Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.13 Filed 06/05/19 Page 1 of 192




                   EXHIBIT A
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.14 Filed 06/05/19 Page 2 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.15 Filed 06/05/19 Page 3 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.16 Filed 06/05/19 Page 4 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.17 Filed 06/05/19 Page 5 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.18 Filed 06/05/19 Page 6 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.19 Filed 06/05/19 Page 7 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.20 Filed 06/05/19 Page 8 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.21 Filed 06/05/19 Page 9 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.22 Filed 06/05/19 Page 10 of 192




                                STATE OF MICHIGAN
                                 COURT OF CLAIMS

  CATHOLIC CHARITIES WEST
  MICHIGAN,

        Plaintiff,                               No. 19-    GU39           -MM

  V.                                             Hon.         \12   \Ntos
  MICHIGAN DEPARTMENT OF HEALTH
  AND HUMAN SERVICES; ROBERT
  GORDON, in his official capacity as
  Director of the Michigan Department of            VERIFIED COMPLAINT
  Health and Human Services; MICHIGAN                 FOR DECLARATORY
  CHILDREN'S SERVICES AGENCY; and                      JUDGMENT AND
  JENNIFER WRAYNO, in her official                   INJUNCTIVE RELIEF
  capacity as Acting Executive Director of
  Michigan Children's Services Agency;
  DANA NESSEL, in her official capacity as
  Attorney General of Michigan.

        Defendant.


  Roger Brooks (NC Bar No. 16317)*               James R. Wierenga (P48946)
  Jeremiah Galus (AZ Bar No. 030469)*            DAVID, WIERENGA & LAUKA, PC
  ALLIANCE DEFENDING FREEDOM                     99 Monroe Ave., NW, Suite 1210
  15100 N. 90th Street                           Grand Rapids, MI 49503
  Scottsdale, AZ 85260                           (616) 454-3883
  (480) 444-0020                                 jim@dwlawpc.com
  rbrooks@ADFlegal.org                                                         (J I

  jgalus@ADFlegal.org

  David A. Cortman (GA Bar No. 188810)*
  ALLIANCE DEFENDING FREEDOM
  1000 Hurricane Shoals Rd. NE, Ste. D-1100
  Lawrenceville, GA 30043
  (202) 339-0774
  dcortman@ADFlegal.org


  There is no other pending or resolved civil action arising out of the transaction or
                        occurrence alleged in the complaint.
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.23 Filed 06/05/19 Page 11 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.24 Filed 06/05/19 Page 12 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.25 Filed 06/05/19 Page 13 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.26 Filed 06/05/19 Page 14 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.27 Filed 06/05/19 Page 15 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.28 Filed 06/05/19 Page 16 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.29 Filed 06/05/19 Page 17 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.30 Filed 06/05/19 Page 18 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.31 Filed 06/05/19 Page 19 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.32 Filed 06/05/19 Page 20 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.33 Filed 06/05/19 Page 21 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.34 Filed 06/05/19 Page 22 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.35 Filed 06/05/19 Page 23 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.36 Filed 06/05/19 Page 24 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.37 Filed 06/05/19 Page 25 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.38 Filed 06/05/19 Page 26 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.39 Filed 06/05/19 Page 27 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.40 Filed 06/05/19 Page 28 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.41 Filed 06/05/19 Page 29 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.42 Filed 06/05/19 Page 30 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.43 Filed 06/05/19 Page 31 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.44 Filed 06/05/19 Page 32 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.45 Filed 06/05/19 Page 33 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.46 Filed 06/05/19 Page 34 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.47 Filed 06/05/19 Page 35 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.48 Filed 06/05/19 Page 36 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.49 Filed 06/05/19 Page 37 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.50 Filed 06/05/19 Page 38 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.51 Filed 06/05/19 Page 39 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.52 Filed 06/05/19 Page 40 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.53 Filed 06/05/19 Page 41 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.54 Filed 06/05/19 Page 42 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.55 Filed 06/05/19 Page 43 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.56 Filed 06/05/19 Page 44 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.57 Filed 06/05/19 Page 45 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.58 Filed 06/05/19 Page 46 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.59 Filed 06/05/19 Page 47 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.60 Filed 06/05/19 Page 48 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.61 Filed 06/05/19 Page 49 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.62 Filed 06/05/19 Page 50 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.63 Filed 06/05/19 Page 51 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.64 Filed 06/05/19 Page 52 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.65 Filed 06/05/19 Page 53 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.66 Filed 06/05/19 Page 54 of 192




                    EXHIBIT 1
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.67 Filed 06/05/19 Page 55 of 192
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.68 Filed 06/05/19 Page 56 of 192



     (i) Under well-settled principles of constitutional law distinguishing "private action" from "state action", a private
  child placing agency does not engage in state action when the agency performs private-adoption or direct-placement
 services. Similarly, a private child placing agency does not engage in state action relative to a referral for services under
 a contract with the department before the agency accepts the referral.
     (2) To the fullest extent permitted by state and federal law, a child placing agency shall not be required to provide
 any services if those services conflict with, or provide any services under circumstances that conflict with, the child
 placing agency's sincerely held religious beliefs contained in a written policy, statement of faith, or other document
 adhered to by the child placing agency.
     (3) To the fullest extent permitted by state and federal law, the state or a local unit of government shall not take an
 adverse action against a child placing agency on the basis that the child placing agency has declined or will decline to
 provide any services that conflict with, or provide any services under circumstances that conflict with, the child placing
 agency's sincerely held religious beliefs contained in a written policy, statement of faith, or other document adhered to
 by the child placing agency.
     (4) If a child placing agency declines to provide any services under subsection (2), the child placing agency shall
 provide in writing information advising the applicant of the department's website, the Michigan adoption resource
 exchange or similar subsequently utilized websites, and a list of adoption or foster care service providers with contact
 information and shall do at least 1 of the following:
         Promptly refer the applicant to another child placing agency that is willing and able to provide the declined
 services.
          Promptly refer the applicant to the webpage on the department's website that identifies other licensed child
 placement agencies.
     (5) A child placing agency may assert a defense in an administrative or judicial proceeding based on this section.
     (6) If a child placing agency declines to provide any services under subsection (2), the child placing agency's decision
 does not limit the ability of another child placing agency to provide those services.
     (7) For the purpose of this section:
         "Adverse action" includes, but is not limited to, denying a child placing agency's application for funding, refusing
 to renew the child placing agency's funding, canceling the child placing agency's funding, declining to enter into a
 contract with the child placing agency, refusing to renew a contract with the child placing agency, canceling a contract
 with the child placing agency, declining to issue a license to the child placing agency, refusing to renew the child placing
 agency's license, canceling the child placing agency's license, taking an enforcement action against a child placing agency,
 discriminating against the child placing agency in regard to participation in a government program, and taking any
 action that materially alters the terms or conditions of the child placing agency's funding, contract, or license.
         "Services" includes any service that a child placing agency provides, except foster care case management and
 adoption services provided under a contract with the department.

     Sec. 14f. (1) If the department makes a referral to a child placing agency for foster care case management or
 adoption services under a contract with the child placing agency, the child placing agency may decide not to accept the
 referral if the services would conflict with the child placing agency's sincerely held religious beliefs contained in a
 written policy, statement of faith, or other document adhered to by the child placing agency. Before accepting a referral
 for services under a contract with the department, the child placing agency has the sole discretion to decide whether to
 engage in activities and perform services related to that referral. The department shall not control the child placing
 agency's decision whether to engage in those activities or perform those services. For purposes of this subsection, a
 child placing agency accepts a referral by doing either of the following:
        Submitting to the department a written agreement to perform the services related to the particular child or
 particular individuals that the department referred to the child placing agency.
        Engaging in any other activity that results in the department being obligated to pay the child placing agency for
 the services related to the particular child or particular individuals that the department referred to the child placing
 agency.
        The state or a local unit of government shall not take an adverse action against a child placing agency on the
 basis that the child placing agency has decided to accept or not accept a referral under subsection (1).
        If a child placing agency decides not to accept a referral under subsection (1), that occurrence shall not be a factor
 in determining whether a placement in connection with the referral is in the best interest of the child.
        A child placing agency may assert a defense in an administrative or judicial proceeding based on this section.
        For the purpose of this section, "adverse action" includes, but is not limited to, denying a child placing agency's
 application for funding, refusing to renew •the child placing agency's funding, canceling the child placing agency's
 funding, declining to enter into a contract with the child placing agency, refusing to renew a contract with the child
 placing agency, canceling a contract with the child placing agency, declining to issue a license to the child placing agency,

 2
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.69 Filed 06/05/19 Page 57 of 192



 refusing to renew the child placing agency's license, canceling the child placing agency's license, taking an enforcement
 action against a child placing agency, discriminating against the child placing agency in regard to participation in a
 government program, and taking any action that materially alters the terms or conditions of the child placing agency's
 funding, contract, or license.

    Enacting section 1. It is the intent of the legislature to protect child placing agencies' free exercise of religion
 protected by the United States constitution and the state constitution of 1963. This amendatory act is not intended to
 limit or deny any person's right to adopt a child or participate in foster care.

    Enacting section 2. This amendatory act takes effect 90 days after the date it is enacted into law.

     Enacting section 8. This amendatory act does not take effect unless all of the following bills of the 98th Legislature
 are enacted into law:
        House Bill No. 4189.
        House Bill No. 4190.
    This act is ordered to take immediate effect.



                                                                                         -RG--cks2Z
                                                                               Clerk of the House of Representatives


                                                                                             9W
                                                                                              Secretary of the Senate


 Approved




                                             Governor




                                                                                                                         8
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.70 Filed 06/05/19 Page 58 of 192




                    EXHIBIT 2
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.71 Filed 06/05/19 Page 59 of 192




                                                      Act No. 54
                                                  Public Acts of 2015
                                               Approved by the Governor
                                                    June 11, 2015
                                           Filed with the Secretary of State
                                                    June 11, 2015
                                        EFFECTIVE DATE: September 9, 2015




                                              STATE OF MICHIGAN
                                               98TH LEGISLATURE
                                        REGULAR SESSION OF 2015
 Introduced by Reps. Santana, Crawford, MeBroom, Cole, Runestad, Webber, Aaron Miller, Glenn, Jenkins,
     Cox, Poleski, Franz, Rendon, Price, Goike, Lauwers, Glardon, Jacobsen and Potvin


   ENROLLED HOUSE BILL No. 4189
      AN ACT to amend 1939 PA 288, entitled "An act to revise and consolidate the statutes relating to certain aspects
 of the family division of circuit court, to the jurisdiction, powers, and duties of the family division of circuit court and
 its judges and other officers, to the change of name of adults and children, and to the adoption of adults and children;
 to prescribe certain jurisdiction, powers, and duties of the family division of circuit court and its judges and other
 officers; to prescribe the manner and time within which certain actions and proceedings may be brought in the family
 division of the circuit court; to prescribe pleading, evidence, practice, and procedure in certain actions and proceedings
 in the family division of circuit court; to provide for appeals from certain actions in the family division of circuit court;
 to prescribe the powers and duties of certain state departments, agencies, and officers; to provide for certain immunity
 from liability; and to provide remedies and penalties," (MCL 710.21 to 712B.41) by adding section 23g to chapter X.

                                         The People of the State of Michigan enact:

                                                       CHAPTER X

     Sec. 23g. In accordance with sections 14e and 14f of 1973 PA 116, MCL 722.124e and 722.1241, a child placing agency
 shall not be required to provide adoption services if those adoption services conflict with, or provide adoption services
 under circumstances that conflict with, the child placing agency's sincerely held religious beliefs contained in a written
 policy, statement of faith, or other document adhered to by the child placing agency. Also, in accordance with sections 14e
 and 14f of 1973 PA 116, MCL 722.124e and 722.124f, the state or a local unit of government shall not take an adverse
 action against a child placing agency on the basis that the child placing agency has declined or will decline to provide
 adoption services that conflict with, or provide adoption services under circumstances that conflict with, the child
 placing agency's sincerely held religious beliefs contained in a written policy, statement of faith, or other document
 adhered to by the child placing agency.

    Enacting section 1. It is the intent of the legislature to protect child placing agencies' free exercise of religion
 protected by the United States constitution and the state constitution of 1968. This amendatory act is not intended to
 limit or deny any person's right to adopt a child.

    Enacting section 2. This amendatory act takes effect 90 days after the date it is enacted into law.

     Enacting section 3. This amendatory act does not take effect unless all of the following bills of the 98th Legislature
 are enacted into law:
        House Bill No. 4188.
        House Bill No. 4190.
                                                                                                                         (57)
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.72 Filed 06/05/19 Page 60 of 192



     This act is ordered to take immediate effect.



                                                                     Rc—Qc,aZ
                                                        Clerk of the House of Representatives




                                                                      Secretary of the Senate


 Approved




                                             Governor




 2
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.73 Filed 06/05/19 Page 61 of 192




                  EXHIBIT 3
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.74 Filed 06/05/19 Page 62 of 192




                                                      Act No. 55
                                                  Public Acts of 2015
                                               Approved by the Governor
                                                    June 11, 2015
                                           Filed with the Secretary of State
                                                    June 11, 2015
                                        EFFECTIVE DATE: September 9,2015




                                          STATE OF MICHIGAN
                                           98TH LEGISLATURE
                                        REGULAR SESSION OF 2015
 Introduced by Reps. Leutheuser, Crawford, McBroom, Cole, Runestad, Webber, Aaron Miller, Glenn,
    Jenkins, Cox, Polesld, Franz, Rendon, Price, Goike, Lauwers, Glardon, Jacobsen and Potvin


   ENROLLED HOUSE BILL No. 4190
     AN ACT to amend 1939 PA 280, entitled "An act to protect the welfare of the people of this state; to provide general
 assistance, hospitalization, infirmary and medical care to poor or unfortunate persons; to provide for compliance by this
 state with the social security act; to provide protection, welfare and services to aged persons, dependent children, the
 blind, and the permanently and totally disabled; to administer programs and services for the prevention and treatment
 of delinquency, dependency and neglect of children; to create a state department of social services; to prescribe the
 powers and duties of the department; to provide for the interstate and intercounty transfer of dependents; to create
 county and district departments of social services; to create within certain county departments, bureaus of social aid
 and certain divisions and offices thereunder; to prescribe the powers and duties of the departments, bureaus and
 officers; to provide for appeals in certain oases; to prescribe the powers and duties of the state department with respect
 to county and district departments; to prescribe certain duties of certain other state departments, officers, and agencies;
 to make an appropriation; to prescribe penalties for the violation of the provisions of this act; and to repeal certain parts
 of this act on specific dates," (MCL 400.1 to 400.119b) by adding section 5a.

                                         The People of the State of Michigan enact:

     Sec. 5a. In accordance with section 23g of chapter X of the probate code of 1939, 1939 PA 288, MCL 710.23g, and
 sections Ple and 14f of 1973 PA 116, MCL 722.124e and 722.124f, the department shall not take an adverse action against
 a child placing agency on the basis that the child placing agency has declined or will decline to provide services that
 conflict with, or provide services under circumstances that conflict with, the child placing agency's sincerely held
 religious beliefs contained in a written policy, statement of faith, or other document adhered to by the child placing
 agency.

    Enacting section 1. It is the intent of the legislature to protect child placing agencies' free exercise of religion
 protected by the United States constitution and the state constitution of 1963. This amendatory act is not intended to
 limit or deny any person's right to adopt a child or participate in foster care.

    Enacting section 2. This amendatory act takes effect 90 days after the date it is enacted into law.

     Enacting section 3. This amendatory act does not take effect unless all of the following bills of the 98th Legislature
 are enacted into law:
        House Bill No. 4188.
        House Bill No. 4189.
                                                                                                                         (58)
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.75 Filed 06/05/19 Page 63 of 192



     This act is ordered to take immediate effect.



                                                        Li      -E0-4(ka
                                                       Clerk of the House of Representatives




                                                                     Secretary of the Senate


 Approved




                                            Governor




 2
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.76 Filed 06/05/19 Page 64 of 192




                  EXHIBIT 4
    Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.77 Filed 06/05/19 Page 65 of 192

12/22/2006 9:21:26 AM                        FAXCOM                                  PAGE 2     OF   4




  Michigan Department of Labor & Economic Growth

                                            Filing Endorsement




        This is to Certify that the CERTIFICATE OF AMENDMENT- CORPORATION
                                                       for
                                  CATHOLIC CHARITIES WEST MICHIGAN

                                              ID NUMBER; 877369

        received by facsimile transmission on December 21, 2006 is hereby endorsed
        Filed on December 22, 2006 by the Administrator.




        The document is effective on the date filed, unless a
        subsequent effective date within 90 days after
        received date is stated in the document.




                                              In testimony whereof, I have hereunto set my
                                              hand and affixed the Seal of the Department,
                                              in the City of Lansing, this 22ND day
             rebnco                           of December, 2006.
    0          fie+         N.'
        :
             ed,
                                                                                   , Director

                                               Bureau of Commercial Services
     Sent by Facsimile Transmission 06356
          Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.78 Filed 06/05/19 Page 66 of 192

   1,L/ ZL/ZUVO       : GO AM        r AMAJPI                                                                                Vestir.          Ur
              WARNER NORCROSS & JUDD Fax:6167522500                                                 Dec 21 2006 15:29                  P.02
         BCSJC0-615 (Rev. 12/651'


                    'MICHIGAN DEPARTI4ENT OF LABOR & ECONOMIC•bROVI/TH
                              BUREAU OF COMMERCIAL SERVICES '         •
         Date Received
                                              (FOR eUREAU USE ONLY)


                                        This document is effective on the date filed, unless a
                                        subsequent effeettve date within SO days after received
                                        date Is stated In the document
         Name                .      .
        Jeffrey B. Power, Go Warner Norcrose & Judd LLP
        Address
                     •
        111 Lyon St, N.W.,' Suite 900
        City                                   State                           Zip Code         ,
        G
        I rand  Rapids                          MI                49503-2487. EFFS bra/ELATE!
         bocument wiii be returned to the name 'and address you enter above. ..
        % • If left blank document will be mailed to the registered office,
                                                                            zit,
                             - .•     -         ••              .


              CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION.
                                         For use by Domestic Profit and Nonprofit Corporations '
                                            (Please read Information and InstaictIons on the last page)                     .    .       •
                                 • •                                   .             .             . .
                Pigs-Dant to-the"proviaions-
                                            of Aar 284; Public Acts oi 1972 (profit corporati ns)„ or Aet 162, Public'Acts of 1982 (nonprofit , •
                corporations), the undersigned corporation executes tbc folltharing Certificate: •


              The present name of tharcorpbtallbn re:                 Secretariat fist: adclatiJu ce of the Roman Catholic (Diocese cf
              Gr.-antiRapids .
--"my    2. The Identification number assigned by the Bureau is:
                                                                                                                      877-369 •




         3. Article                 I      •      of the Articles of Incorporation Is hereby mended to Teed as follows:

             The name of the corp
                                j oration is CATHOLIC CHARITIES WEST.NIICH
                                                                                                      SAN. .


             The first•and second subpatagranhe of Anicle II of the Article's Of Inc                         •
             as follows:    •   •    •                                               uporatIon are hereby amended to reed


                    To provide Services, In accord with the tradition of Catholic                                           •
                                                                                   soclal teaching, to support Individuals,
            families, 'and communities in their emotional, social and spiritual cl
            those who are poor and vulnerable;                                     ivelopment with Particular concern for
                                                                                        .           .           , .

                     To promote. Just public social policy, to advocate appropriat legislation within the limits prescribed
            below, to seek to assure Justice to the poor end to the suffering Jn th
                                                                                      distribution of society's resources, and •
            to Study the Impact of all public policy on the welfare of people, with p
            strengthening of the family. role In society;                             trticular reference to the protection and' •
                             . . .
            The third subparagraph of Article of the Articles of incorporation.is.h
                                                                                                      reby deleted in. Its entirety.

           Article VIII of the Articles of Incorporation Is hereby deleted.                 •




                                                                                                      1 /2006 3i26PM
          Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.79 Filed 06/05/19 Page 67 of 192

        .LAIAC/tUtJQ V;LLLO All                r AMAJP3                                                                                     PAUL 4 OF 4
                        WARNER NORCROSS & JUDD Fax:6167622500                                            Dec21 2006 15:29                      P.03
          ed.:st
             -costs tRO. mos>

              COMPLETE ONLY ONE OF THE FOLLOWING!
..+Ns         4: :froi:arne
                          -rititrient's.'adtaa                               °Us'. consent ioi inc-Orporal ors before the first.meeting.of the beard of
                  directors or tiustees.)
                                                                                                                                                                . . ".          ••       •
                                                                                                                                                                     .
                 The foregoing amendment to the Articles of Incorpoiation was dui' adopted on the
                                                                                                                                                             day of .;.:             •
                                                         , In accordance yvith th'o provis qns of .theACt by the unanimous conient Of th
                 incorporator(s)' before the first meeting of the Board or Directors OTT stees. •
                                                                                                                                '•       •
                                                                                     •
                                                                            Signed this               day f


                                            (Signature) .
                                                                                                                                 (SIgna(tlre)

                                     (Type be Print Name)
                                                                                                                           (Type erPrint Name) • •.

                                       ,,,:(Signature).
                                                                                                                               .• (sighahnie) •

                                     (Type or Print Name)
                              .            .                                                                               (type or Pant Name) .



          6. (For profit end nonprofit corporStions whose Articles state the ocrpoyetipn is organized on.a stockcir.ona..
             .membershiptasisT " """                                                                                                 ;
                                                                                                                                  ,.
              The foregoing amen'dment WM:      Articles of Iricorporation was duly.*ao pled oh the
                                                                                                                      . day of .
             'November            ' ' , :200e            , by the shareholders 'if p fit corporation, or by the shareholders or'.
              members if a nonprofit corporation" (check one Of the following)

                    at a meeting•theteceasety totes were cast in favor of the,amend
                                                            •                       •
              El by written cOnsent of the shareholders or members having,not lea than the 'minimum
                                                                                                            number of votes ,
                   retiuired. by statute In accordance with Section 407(1) and(2) oft a Act If a nonprofit corporation, Or •
                 , Section 407(1) of the Act if a profit corporation. Written notice to areholders Or members who have not
               •       nsented in writing has beep given. (Note: Written consent by'l as than all of 'the shareholders or      :
                   members is permitted only If such provision appears In the Articl of Incorporation.)
                                                               •
              IN: by written consent of all the
                                                 shafeholders or members eotttleslio v te I accordance•with.section 407.(3):o1
                   theAct if a'riOnOtofit cOrporafidn; Or Sebtion 407(2) Of the Act If a ofit corporatiork

                  by,consents'giventy
                        .             elebtroniO transmission in accordance with                               tion 407(?) if .e- Prodt corporation.
                                               . .            . .
                                                                                                                                                                          . •
              O by the board of esprofit thrporatiOn pursuant to Section 611(2).

              'Profit Corporations and Professional Service Corporations
                                                                                                                      Nonprofit Corporations
         Signed. this                    day of                                             Signed this          3 044-aay of              November , 2036
         By
                          ' (Signature of an authorized offitor or agent)
                                                                                            By                                                                        •
                                                                                                 . (Signature of President, Vipeprearclent. Chatrperson or Vice-Chai(penwil)
                                                                                                                 Most Rev. Walter A Hurley
                                     (Type or Print Name)
                                                                                                                     (Type or Pant Name)
                                                                                                                                                                  1311670A : •
                                                                                     I
                                                                                                                                                                      „.
                                                                                                                                                                           . •
                                                                                                       ' 12/2112006 3:26PM
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.80 Filed 06/05/19 Page 68 of 192




                  EXHIBIT 5
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.81 Filed 06/05/19 Page 69 of 192




                                     CATHOLIC CHARITIES WEST MICHIGAN
                                           STATEMENT OF FAITH


     As .a Catholic organization, Catholic Charities West Michigan will serve children and families through the
     placement and adoption of children with individuals meeting our sincerely held Catholic social teachings and
     beliefs and married couples made up of two parents of the opposite sex. Adoptive parents are viewed as
     resources for children In need of a permanent home. Honesty, mutual respect_ and trust are essential
     ingredients In the life-long relationship between birth families and adoptive families.
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.82 Filed 06/05/19 Page 70 of 192




                  EXHIBIT 6
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.83 Filed 06/05/19 Page 71 of 192



                                                                                     RECEIVED
                                   Michigan Department of Health and Human Seices
                                         Bureau of Grants and Purchasing (BGP)
                                                                                       AUG 28 2018
                                            PO Box 30037, Lansing, MI 48909
                                                           Or
                                   235 S. Grand Avenue, Suite 1201, Lansing, MI 48933
                                                                                                    OCP
                                 CONTRACT NUMBER: MA180000000915
                                         Between
                    MICHIGAN DEPARTMENT OFHEALTH AND HUMAN SERVICES
                                           And
CONTRACTOR                                                   PRIMARY CONTACT                   EMAIL
Catholic Charities West Michigan                             Pam Cohn                   •      Pcohn@ccwestml.org '
CONTRACTOR ADDRESS                                                                                          TELEPHONE
40 Jefferson St., SE, Grand Rapids, MI, 49601-4304                                                          616456-6250
STATE CONTACT            NAME                                           TELEPHONE              EMAIL
Contract Administrator Sarah Goad                                       517-336-4516           goads@michigan.gov
BGP Analyst              Bonnie Fineis .                                517-373-4108           fineisb@mighigan.gov

                                            CONTRACT SUMMARY
SERVICE DESCRIPTION          PAFC19-28003 Placing Agency Foster Care (PAFC)
GEOGRAPHIC AREA      Statewide.
      INITIAL TERM        EFFECTIVE DATE*       EXPIRATION DATE                                 AVAILABLE OPTION YEARS
3 years               October 1.2018         September 30, 2021                                2
MISCELLANEOUS INFORMATION
ESTIMATED CONTRACT VALUE AT TIME OF EXECUTION $450,000.00
CONTRACT TYPE Per Diem
*The effective date of the contract shall be the date listed in the "Effective Date" box'above, or the date of Michigan
Department of Health and Human Services (MDHHS) signature below, whichever is later.

The undersigned have the lawful authority to bind the Contractor and MDHHS to the terms set forth in this Contract.
Section 291 of the fiscal year 2016 Omnibus Budget, PA 84 01 2015, requires verification that all new employees of the
Contractor and all new employees of any approved subcontractor, working under this Contract, are legally present to work
in the United States. The Contractor shall perform this verification using the E-verify system
(http://www.uscismov/portal/site/uscis). The Contractor's signature on this Contract Is the Contractor's certification that
verification has and will be performed. The Contractor's signature also certifies that the Contractor is not an Iran linked
business as defined in MCL 129.312.

FOR THE CONTRACTOR:                                                    FOR THE STATE:
Catholic Charities West Michigan
                                                                           MICHIGAN DEPARTMENT OF HEALTH AND
                                                                                     HUMAN SERVICES
             7::::-Ztracto
                         (r-r.pm
                                                                            CM(4-•
                                                                            Signature of Director or Authorized Designee
       Signature of Director or Authorized Designee
                Chris Slater                                                            Christine H. Saniches
                       Print Name                                                            Print Name
               8/27/2018                                                                    C17.11efir
                           Date
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.84 Filed 06/05/19 Page 72 of 192




    Anticipated Total Contract Value: $450,000.00

    This Contract will be in effect from the date of MDHHS signature through September 30,
    2021. No service will be provided and no costs to the state will be incurred before October 1,
    2018, or the effective date of the Contract, whichever is later. Throughout this Contract, the
    date of MDHHS signature or October 1, 2018, whichever is later, shall be referred to as the
    begin date.

    At the discretion of MDHHS this Contract may be renewed by an amendment not less than
    30 days before its expiration. This Contract may be renewed for up to two additional one-
    year periods.

     1.    PROGRAM REQUIREMENTS

            1.1.   Client Eligibility Criteria

                   a.   Eligible Clients

                        Children for whom the family court has issued an order which makes the
                        Michigan Department of Health and Human Services responsible for the
                        child's placement, care and supervision.

                        OR

                        Children for whom the family court has authorized a placement in the
                        parental home in a Trial Reunification living arrangement.

                        The period of time eligible for a Trial Reunification shall not exceed 180
                        days from the date of the child(ren)'s• placement in a parental home.
                        Child(ren) must enter Trial Reunification directly from foster care and the
                        family court must retain jurisdiction with care and custody continuing with
                        MDHHS.

                        Children for whom the Kent County family court has issued an order which
                        makes the Michigan Department of Health and Human Services
                        responsible for the child's placement, care and supervision and the child has
                        returned home in seven days or less from the removal date.

                        OR

                        Youth extending or entering/re-entering the Young Adult Voluntary
                        Foster Care Program (YAVFC)-Youth must have been in out-of-home
                        placement after being referred or committed to MDHHS for care and
                        supervision and is currently receiving foster care services and is at least
                        18 years old, but less than 21 years old or exited foster careNAVFC



                                                 PAGE 2 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.85 Filed 06/05/19 Page 73 of 192




                      after reaching 18 years old, but less than 21 years old and resides in
                      Kent county.

                  b. Determination of Eligibility

                      If MDHHS makes a referral to a child placing agency for foster care
                      case management services pursuant to a contract with the child placing
                      agency, the child placing agency must accept or decline the referral
                      within one hour of receipt of the referral. If a need for placement is
                      imminent, MDHHS may make referrals for placement concurrently to
                      other contracted providers. Contractor may not transfer a foster care
                      case to another child placing agency. After acceptance of a foster care
                      referral, the Contractor may not refer the case back to the Department
                      except for the reasons outlined in the Children's Foster Care Manual
                      (FOM) or upon the written approval of the County Director, the
                      Children's Services Agency Director, or the Deputy Director.

            1.2. Referrals

                  a, The Contractor accepts a referral from MDHHS by doing either of the
                      following:

                         Submitting to MDHHS a written Contract to perform the services
                         related to the particular child or particular individuals that the
                         Department referred to the Contractor; or
                         Engaging in any other activity that results in MDHHS being obligated
                         to pay the Contractor for the services related to the particular child or
                         particular individuals that the Department referred to the Contractor.

                  b. Upon placement, MDHHS shall provide the Contractor at minimum, with
                     a court order, a Medical Authorization Card (DHS-3762); the Case
                     Referral and Acceptance - Individual Service Contract (DHS-3600) and
                     all known information about the child and family.

            1.3. Legal or Court Related

                  MDHHS shall involve the Contractor, to the extent allowed by law, in matters
                  relating to any legal or court activities concerning the child while in the
                  Contractor's care. If the Contractor is to be involved in the court proceedings,
                  MDHHS shall provide the Contractor with written reports for court use upon
                  request, subject to confidentiality requirements imposed by statute.

     2.     CONTRACTOR RESPONSIBILITIES

            2.1. Email Address



                                                PAGE 3 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.86 Filed 06/05/19 Page 74 of 192




                   The Contractor authorizes MDHHS to use the contact information below to send
                   Contract related notifications/information. The Contractor shall provide MOH HS
                   with updated contact information if it changes.

                   Contact email address: Pcohn@ccwestmi.org

           2.2.    Requests for Information

                   The Contractor may be required to meet and communicate with MDHHS
                   representatives and from time to time MDHHS may require that the Contractor
                   create reports or fulfill requests for information as necessary to fulfill the MDHHS'
                   obligations under statute and/or Dwayne B. v. Snyder, et al., 2:06-cv-13548,
                   herein referred to as the Implementation, Sustainability, and Exit Plan (ISEP).

                   The Contractor shall make available to MDHHS copies of any outside reviews,
                   non-redacted FOIA requests, or audits relating to the contracted program.

            2.3. Geographic Area

                   The Contractor shall provide services described herein in the following
                   geographic area: Statewide

            2.4. Licensing Requirements

                   The MDHHS Division of Child Welfare Licensing (DCWL) is the licensing agency
                   for Child Placing Agencies (CPA). A license is issued to a certain person or
                   organization at a specific location, is non-transferable, and remains the property
                   of the Department. Therefore, a child placing agency must be established at a
                   specific location.

                   The Contractor shall ensure that, for the duration of this Contract, it shall
                   maintain a license for those program areas and services that are provided for in
                   this Contract. If the Contractor fails to comply with this section, MDHHS may
                   terminate this Contract for default.

                   The Contractor is licensed to provide service under this Contract under The
                   following license number:    CB280379189

            2.5.   Location of Facilities

                   The Contractor shall provide services described herein at the following
                   location(s):

                   806 Hastings St., Suite R, Traverse City, MI, 49686-3454




                                                 PAGE 4 of 56
     Rev. 10-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.87 Filed 06/05/19 Page 75 of 192




                  Direct foster care services shall be provided in client, relative caregiver, and
                  foster parent homes.

            2.6. Program Focus and Name

                  Placement Agency Foster Care (PAFC) is a program that provides a
                  comprehensive and coordinated set of activities designed to place and supervise
                  children in out of home placement.

                  Foster care supervision includes the provision of services as throughout this
                  Contract and when necessary the referral for additional services that will
                  enhance the child's and the famWs functioning and ameliorate the conditions
                  that caused the child's removal from parental custody.

                  Foster care supervision includes developing and implementing a treatment plan
                  and service Contract to comply with the Foster Care Manual which facilitates
                  permanency planning according to the following guidelines:

                                Reunification,
                                Adoption
                                Guardianship
                                Permanent Placement with a Fit and Willing Relative.
                                Another Planned Permanent Living Arrangement (AAPLA)

            2.7. Provider Numbers

                  MiSACWIS Provider Number:              21846618

                  Bridges Provider Number:               179087

            2.8. Credentials

                  The Contractor shall assure that all staff performing functions under this
                  Contract, including contractor employees, volunteers and/or subcontractors, are
                  appropriately screened, credentialed, and trained in accordance with licensing
                  rule. Additional staff requirements are identified in Section 2.10 d. of this
                  Contract.

            2.9. Compliance Requirements

                  Except in subsection (h), the Contractor shall comply with the following
                  requirements:

                  a. The Contractor shall comply with all applicable MDHHS policy in the
                     Children's Foster Care (FOM), Guardianship (GDM), Service
                     Requirements Manual (SRM), Interstate Compact (ICM), Native


                                               PAGE 5 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.88 Filed 06/05/19 Page 76 of 192




                     American Affairs (NAA) and Adoption (ADM) Manuals and MDHHS
                     policy amendments (including interim policy bulletins).

                  b. Throughout the term of this. Contract, the Contractor shall ensure that it
                      provides all applicable MDHHS policy and MDHHS policy amendments
                     (including interim policy bulletins) and applicable Administrative Codes to
                     social service staff. The Contractor shall ensure that social service staff
                     complies with all applicable requirements,

                     MDHHS policies, amendments and policy bulletins, are published on the
                     following intemet link: http:ilwww.michiqan.qov/mdhhs. Administrative Codes
                     are      published       at      on    the     following  internet      link:
                     http://michicran.qov/lara/0,4601,7-154-35738 5698-118524—,00.html

                     The Contractor shall comply with the MDHHS non-discrimination statement:

                     Michigan Department of Health and Human Services (MDHHS) will not
                     discriminate against any individual or group because of race, sex, religion,
                     age,,mational origin, color, height, weight, marital status, gender identity or
                     expression, sexual orientation, political beliefs, or disability.

                     The above statement applies to all MDHHS supervised children, and to all
                     licensed and unlicensed caregivers and families and/or relatives that could
                     potentially provide care or are currently providing care for MDHHS
                     supervised children, including MDHHS supervised children assigned to a
                     contracted agency.

                     The Contractor shall provide services within the framework of Michigan's
                     Child Welfare Practice Model, MiTEAM. The Contractor shall utilize the
                     skills of engagement, assessment, teaming and mentoring in partnering
                     and building relationships with families and children by exhibiting
                     empathy, professionalism, genuineness and respect. Treatment
                     planning shall be from the perspective of family/child centered practice.

                     The contractor shall ensure all directives and services ordered by the court
                     are completed to the satisfaction of the court within the timeframes ordered.

                    The Contractor shall ensure worker participation in the department's
                    federally-required Random Moment Time Study (RMTS) in order to
                    determine the amount of time spent an various activities. Based on
                    these results, MDHHS determines the amount of worker time that can be
                    charged to various funding sources. Failure to ensure workers meet
                    RMTS training requirements and provide timely and accurate RMTS
                    survey responses may result in recoupment of funding or other
                    corrective actions, as set forth in this Contract.



                                              PAGE 6 of 66
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.89 Filed 06/05/19 Page 77 of 192




                      The Contractor shall assure the coordination of all services based on an
                      assessment of the parent's needs. The Contractor shall utilize Care
                      Connect 360 (CC360) to assure the coordination and provision of all
                      treatment services required based on an assessment of each child's
                    . needs and shall execute and comply with the terms of the CC360 Data
                      Use Contract. Treatment services include, but are not limited to the
                      provision of counseling/therapy for each child. The Contractor shall
                      ensure the provision of all medical, dental and behavioral health services
                      required based on an assessment of each child's needs. The Contractor
                      may utilize Medicaid (or private insurance) reimbursable services to
                      comply with this requirement. If a counseling or therapy service is not
                      available or accessible for each child, the Contractor is responsible for
                      the direct provision of the service.       '

                     The Contractor shall designate an individual to act as a' point of contact for
                     the 'Health Liaison Officer (HLO) and forward the individual's name to the
                     Health Analyst within the central office MDHHS Child Welfare Medical Unit.
                     The point of contact shall be familiar with current case assignments and have
                     authority to ensure follow-up by the Contractor's staff.

                     'Under 1973, PA 116, as amended by 2015 PA 53, the Contractor has the
                     sole discretion to decide whether to accept or not accept a referral from
                     MDHHS. Nothing in this Contract limits or expands the application of this
                     Public Act

                     Compliance with MDHHS Implementation, Sustainability, and Exit Plan

                     The Contractor shall ensure compliance with all applicable provisions and
                     requirements of Dwayne B. v. Snyder, et al., 2:06-cv43548, Implementation
                     Sustainability and Exit Plan.

                     Prudent Parent Expectations

                     The Contractor shall ensure prudent parent expectations are followed as
                     outlined in FOM 722-11, Prudent Parent Standard & Delegation of Parental
                     Consent.

                  k. Caseload Ratios

                     The Contractor shall maintain the following caseload ratios:

                     1) Foster care workers will have a caseload assigned to them of no
                        more than thirteen (13) children, as their regular, ongoing caseload.
                        A regular, ongoing caseload will be defined as the cases assigned to
                        a specific worker for ongoing casework responsibility, not cases
                        being temporarily covered for the purposes of worker leave or


                                              PAGE? of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.90 Filed 06/05/19 Page 78 of 192




                         departure. Even in cases of temporary coverage, an assigned
                         caseload shall not exceed fifteen (15) children at any time. A mixed
                         caseload comprised of more than one program type shall not exceed
                          the prorated total equal to one full caseload.
                  .   2) Foster care/social services supervisors shall supervise no more than
                          five (5) foster care/social services staff at any time.

                      In addition, PAFC's will work collaboratively with DHHS in the following
                      ways:

                          DHHS ancl PAFC partners will work with Public Consulting Group
                          (PCG) in completing the establishment of fair rates.
                          DHHS and PAFC% will work collaboratively to establish a joint
                          protocol for an annual rate review process and will engage in said
                          process.

                  Additional Compliance Provisions

                  The Contractor shall comply with the provisions of:

                     1984 Public Act, 114, as amended being M.C.L. 3.711 at seq., Interstate
                     Compact on the Placement of Children.
                     1975 Public Act 238, as amended, being M.C.L. 722.621 at seq., Child
                     Protection Law.
                     1982 Public Act 162, as amended, being M.C.L. 450.2101 et seq., Michigan
                     Nonprofit Corporation Act.
                     1994 Public Act 204, as amended, being M.C.L. 722.921 at seq., Michigan
                     Children' Ombudsman Act.
                     1973 public Act 116, as amended, being M.C.L. 722.111 et seq., Michigan
                     Child Care Organization Act.
                     1939 Public Act 288, Chapter X, being M.C.L. 710.1 at seq., Michigan
                     Adoption Code.
                  9. 1984 Public .Act 203, as amended, being M.C.L. 722.951 et seq., Michigan
                     Foster Care and Adoption Services Act.
                     The Social Security Act as amended by the Multiethnic Placement Act of
                     1994 (MEPA); Public Law 103-382, and as amended by Section 1808 of the
                     Small Business Job Protection, the Interethnic Adoption. Provision (lEAP).
                     The Indian Child Welfare Act (ICWA); • Public Law 95-608 being 25 U.S.C.
                     1901 et seq.
                     1976 Public Act 453, as amended, being M.C.L 37.2101 at seq., Elliott-
                     Larsen Civil Rights Act.
                     Fostering Connections to Success Act of 2008
                  I. Preventing Sex Trafficking and Strengthening Families Act, Federal PL 113-
                     183
                  m. Social Security Act, 42 USC 671(a)(20)



                                                PAGES of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.91 Filed 06/05/19 Page 79 of 192




                    Federal Bureau of Investigation (FBI), Criminal Justice Information Services
                    (CJIS)    Security     Policy      located      on     the    following link:
                    https://www.fbLuoviservices/ciis/ciis-securitv-policv-resource-center
                    2017.Public Acts 246 through 255, Michigan Opioid Laws

                 Compliance with ICWA Requirements

                 The Contractor shall provide case management services in accordance with
                 the "Active Efforts" requirements established in the ICWA; Public Law 95-
                 608 being 25 U.S.0 1901 et seq. These requirements include but are not
                 limited to the following:

                    Establish an American Indian child as a member of a Tribe in
                    accordance with ICWA and as defined in the MDHHS Native American
                    Affairs (NM) manual.;
                    Provide "Active Efforts" case management services in , with in
                    accordance with ICWA and'as defined in the NM manual.
                    Provide placement of American Indian children in accordance with
                    "Placement Priorities" as established in ICWA and defined in the NAA
                    manual.
                    Provide "Expert Witness" testimony in accordance with ICWA and as
                    defined in the NM manual.
                    Provide services to American Indian families within the context of their
                    culture and ethnicity. Maintaining knowledge in the following:
                        Now culture and rituals influence parenting decisions.
                        Determine what services and supports will be most effective.
                        Knowledge and respect of tribal practices.

           2.10. Services to be Provided

                    Foster Home Licensing Data Entry

                    The Contractor shall document all recruitment and licensing activities into
                    the tracking system identified by MDHHS.

                    Service Standards for Trial Reunification

                    Trial Reunification is a court-ordered placement where the child is
                    returned from an out-of;•home placement to the care of the parent or
                    guardian from whom he or she was removed. The child remains under
                    court supervision during the Trial Reunification period with the MDHHS
                    retaining placement care and custody

                    1)    The Contractor shall provide the following services to children in trial
                          reunification:



                                              PAGE 9 of 58
    Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.92 Filed 06/05/19 Page 80 of 192




                             Assist in preparing the parent, child, and caregiver for the transition
                             to trial reunification. See FOM 722-7B.
                             A Family. Team Meeting prior to placement of a child in the
                             parental home to develop a transition plan with the parent,
                             caregiver and child, if age appropriate. The Contractor shall have
                             Family Team Meetings quarterly until case closure. See FOM 722-
                             06B.
                             Complete a new Family Assessment of Needs and Strengths,
                             Child Assessment of Needs and Strengths, and Safety
                             Assessment and Safety Plan. See FOM 722-8A, 722-8B and 722-
                             9B.
                             Continue case worker visit expectations as required in FOM 722-
                             6H.
                             Maintain support services until case closure. The Contractor shall
                             document services needed to continue to meet the child's needs
                             and identified providers for such services to provide continuity of
                             services. See FOM 722-7B.
                             Continue assessing and monitoring of the case plan and safety
                             plan.

                  c. Staff Training
                     1) Child Welfare Training: Requirements

                             The Contractor shall ensure that staff hired or promoted to a foster
                            'care social services position complete the Office of Workforce
                             Development and Training (OWDT) foster care Pre-Service Institute
                             (PSI) training within 112 days.
                             Staff transferring to a foster care social service position from another
                             children's services position that has successfully completed the PSI
                             training in that program, shall attend and complete OWDT—foster
                             care private agency Program Specific Transfer 'Training (PSTT)
                             within six mbnths of assuming the foster care position.
                             The Contractor shall ensure that first line supervisors hired or
                             promoted to a foster .care supervisor position complete OWDT
                             foster care New Supervisor Institute (NSI), within 112 days of
                             hire/promotion .
                             Supervisors transferring to a foster care supervisor position that has
                             successfully completed the NSI, shall attend and complete the
                             OWDT foster care NSI PSTT within six months of assuming the
                             foster care supervisor position.
                             Staff who conduct any functions related to the certification of foster
                             homes must attend and pass the five-day class on certifying foster
                             homes, investigating and handling complaints against foster homes.
                             Supervisors who have not attended certification training as a
                             certification staff person are to attend the five-day certification and



                                             PAGE 10 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.93 Filed 06/05/19 Page 81 of 192




                          complaint investigation training prior to supervising the certification
                          of foster homes.
                       9) All social service and certification workers must complete a
                          minimum of 32 in-service training hours per calendar year. All first
                          line social service and certification supervisors must complete a
                          minimum of 16 in-service training hours per calendar year.
                       h) The Contractor shall follow the requirements in MDHHS policy
                          Services' Requirements Manual 103 "Staff Qualifications and
                          Training."

                  2) OWDT: Registration Process

                            The Contractor shall register staff for training through the Learning
                            Management System (LMS). In some cases, OWDT will provide
                            a form to be completed and provided to OWDT, who will then
                            perform the registration function within LMS.
                            The Contractor supervisor and/or the Contractor training facility
                            coordinator can register Contractor staff directly for in-service
                            training. To cancel or change training registration, the Contractor
                            will need to make the changes in the LMS directly, unless the
                            trainee was registered by OWDT. The Contractor will need to
                            contact the help desk at MDHHSTrainingAmichigan.gov for
                            changes to registrations completed by OWDT.
                            All training completed externally shall be added to the LMS so that
                            it may be included in in-service training hour calculations. The
                            name of the training, a short description, the total number of Hours
                            spent in training, and the completion date must be documented in
                            LMS. All qualified training shall be training that improves child
                            welfare practice.
                            Confirmations, with specific details on times and locations, will be
                            emailed to the Contractor/trainee by OWDT at least seven days
                            before the training commences.

                  3) Training Documentation

                       The Contractor shall maintain training documentation which verifies
                       registration and successful completion of training. Additionally, the
                       Contractor shall maintain documentation of the completion of required
                       in-service training for both social service staff and social service
                       supervisory staff.

                  4)   Completion of Security Awareness Training (SAT)
                       The Contractor 'shall require each employee, subcontractor,
                       subcontractor employee or volunteer who works directly with clients or
                       who .is authorized to have access to client fingerprint-based criminal
                       history record information (CHRI) under this Contract to successfully


                                           PAGE 11 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.94 Filed 06/05/19 Page 82 of 192




                          complete security awareness training (SAT) within six months of
                          appointment to a position with (CHRI) access and every two years
                          thereafter. Documentation of successful SAT completion is to be
                          located in the personnel record.

                          Security awareness training is located through the Learning
                          Management        System       or     on     the      following    link:
                          https://dhhs.michicran .qov/cou rse 212/Finqe rpri nt Security Awaren
                          ess Traininq/story.html

                     5) In-Service Training
                        a)    The Contractor shall ensure that each individual social services
                              staff receives a minimum of 32 hours of qualifying in-service
                              training on an annual basis.
                              The Contractor shall ensure that each individual social service
                              supervisor receives a minimum of 16 hours of qualifying in-service
                              training on an annual basis.
                              The Contractor shall ensure that each individual certification
                              worker receives a minimum of 32 hours of qualifying in-service
                              training on an annual basis (SRM103).
                              The Contractor shall ensure that each individual certification
                              supervisor receives a minimum of 16 hours of qualifying in-service
                              training on an annual basis (SRM 103).

                         All qualified training shall be training that improves child welfare practiCe.

                  d. Relative Licensing

                     The Contractor, may elect to facilitate the licensure of relative caregivers
                     providing care to children in out-of-home placements that are under the direct
                     care and supervision of MDHHS. Facilitation of licensure includes but is not
                     limited to the following activities:

                          Accept referrals of unlicensed relative caregivers from MDHHS, for
                          possible licensure as a foster family home, based on the Contractor's
                          capacity to complete the licensing process as outlined in foster care
                          policy.

                         On forms provided by MDHHS, and when requested by MDHHS, the
                         Contractor shall report to MDHHS a minimum of monthly on the number
                         and characteristics of unlicensed relative homes and the children in
                         those homes, and on progress in licensing the homes.

                  e. Adoption and Foster Care Analysis Reporting System Requirements




                                               PAGE 12 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.95 Filed 06/05/19 Page 83 of 192




                   The Contractor shall enter all child and family information into the Michigan
                   Statewide Automated Child Welfare System (MiSACWIS) to enable MDHHS
                   to comply with Federal Adoption and Foster Care Analysis and Reporting
                   System (AFCARS) reporting requirements. Failure to comply with this
                   reporting requirement shall result in a penalty for the Contractor as specified
                   in Section 3.1 f. of this Contract.

                 f, MiTEAM Requirements

                   1) The Contractor shall designate a Program Manager, Supervisor or child
                       welfare staff person in each office location to act as a MiTEAM Liaison
                       with MDHHS to:
                            Participate in Practice Support Trainings and Practice Support
                            Networking Meetings.
                            Convey the MiTEAM Specialist information and activities to agency
                            administration.
                        c). Be responsible for contributing to policy and program development
                            and sustain ment.
                            Maintain knowledge and expertise of all. policies and programs
                            impacting the local office.
                            Gather and analyze information to identify local trends where case
                            practice may be negatively impacted by policies, procedures or
                            programs.
                            Recommend modifications to policies and procedures that would
                            better assist caseworkers in achieving identified outcomes.
                            Consult with their assigned MiTEAM Analyst in MDHHS Central
                            Office.
                            Respond to questions and share updates.related to MiTEAM.
                            Advocate for MiTEAM and the importance ,of continued growth
                            around caseworker's knowledge and skills to improve safety,
                            permanency and well-being.
                            Compile-reports completed by supervision, complete MiTEAM Liaison
                            Report and send the report to the assigned MITEAM Analyst, on the
                            schedule determined by MDHHS.

                    2) The Contractor shall ensure that all child welfare caseworkers:
                          ' a) Complete each training module on the MiTEAM Virtual Learning
                                Site,                          located                            at
                                https://michioan.csod.com/client/Michidanklefaultasox
                                   i. In the order recommended,
                                  U.    Including participation in the Individual Field Application
                                        Exercises discussed with their supervisor,
                                 Hi.    Complete the caseworker self-assessment exercise as
                                        conducted by their supervisor, and \
                                 iv. Join in the Enhanced MITEAM Training Cycle activities
                                        according to the schedule set by MDHHS.


                                             PAGE 13 of 56
    Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.96 Filed 06/05/19 Page 84 of 192




                                     Staff hired during the Enhanced MiTEAM Training Cycles
                                     shall join in the training as scheduled and develop a plan
                                     with their supervisor, to complete missed modules and
                                     activities as stated above.
                                     For each staff person hired after the Enhanced MiTEAM
                                     Cycles have ended, develop a plan to complete modules
                                     and activities as stated above.
                             Apply the MiTEAM competencies and . Key Caseworker
                             Activities during everyday contact with team members, including
                             families and professionals.
                             Have their competencies reviewed by their supervisor using the
                             MiTEAM Fidelity Tool.

                   3) The Contractor shall ensure that all child welfare supervisors and/or
                      program managers:
                         a) Complete each training module on the MiTEAM Virtual Learning
                             Site,                          located                        at
                             https://michician.csod.com/client/Michioan/default.aspx
                                i. In the order recomrhended, and
                               ii.• Join the Enhanced MiTEAM Training Cycle activities
                                     according to the schedule set by MDHHS.
                         b) Apply the MiTEAM competencies during every day contact with
                             staff and team members, including families and professionals.
                         c) Conduct the caseworker self-assessment exercise with each
                             caseworker on their staff.
                         d) Ensure each staff person hired during the Enhanced MiTEAM
                             Training Cycles joins the training as scheduled and develop a
                             plan, to complete missed mbdules and activities as stated
                             above.
                         e) Ensure each staff person hired after the, Enhanced MiTEAM
                             Training Cycles have ended, develops a plan to complete
                             modules and activities as stated above.
                         f) Review competencies as demonstrated by their staff using the
                             MiTEAM Fidelity Tool.

                   4) The Contractor shall ensure that the child welfare director:
                        a) Review each training module on the MiTEAM Virtual Learning
                             Site,                           located                     at
                             https://rnichician.csod.com/client/michioan/default.aspx
                                      In the order recommended, and
                               ii. Encourage supervision and staff participation in the
                                     Enhanced MiTEAM Training Cycle activities according to
                                     the schedule set by MDHHS.
                        b) Support the practice of applying MiTEAM competencies during
                            everyday contact with staff and team members, including
                            families and professionals.


                                         PAGE 14 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.97 Filed 06/05/19 Page 85 of 192




           2.11. Key Performance Indicator Outcomes

                 During the period of this Contract, the Contractor shall work toward the
                 achievement of the Key Performance Indicators (KPI) listed below, For
                 purposes of the annual contract compliance reviews, compliance with KPIs shall
                 be assessed based on the prior twelve months indicator of the most recent
                 Children's Services Agency — Monthly Management Report in which the
                 Contractors review occurs.

                 If a Contractor is not meeting the KPIs listed below, the Contractor shall include
                 in its annual assessment and written plan (as required by R 400.12207, Staff
                 Responsibilities) specific adivities the Contractor shall complete to demonstrate
                 improvement in the KPI measures. The Contractor shall submit the written plan
                 to the Contractor's Child Welfare Services and Support Analyst by October 1st of
                 each year.

                 Official KPI data shall come from MDHHS via MiSACWIS. The Contractor shall
                 conduct validation activities on an ongoing basis to assure the KPI measures
                 have been entered in MiSACWIS accurately. The Contractor shall be
                 responsible for ensuring accurate and timely data entry into MiSACWIS.

                     Medical — Initial

                    No fewer than 85% of children supervised by the Contractor will have an
                    initial medical examination within 30 days of removal (ISEP Item 6.43).

                     Medical — Periodic (VVell Child)

                    Following an initial medical examination, at least 95% of children supervised
                    by the Contractor shall receive periodic medical examinations and
                    screenings according to the guidelines set forth by the American Academy of
                    Pediatrics (ISEP Item 6.47).

                    Medical — Yearly (14 Months)

                    Following an initial medical examination, at least 95% of children supervised
                    by the Contractor shall receive yearly (up to 14 months from the previous
                    exam) medical examinations and screenings (FOM 801 Policy).

                    Dental - Initial

                    No fewer than 90% of children supervised by the Contractor shall have an
                    initial dental examination within 90 days of removal unless the child has had
                    an exam within six months prior to placement or the child is less than four
                    years of age (ISEP Item 6.44).


                                              PAGE 18 of 56
    Rev. 10-1B
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.98 Filed 06/05/19 Page 86 of 192




                 e. Dental—Yearly

                    No fewer than 95% of children supervised by the Contractor shall have a
                    dental examination at least every 12 months (FOM 801 Policy).

                    Worker-Child Visits

                    No fewer than 95% of children supervised by the Contractor will be visited by
                    their assigned worker in accordance with guidelines in the ISEP (ISEP Item
                    6.39).

                    Worker-Parent Visits

                    No fewer than 85% of the children supervised by the Contractor with a
                    permanency goal of reunification, the child's caseworker shall havedface-to-
                    face contacts with the child's parent(s) in accordance with the guidelines in
                    the ISEP (ISEP Item 6.40).

                    Parent-Child Visits

                    No fewer than 85% of children supervised by the Contractor with a goal of
                    reunification shall have at least twice-monthly visitation with their parent(s) in
                    accordance with the guidelines in FOM 722-061 Policy.

                    Children's Foster Care Service Plans — Timely Case Plans

                    No fewer than 95% of children supervised by the Contractor shall have an
                    initial service plan completed within 30 days of entry into foster care and
                    quarterly thereafter in accordance with the guidelines in the ISEP (ISEP
                    Items 6.31 and 632).

                 j. Children's Foster Care Timely Case Service Plan Approvals

                     No fewer than 95% of children supervised by the Contractor shall have a
                     case service plan approved within 14 days of case worker submission to the
                     supervisor for review (FOM 722-09 Policy).

                 k. Supervisor Oversight

                     No feWer than 95% of children supervised by the Contractor shall meet at
                     least monthly with each assigned case worker to review the status and
                     progress of each case on the workers caseload (ISEP Item 6.30)

           2.12. Audit Requirements

                 ContractorNendor Relationship


                                              PAGE 16 of 56
     Rev. 1048
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.99 Filed 06/05/19 Page 87 of 192




                 This Contract constitutes a contractor/vendor relationship with MDHHS. The
                 Contractor must immediately report to the MDHHS Bureau of Audit any audit
                 findings of fraud, an Going Concern, financial statement misstatements, or
                 accounting irregularities, including noncompliance with provisions of this
                 Contract.

           2.13. Financial Audit Requirements

                 a. Required Audit or Audit Exemption Notice
                     Contractors must submit to the Department either a Single Audit, Financial
                     Statement Audit, or Audit Exemption Notice as described below. If
                     submitting a Single Audit or Financial Statement Audit, Contractors must also
                     submit a Corrective Action Plan for any audit findings that impact MDHHS-
                     funded programs, and management letter (if issued) with a response:
                            Single Audit
                            Contractors that are a non-profit organization and that expend
                            $750,000 or more in federal awards during the Contractor's fiscal
                            year, must submit a Single Audit to the Department, regardless of the
                            amount of funding received from the Department. The Single Audit
                            must comply with the requirements of Title 2 Code of Federal
                            Regulations, Subpart F.
                            Financial Statement Audit
                            Contractors exempt from the Single Audit requirements with fiscal
                            years that receive $750,000.00 or more in total funding from the
                            Department in State and Federal grant funding must submit to the
                            Department a Financial Statement Audit prepared in accordance with
                            generally accepted auditing standards (GAAS).
                            Audit Exemption Notice
                            Contractors exempt from the Single Audit and Financial Statement
                            Audit requirements (1 and 2 above) must submit an Audit Exemption
                            Notice that certifies these exemptions. The• template and further
                            instructions are available •at http://www.michician.qov/mdhhs by
                            selecting Inside MDHHS menu, then MDHHS Audit, then Audit
                            Reporting. -

                 b. Due Date and Where to Send
                     The required audit and any other required submissions' (i.e. Corrective Action
                     Plan and management letter with a response), or Audit Exemption Notice
                     must be submitted to the Department within nine months after the end of the
                     Contractor's fiscal year by e-mail to the Department at MDHHS-
                    AuditReportsmichiqan.qov. The required submissions must be in PDF
                     files and compatible with Adobe Acrobat (read only). The subject line must
                     state the agency name and fiscal year end. The Departrnent reserves the
                     right to request a hard copy of the audit materials if for any reason the
                     electronic submission process is not sucdessful.


                                             PAGE 17 of 58
    Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.100 Filed 06/05/19 Page 88 of 192




                   c. Penalty

                          If the Contractor does not submit the required Single Audit or Financial
                          Statement Audit, including any management letter and applicable
                          corrective action plans •within nine months after the end of the
                          Contractor's fiscal year, the Department may withhold from the current
                          funding an amount equal to five percent of the audit year's contract
                          funding (not to exceed $200,000) until the required filing is received by
                          the Department. The Department may retain the amount withheld as a
                          penalty if delinquency reached 120 days past due. The Department may
                          terminate the contract if the Contractor is 180 days delinquent in meeting
                          the audit requirements.
                          Failure to submit the Audit Exemption' Notice, when required, may result
                          in withholding from the current funding an amount equal to one percent of
                          the audit year's funding until the Audit Exemption Notice is received.

                   d. Other Audits
                      The Department or federal agencies may also conduct or arrange for
                      "agreed upon procedures" or additional audits to meet their needs.

             2.14. Cost Reporting

                   The Contractor shall submit annual financial cost reports based on the state's
                   fiscal year which begins October 1 and ends September 30 in the following
                   calendar year. The reports shall contain the actual costs incurred by providers in
                   delivering services required in this Contract to MDHHS clients for the reporting
                   period. Costs for non-MDHHS children are not to be included. Reports will be
                   submitted using a template provided by MDHHS. The financial reports shall be
                   submitted annually, and will be due November 30 of each fiscal year. The
                   Contractor must comply with all other program and fiscal reporting procedures
                   as are or may hereinafter be established by MDHHS. Reports shall be
                   submitted electronically. to MDHHS-Foster-Care-Auditsmichicran.qoy with the
                   subject line: PAFC Cost Report.

                   Failure to meet reporting responsibilities as identified in this Contract may result
                   in MDHHS withholding payments until receipt of annual financial cost report.
                   MDHHS may withhold from current payments an amount equal to five percent of
                   the Contractor's reporting year MDHHS revenue (not to exceed $60,000) until
                   the required filing is received by the Department. MDHHS may retain withheld
                   funds as a penalty if delinquency reaches sixty (60) days past due. MDHHS
                   may terminate the contract if the Contractor is ninety (90) days delinquent in
                   submitting the required annual financial cost report.

             2.15. Service Documentation



                                                PAGE 18 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.101 Filed 06/05/19 Page 89 of 192




                    The Contractor agrees to maintain program records required by MDHHS,
                    program statistical records required by MDHHS, and to produce program •
                    narrative and statistical data at times prescribed by, and on forrns furnished by,
                    MDHHS.

            2.16. Private Agency MiSACWIS

                    The Contractor shall ensure that private agency staff has access to the Michigan
                    Statewide Automated Child Welfare Information System (MiSACWIS) through a
                    web-based interface, henceforth referred to as the "MiSACWIS apiplication."
                    The Contractor shall ensure that staff follow the MiSACWIS reqt.iirements for
                    CPA           contracts           which           are          found           at
                    http://www.michigan.gov/documents/dhs/Private Agency MiSACWIS for C
                    PA Contracts 464663 7.0clf

                    For all agency assigned cases in MiSACWIS, the Contractor shall enter all case
                    management activities, including payments and all required documentation per
                    policy in MiSACWIS.

            2.17. Billing

                    The Contractor shall submit through the MiSACWIS system the bi-weekly roster
                    for any child in the Contractors care per the instructions within the MiSACWIS
                    system. The billing shall only indicate the units of service provided by the
                    Contractor and shall be submitted to MDHHS within 30 days from the end of the
                    billing period.

                    No originaF request for payment submitted by the Contractor more than one year
                    after ,the close of the two week billing period during which services were provided
                    shall be honored for payment.

                    When the Contractor's financial records reveal that payment for a child has not
                   .been provided by MDHHS within 30 days of receiving all nebessary
                    documentation, the Contractor will seek payment resolution by contacting the
                    direct supervisor of the assigned MDHHS worker in writing, Any concems over
                    a payment authorization or issOance that cannot be resolved within 30 days of
                    the written notice must be reported to the MDHHS County Director for immediate
                    resolution. The Contractor will apprise MDHHS Office of Child Welfare Services
                    and Support of any ongoing, unresolved payment concerns.

            2.18. Fees and Other Sources of Funding

                     The Contractor guarantees that any claims made to MDHHS under this Contract
                     shall not be financed by any source other than MDHHS under the terms of this
                  ' Contract If funding ig received through any other source, the Contractor agrees



                                                 PAGE 19 of 58
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.102 Filed 06/05/19 Page 90 of 192




                     to deduct from the amount billed to MDHHS the greater of either the fee
                     amounts, or the actual costs of the services provided.

                      The Contractor may net accept reimbursement from a client unless the 'Contract
                     . specifically authori2es 'such reimbursement in the "Contractor Responsibility"
                      Section. In such case, a detailed fee scale and criteria for charging the fee must
                      be included. If the Contractor accepts reimbursement from a client in accordance
                      With the .terms of the Contract, the Contractor shall deduct these fees from
                      billings to MDHHS:

                     Other third party funding sources, e g, insurance companies, may be billed for
                     contracted 'client services. Third party reimbursement shall be considered
                     payment in full unless the third party fund source requires a co-pay, in which
                     case MDHHS may be billed for the amount of the 'co-pay. No supplemental
                     billing is allowed.

           2.19. Recovery of Funding and Repayment of Debts

                 ,   a Recovery of Funding

                         If the Contractor fails to comply with requirements as set forth in this
                         Contract, or fails to submit a revised payrilent request within allotted time
                         frames established by MDHHS in consultation with the Contractor, MDHHS
                         may require the Contractor to reimburse payments made under this contract
                         to, which MDHHS has determined that the Contractor was not entitled. If the
                         Contractor becomes aware of any situation involving payments received
                         under this Contract to which the . Contractor was not entitled, the
                         overpayment arneurit must be repaid to' MDHHS within. 30 days. of the
                         Contractor becoming aware. The Contractor is liable for any cost incurred by,
                         MDHHS in the recovery of any 'funding.

                         Upon notification by MDHHS that repayment is required, or upon any other
                         awareness of an overpayment to the Contractor, the Contractor shall make
                         payment directly to MDHHS within 30 days or MDHHS.may withhold future
                         payments made under this or any other Contract(s), between MDHHS and
                         the Contractor.

                         If the Contractor fails to: (1) correct, noncompliance activities identified by
                         MDHHS, (2) submit revised billings as requested as part of a Corrective
                         Action Plan when required; or (3) remit overpayments or make arrangements
                         to have the overpayments deducted from future payments within 30 days,
                         such failure shall constitute grounds to terminate immediately any or all of
                         MDHHS' Contracts with the Contractor, MDHHS shall also report ,
                         noncompliance of the Contractor to Michigan's Department of Technology,
                         Management and Budget. Such report may result in the Contractors
                         debarment from further contracts with the state of Michigan.


                                                  PAGE 20 of 56
     Rev. 1048
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.103 Filed 06/05/19 Page 91 of 192




                  . b. Repayrnent of Other Amounts due MDHHS

                      By entering into this Contract, the Contractor agrees to honor all prior
                      repayment •Contracts established by MDHHS with the: Contractor or
                      Contractor's predecessors. In the absence of a repayment Contract for
                      amounts due MDHHS, the Contractor agrees to make monthly payments to
                      MDHHS at an amount not less than. 5% Of any outstanding balance and to
                      begin on the date this Contract is executed. If any of these required
                      payments are made more than 30 -days past the due date, MDHHS may
                      reduce or withhold future payments made under this or any other Contract(s)
                      between MDHHS and the Contractor.

                      The payment reduction will be made either at the amount originally
                      established in the repayment Contract or at an amount not less than 5% of
                      any outstanding balance effeative on the date this Contract is executed.

             2.20 Child Protection Law Repgrting Reguirements

                       The .Contrpctor shall ensure that all employees who have reasonable
                       cause to suspect child abuse or neglect shall report any suspected
                       abuse or neglect of a child in care to MDHHS for investigation as
                       required by Public Acts of 1975, Act Number 238.
                       Failure of the Contractor or its employees to report suspected abuse or
                       neglect of a child to MDHHS shall result in-an imrhediate investigation to
                       determine the appropriate . corrective action up to and including
                       termination of the contract. •
                       Failure Of the Contractor or its employees to report suspected child
                       abuse or neglect two or more times within a one-year period shall result
                       in a review of the contract agency's violations by a designated
                       Administrative Review Team, which shall include the Director of CSA
                       and the Director, of DCWL or its successor agency, that shall consider
                       mitigating and aggravating circumstaneas to determine the appropriate
                       corrective action up to and included license revocation and contract
                       termination.

              2.21     The Division of Child Welfare Licensing (DCWL)

                       DCWL shall be responsible for review of the Contractor's compliance with
                       the Contract and any court orders, via an Annual Compliance Review (ACR)
                       and Special Investigations. DCWL may review, analyze and comment on all
                       activities covered within the terms of the Contract or court order. If the ACR
                       or Special Investigation reveals that the Contractor has not complied with the
                       requirements of this Contract or court order, the following procedures shall
                       be implemented:



                                                PAGE 21 of 58
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.104 Filed 06/05/19 Page 92 of 192




                          DCWL shall notify the Contractor of the . Contract or court
                          noncompliance. This notification shall oCcur verbally during an exit
                          conference, and be followed with a written report of the findings. The
                          Contractor may request a meeting to 'discuss and examine the
                          identified Contract or court noncompliance.
                          Following the identification of .the Contract or court noncompliance,
                          DCWL will request the Contractor submit a Corrective Action Plans
                          (CAP) to DCWL within 15 days of receiving the written report of
                          findings.          •
                          After the Contractor's CAP has been reviewed, and approved by
                          DCWL, the Contractor's. compliance with the CAP shall be reviewed in.
                          accordance with time frames established by DCWL in the written
                          notification of acceptance of the CAP. .
                          Based on the severity or repeated nature of cited violations, a
                          recommendation may be made by' DCWL at any time to place a
                          moratorium on new placements with :the contractor or to cancel the
                          contract. If either recommendation is made, a meeting .will be •
                          convened with the director of the contracted agency, the division
                          director of DCWL and the GSA director or designee to provide • the
                          contractor with the opportunity to provide documented information on
                          why the moratorium or cancellation of the contract should not occur,
                          If a moratorium on new, placements is put into place, it shall be for a
                          minimum of 90 days to allow the contractor to remedy cited violations
                          and comply with any agreed on CAP. If. the cited violations are not
                          corrected during the period of the moratorium or additional serious
                          violations are cited, consideration shall be given to cancellation of the
                          agency's contract. Final decisions regarding the cancellation of a
                          contract shall be made ,by the CSA director.

              2.22.   Corrective Action Requirements

                      If a program review by MDHHS reveals a lack of compliance with the
                      requirements of this Contract, the Contractor shall:

                         Meet with MDHHS to discuss the noncompliance:

                         Prepare a corrective action plan within 30 days of receiving MDHHS'
                         written findings.

                         Achieve compliance within 60 days of receipt of MDHHS' approval of the
                         corrective action plan (unless other time frames are agreed to in writing
                         by MDHHS) or MDHHS may terminate this Contract,. subject to the
                         standard contract terms.

              2.23 Criminal Background Check



                                              PAGE 22 of 66
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.105 Filed 06/05/19 Page 93 of 192




                  As a condition of this Contract, the Contractor certifies that the Contractor shall,
                  prior to any individual performing work under this Contract-conduct or cause to
                  be conducted for each •new employee, employee, subcontractor,
                  subcontractor employee or volunteer who works directly with:

                   Clients under this Contract, or who has access to client information, an
                   Internet Criminal History Access Tool (ICHAT) check and a National and
                   State Sex Offender Registry check.

                   Information about ICHAT can be found at http://apps.michiqamiov/ichat.

                   The Michigan Public Sex Offender Registry web address is
                   http://wvvw.mipsor.state.mi.us.

                   The National Sex Offender Public Website address is http://www.nsopw.00v.

                    Children under this Contract, a Central Registry (CR) check.

                   Information about CR can be found at
                   http://www. m ich n.00v/md h hs/0,5885,7-339-
                   73971 7119 50648 48330-180331—,00.html

                    The Contractor shall require each employee, subcontractor, subcontractor
                    employee or volunteer who works directly with clients or who has access to
                   .client information, under this • Contract to timely notify the Contractor in
                    writing of criminal convictions (felony or misdemeanor) and/or pending
                    felony charges or placement on the Central Registry as a perpetrator.

                   Additionally, the Contractor shall require each new employee; employee,
                   subcontractor, subcontractor employee or volunteer who works directly
                   with clients under this Contract or who has access to client information
                   and who has not resided or lived in Michigan for each of the previous ten
                   (10) years to 'sign- a waiver attesting to the fact that they. have never
                   been convicted of a felony or identified as a perpetrator, or if they have, the
                   nature and recency of the felony.

                   The Contractor further certifies that the Contractor shall not submit claims
                   for • or assign to duties under this Contract, any employee,
                   subcontractor, subContractor employee, • or volunteer based • on a
                   determination by the Contractor that the results of a positive ICHAT
                   and/or a CR response or reported • criminal felony conviction or
                   perpetrator identification make. the individual ineligible to provide the
                   services

                    The Contractor must have a written policy describing the criteria on
                    which its determinations shall be made and must document the basis for


                                           .   PAGE 23 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.106 Filed 06/05/19 Page 94 of 192




                     each determination. As indicated in CPA Licensing Rule
                     R400.1 221 2 the Contractor may consider the recency and type of
                     crime when making a determination.. Failure to comply with this provision
                     may be cause for immediate cancellation of this Contract.

                     If MDHHS - determines that an individual provided services under this
                     Contract for any period prior to completion of the required checks as
                     described above, MDHHS may require repayment of that individual's
                     salary, fringe benefits, and all related . costs of employment for the period
                     that the required checks had not been completed.

     3.     MDHHS RESPONSIBILITIES

             3.1. Payments

                  MDHHS shall open and process payment within 30 days of placement, with
                  payment authorization effective the date of the child's placement with the
                  Contractor.

                     The entire rate paid to the Contractor for board and care, clothing and
                     allowance shall be paid by the Contractor to the foster families providing the
                     family foster care:

                     The Contractor's administrative rate(s) for services provided under this
                     Contract shall be:

                     Bridges Provider Number             179087
                     MiSACWIS Provider Number            21846618

                     Service Code           Per Diem Rate              Effective Date
                     780                    $ 46.20                    10-1-17
                     782 (IL)               $ 46.20                    10-1-17
                     TR.                    $ 46.20                    10-1-17
                     0838                   *$2.50                     10-1-17

                     Boiler Plate 515
                     (BP 515) Admin Rate        $46.20               10-1-18

                     *The above rate is only to be used for American Indian Children

                     The contractor will receive reimbursement subject to appropriations for
                     relative licensure as outlined in that years State fiscal appropriation.

                     If a Contractor does not submit the financial cost reports as described in
                     Section 2., CONTRACTOR RESPONSIBILITIES, • the per diem



                                              PAGE 24 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.107 Filed 06/05/19 Page 95 of 192




                      administrative rate shall be reduced by $3.00 until contractor becomes
                      compliant with the reporting requirements.

                      The Contractor shall be paid for family foster care services specified in this
                      Contract at a board and care rate established by MDHHS. A determination of
                      care rate may be established by MDHHS in accordance with the FOM when
                  ,   extraordinary care or expense is required of the foster parent. Special rates
                      must have the approval of the Director of MDHHS' local office responsible for
                      the supervision of the child for whom,foster care is provided.

                      Payment for additional service costs not included in the per diem rate may be
                      authorized in accordance with the FOM.

                      When the Contractors financial records reveal that a payment for a child has
                      not been provided by MDHHS within 90 days of their acceptance of the child,
                      for case• management services, the Contractor will contact the MDHHS
                      County Director in writing seeking payment resolution. The Contractor shall
                      apprise MDHHS of any conc.ems over a payment amount that cannot be
                      reconciled at the staff level within 90 days.

                      Upon placement, MDHHS Shall ensure that the child(ren) has adequate
                      clothing as defined, by the Clothing Inventory Checklist (DHS-3377) or shall
                      reimburse the Contractor up to the approved limit allowed for clothing.

                      Inability of MDHHS to comply with the federal reporting requirements of
                      AFCARS due to'failure of the Contractor to fulfill AFCARS related reporting
                      requirements shall result in a three percent reduction in. the Contractors
                      administrative rate forthe six month period subsequent to the due date of the
                      AFCARS report to the Federal govemment.

                      Foster, Care Training Payments

                      Payments will be made for eligible training which commenced after
                      January 1,2012.

                      A payment will be made to the Contractor for each staff that 'completes
                      training and passes competency tests as required in the Implementation,
                      Sustainability and Exit Plan according to the following schedule:

                      Completion of the Child Welfare Casewbrker Training
                      Payment will be $6,000.00 total, calculated on. a per diem basis, for
                      completion of OWDT-PSI that includes a minimum of 9 weeks of    •



                      competency-based classroom and field training if the' caseworker
                      passes the competency evaluation within 16 weeks of hire.

                       Completion of the Child Welfare Certificate (CWC) Training


                                               PAGE 25 of 56
     Rev.,10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.108 Filed 06/05/19 Page 96 of 192




                      Payment will be $3,000.00 total, calculated on a per diem basis, for
                      completion of the OWDT-CWC that includes a minimum of five weeks -
                      of competency-based classroom and field training- if the caseWorker
                      certified certificate holder passes the competency evaluation.

                      Completion of the Child 'Welfare Super-Visor Training
                      Payment will be $1,500.00 total, calculated on a per diem basis, for
                      completion of .the Supervisor Training that includes a minimum of one
                      week within 90 days of hire/promotion, if the supervisor passes the
                      competency evaluation.

                      All Supervisors hired on or after January 1, 2017 must complete
                      the Supervisor Training and pass the competency evaluation. •

                      Completion of the Child. Welfare Transfer Training
                      The two-week foster care PSTT shall be completed within, six months of
                      hire. Payment will be- $2,800.00 for the completion of the foster care
                      P6TT training. The training is the same as thetoster are Core Training
                      for Foster Care caseworkers. If a supervisor has completed this training
                      as a caseworker since April 1, 2006, the traihing does not need to be
                      repeated.

                  h. For all Contractor staff hired on or after May 1, 1998 attending required
                      OWDT-PSI, CWC-PSI, PSTT, PRIDE and supervisor training, MDHHS-
                      OWDTi shall reimburse the Contractor at the Contractore normal rate of
                      reimbursement or State rates, whichever is less for staff trainee expenditures
                      incurred as part of OWDT attendance. MDHHS-OVVDT does not cover travel
                      reimbursement for in-service training. Travel reimbursement shall be limited ,
                      to lodging, mileage, parking and bridge toll with the following conditions:

                     1)   For each trainee who attends the training session,' MDHI7IS shall
                          reimburse the Contractor up to five nights (Sunday night through
                          Thursday night) lodging per week if lodging expense- is incurred. If
                          training continues for two consecutive weeks or kinger and the cost of
                          lodging is less than the mileage Cost to travel to and from the
                          Contractors facility over the intervening weekend, the Contractor may
                          request the director of OWDT in advance for a ftavel exception for
                          weekend lodging.

                     2). . For each mile of travel to a OWDT training session cloiest to the •
                            Contractors site, MDHHS shall reimburse the Contractor for mileage to
                            and from the training and the trainee's assigned work location or home, .
                            Whichever is closer. The applicable State rate for mileage shall be the
                          'lesser of the Contractor's prevailing rate or the State's standard rate.




                                             .PAGE 26 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.109 Filed 06/05/19 Page 97 of 192




                      Parking shall be reimbursed at one-time daily parking or continuous
                      daily metered parking, documented with a receipt.   •

                      MDHHS shall not reimburse travel costs for Contractor staff who attend
                      more than one session ,(i.e., are required to repeat. attendance due to
                      absence or failure to successfully complete a session), without prior
                      approval from DCWL. Refer to the OWDT web site for current
                      reimbursement       information      for     OWDT         training   at
                      http://www.michigan.gov/mdhhs/0,5885,7-339-71551 11120 74572-
                       00.html

                 Classroom Training Payment

                 1)   The Contractor must submit a signed and dated agency letterhead
                      memo attached to the MDHHS-5602 Payment Voucher that includes
                      the following information:

                            Worker name
                            Training, type, i.e. PSST, PSI etc.
                            Training dates (time span in training)
                            Amount of reimbursement requested.
                            A copy of the transcript reflecting the completion of the training for
                            each foster care worker and supervisor covered by the payment
                            voucher. This is required before accounting will issue payment.
                            Memo signed by senior Management; not the individual who
                            attended training.

                 2) The information must be submitted electronically to: MDHHS-
                     FederalComolianceDivisionamichigan.gov. The subject line shall
                     read: Training Payment

                 . Training Travel Reimbursement

                 1)    The Contractor must submit:
                       a) Certificafion letter on agency letterhead signed and dated by
                            senior management to include:      .
                              Agency Federal ID Number/SIGMA Vendor Number
                              Exact trainee nanie as registered in the Leaming Management
                                System
                              Exact class name
                              Beginning and ending travel dates
                              Amount of reimbursement requested
                             OWDT travel expense worksheet or agency created travel
                            expense sheet.
                            MapQuest printouts for each travel route. Submit the first page of
                            the printout only — Page 1 —with.total mileage traveled.

                                           PAGE 27 of 56
      m/AO-18
     P.
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.110 Filed 06/05/19 Page 98 of 192




                                All original receipts.
                                Transcripts showing the training completed.

                     2)    Please submit the above information by email to:

                           MDHHS-OWDTtraininovouchersmichioan.qov

                           or by US Mail to:

                           Ingham County MDHHS(OWDT
                           Attention: Travel Reimbursement
                           PO Box 30088
                           5303 S. Cedar Street — Building 3
                           Lansing, MI 48911

                  i. The Contractor shall be paid for Trial Reunifications services specified in the
                     Contract not to exceed 180 days from the child's placement in the parental
                     home,

                     1)    The Contractor must submit the following on a monthly basis:
                                A completed MDHHS-5602 Payment Request
                                A case listing that contains the following child identifying
                                information:
                                  Placing Agency Provider ID
                                  Agency Name
                                  MiSACWIS log ID if known.
                                  Child list name
                                  Child first name
                                  Recipient ID
                                  Foster Care case number
                                  Billing start date
                                  Billing end date
                                  Number of days to Pay
                                  American Indian Y/N
                                  Date of court order commencing the Trial Reunification
                                  Date the foster care case was dismissed by the court and/or
                                  Date the child reentered a foster care placement

                     2) The information must be submitted electronically to:              MDHHS-
                         trialreunificationpaymentsmichicran.crov.

                     BP 515 Additional Administrative Rate

                     BP 515 Additional Administrative Rate reimbursements must be made
                     outside the MiSACWIS system and be tracked by the Kent County DHHS
                     offiee.

                                               PAGE 28 of 58
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.111 Filed 06/05/19 Page 99 of 192




                     MDHHS will verify and process payment to accounting for payment.

                     The Contractor must submit an invoice monthly for BP 515 Additional ,
                     Administrative services for:.

                     1) Youth in Young Adult Voluntary Foster Care Youth and/or children in care
                         seven days. or less and placed in a non-paid living arrangement or child
                         caring institution.

                      Payment Process

                      Each month the Contractor shall electronically submit a case listing on an
                      Excel spreadsheet prepared by the Contractor that contains the following
                      information:

                             MISACWIS provider ID
                             Bridges provider ID
                             Agency Name
                             Child last name
                             Child first name
                             Child date of birth
                             MiSACWIS person ID
                             Legal Status
                             Fund source during time of payment period
                             Living arrangement of youth for which additional admin is requested
                             Billing startldate •
                       I)    Billing end date
                       m)    Number of days to pay

                       Please submit the requested information electronically to:
                       DHS-KENTPavmentsamichician.qov

                       The subject line shall read: (Agency Name/Billing Month) BP 515
                       Additional Administrative Rate

                  k. The costs of all services provided under this Contract are included in the
                      above rate(s) unless otherwise noted in this Contract. •

             3.2. Performance Evaluation and Monitoring

                  The services provided by the Contractor under this Contract shall be evaluated
                  and assessed at least annually by MDHHS on the basis of the criteria outlined in
                  Section 2.11.

                  MDHHS shall perform contract monitoring through activities such as:


                                              PAGE.29 of 56
     Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.112 Filed 06/05/19 Page 100 of 192




                       Auditing expenditure reports.
                       Conducting on-site monitoring.
                       Conducting Interim or Renewal Licensing Studies and reports
                      . Reviewing and analyzing.written plans and reports.

      4.     STANDARD TERMS

             4.1 Duties of Contractor

                   Contractormust perform the services and provide the deliverables described
                   in Sections 1 and 2 (the "Contract Activities"). •An obligation to provide
                   delivery of any commodity is considered a service and is an Contract Activity.

                   Contractor• must furnish all labor, equipment, materials, and supplies
                   necessary or the performance of the Contract Activities, and meet
                   operational standards, unless otherwise specified in Section 2.10— Services
                   to be Provided.

                   Contractor must:

                   a. Perform the Contract Activities in a timely, professional, safe, and
                       workmanlike mariner consistent with standards in the trade, profession, or
                       industry;
                   b. Meet or exceed the performance and operational standards, and
                       specifications of this Contract;
                       Provide all Contract Activities in good quality, With no material.defects;
                       Not interfere With MDHHS's operations;
                       Obtain and maintain all necessary licenses, permits or. other •
                       authbrizations necessary for the performance of this Contract;
                       Cooperate with MDHHS, including MDHHS's quality assurance peraonnel,
                       and any third party to achieve the objective6 of this Contract;
                       Return to MDHHS any State-furnished equipment or other resources in
                       the same condition as when provided when no longer required for this
                       Contract;
                       Not make any media releases without prior written authorization from
                       MDFIHS;                                                                  •
                       Assign to MDHHS any claims resulting from state or federal antitrust
                       violations to the extent that those violations concern materials or services
                       supplied by third parties toward fulfillment of this Contract;
                       Comply with all State physical and IT security, policies and standards
                     , which will be made available upon request; and
                       Provide MDHHS priority in performance of this Contract except as
                    • mandated by federal disaster respdrise requirements.

                   Any breach under this provision is considered a material breach.


                                               PAGE 30 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.113 Filed 06/05/19 Page 101 of 192




                   Contractor must also be clearly identifiable while on State property by
                   wea'ring identification issued by the State, and clearly identify themselves
                   whenever making contact with the State.

             4.2 Notices

                   All notices and other communications required or permitted under this
                   Contract must be in writing and will be considered given and received: (a)
                   when verified by written receipt if sent by courier; (b) when actually received
                   if sent by mail without verification of receipt; or (c) when verified by
                   automated receipt or electronic logs if sent by facsimile or email.

             4.3 Reserved

             4.4 Reserved

             4.5 Reserved

             4.6 Insurance Requirements

                   Contractor must maintain the insurances identified below and is responsible
                   for all deductibles. All required insurance must:

                     Protect the State from claims that may arise out of, are alleged to arise out
                     of, or result from Contractor's or a subcontractor's performance;
                     Be primary and non-contributing to any comparable liability insurance
                     (including self-insurance) carried by the State; and
                     Be provided by,a company with an A.M. Best rating of "A" or better and a
                     financial size of VII or better.

                   VigfailledtlOit 11610540,0IVAS              #1110:6001100.10ThAts.11
                                    Commercial General Liability Insurance •
                                                                       •
                       Minimal Limits:                    . Contractor must have their policy
                       $1,000,000 Each Occurrenae Limit endorsed to add "the State of '
                       $1.,000,000 Personal & Advertising Michigan, its departments, '
                       Injury Limit              .          divisions, agencies, offices,
                       $2,000,000 General Aggregate         commissions,.   officers,
                       Limit                                employees, and agents" as
                       $2,000,000 Products/Completed        additional insureds using
                       Operations                  i •      endorsement CG 20:10 11 85,. or
                                           •                both CG 2010 07 04 and CG •
                      'Deductible Maximum:                  2037   07 04.
                       $50,000 Each Occurrence
                                                            If the contractor Will deal with

                                               PAGE 31 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.114 Filed 06/05/19 Page 102 of 192




                                                         children, schools, or the
                                                         cognitively impaired, coverage
                                                         must not have exclusions or
                                                         limitations related to sexual abuse
                   •                                     and molestation liability.
                                     Umbrella or Excess Liability Insurance

                       Minimal Limits:              ,      Contractor must have their policy
                       $4,000,000 General Aggregate        endorsed to add "the State of
                                                          Michigan, its departments,
                                                           divisions, agencies, offices,
                                                           commissions, officers,
                                                           employees, and agents" as
                                                           additional insureds.
                                        Automobile Liability Insurance
                       Minimal Limits:                 Contractor must have their policy:
                       $1,000,000 Per Occurrence       (1) endorsed to add "the State of
                                                       Michigan, its departments,
                                                        divisions, agencies, offices,
                                                        commissions, officers,
                                                       employees, and agents" as •
                                                        additional insureds; and (2)
                                                        include Hired and Non-Owned
                                                       Automobile coverage.            ,
                                      Workers' Compensation Insurance

                       Minimal Limits:                    Waiver of subrogation, except
                       Coverage according to applicable   where waiver is prohibited by law.
                       laws governing work activities.
                                        Employers Liability Insurance

                       Minimal Limits:
                       $500,000 Each Accident
                       $500,000 Each Employee by
                       Disease     •
                       $500,000 Aggregate Disease.
                        Privacy and Security Liability (Cyber Liability) Liability Insurance




                                               PAGE 32 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.115 Filed 06/05/19 Page 103 of 192




                      Minimal Limits:                             Contractor must have their policy:
                      $1,000,000 Each Occurrence                  (1) endorsed to add "the State of
                      $1,000,000 Annual Aggregate                 Michigan, its departments,
                                                                  divisions, agencies, offices,
                                                                  commissions, officers,
                                                                  employees, and agents" as
                                                                , additional insureds; and (2) cover
                                                                . information security and. privacy
                                                                  liability, privacy notification costs,
                                                                  regulatory defense and penalties,
                                                                  and website media content
                                                                  liability..

                   If any of the required policies provide claims-made coverage, the Contractor
                   must

                      Provide coverage with a retroactive date before the effective date of the
                      Contract or the beginning of Contract Activities;
                      Maintain coverage, and provide evidence of coverage for. at least three
                      years after completion of the Contract Activities; and
                      If coverage is canceled or not renewed, and not replaced with another
                      claims-made policy form with a retroactive date prior to the Contract
                      effective date, Contractor must purchase extended reporting, coverage for
                      a minimum of three years after completion of work.

                   Contractor must:

                       Provide insurance certificates to the Contract Administrator, containing the
                       Contract .or purchase order number, at Contract formation and within 20
                       calendar days of the expiration date of the applicable policies;
                       Require that subcontractors maintain the required insurances contained in
                       this Section;        •   •
                       Notify the Contract Administrator within five business days if any
                       insurance is cancelled; and
                   'd. Waive all rights against the State for damages covered by insurance.
                       Failure to maintain the required insurance does not limit this waiver:

                   Contractors who are self-insured must provide the f011owing:

                      Proof' of self-insurance from the Michigan Department of Insurance and
                      Financial Services for auto liability.
                      Proof of self-insurance from the Michigan Department of Licensing and
                      Regulatory Affairs for worker's compensation and employees liability.
                      A copy of their most recent, independently audited financial statements. '



                                                PAGE 33 of 56
      Rev, 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.116 Filed 06/05/19 Page 104 of 192




                   This Section is not intended to and is not to be construed in any manner as
                   waiving, 'restricting or limiting the liability of either party, for any obligations
                   under this Contract (including any provisions hereof requiring Contractor to
                   indemnify, defend and hold harmless the State).

             4.7 Reserved

             4.8 Extended Purchasing Program

                   This cOntract is extended to MiDEAL members'. MiDEAL members include!
                   local units of government, school districts, universities, community colleges,
                   and nonprofit' hospitals. A current list' of M1DEAL members is aVailable at
                   www.lnichigan.00v/mideal. Upon written Contract between MDHHS and
                   Contractor, this Contract may also be extended to:• (a) State of Michigan
                   employees and (b) other states (including, governmental subdivisions and
                   authoriied entities).

                   If extended, Contractor must supply all Contract Activities at the. established
                   Contract .prices and terms. MDHHS reserves the right to. impose an
                   administrative fee and negotiate additional discounts based on any increased
                   volume generated by such extensions.                      '

                   Contractor must submit invoices to, and receive. payment from, extended
                   purchasing program ineml?ers o'n a direct and individual basis.       .

             4.9 Independent Contractor

                   Contractor is an independent contractor and assumes all rights, obligations
                   and liabilities set forth in this Contract. Contractor, its employees, and
                   agents Will not be considered employees of MDHHS. No partnership or joint
                   venture relationship is created by virtue of this Contract. Contractor, and not
                   MDHHS, is responsible .for the payment of wages, benefits and taxes .of
                   Contractor's employees and any subcontractors; Prior performance does not
                   modify Contractor's status as an independent contractor.

            -4.10 Subcontracting

                   Contractor may not delegate any of its obligations under this Contract without
                   the prior written apprbval 'of MDHHS. Contradtor must notify MQHHS prior to
                   the proposed delegation, and provide MDHHS any information it requests to .
                   determine whether the delegation is in its best interest. If approved,
                   Contractor must

                   a, Be the sole, point of contact regarding 'all contractual matters, including
                      payment and charges for all Contract Activities;
                   b. Make all payments to the subcontractor; and


                                                 PAGE 34 of 50
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.117 Filed 06/05/19 Page 105 of 192




                   c. Incorporate the terms and conditions contained in this Contract in any
                      subcontract with a subcontractor.

                   Contractor remains responsible for the completion of the Contract Activities,
                   compliance with the;terms of this Contract, and the acts and omissions of the
                   subcontractor. MDHHS, in its sole discretion, may require the replacement
                   of any subcontractor. •
                             1
             4.11 Staffing

                   MDHHS's Contract Administrator may require Contractor to remove or
                   reassign personnel by providing a notice to Contractor.

             4.12 Reserved

             4.13 Assignment

                   Contractor may not assign this Contract to any other party without the prior
                   approval of MDHHS. Upon notice to Contractor, MDHHS, in its sole
                   discretion:may assign in whole or in part, its rights or responsibilities under
                   this Contract to any other party. If MDHHS determines that a novation of this
                   Contract to a third party is necessary, Contractor will agree to the novation
                   and provide all necessary•documentation-and signatures.

             4.14 Change of Control

                   Contractor will notify, 'at least 90 calendar days before the effective date,
                   MDHHS of a change in Contractors organizational structure or ownership.
                   For purposes of this Contract, a change in control means any of the
                   following:

                      A sale of more than 50% of Contractors stock;
                      A sale of substantially all of Contractors assets;
                      A change in a majority of Contractor's board members;          •
                      Consummation 'of a merger or consolidation of Contractor with any other
                      entity;
                      A change in ownership through a transaction or series of transactions; or
                      The board (or the stockholders) approves a plan of complete liquidation.
                                     •
                   A change of control does not include any consolidation or merger effected
                   exclusively to change•the domicile of Contractor, or any transaction or series '•
                   of transactions principally for bona fide equity financing purposes.

                   In the event of a change of control, Contractor must require the successor to
                   assume this Contract and all of its obligations under this Contract.



                                               RAGE 35 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.118 Filed 06/05/19 Page 106 of 192




             4.15 Reserved

             4.16 Acceptance                     1/4

                    Contract Activities are subject to inspection and testing by MDHHS within 30
                    calendar days of MDHHS's receipt of them ("State Review Period"), unless
                   -otherwise provided in Section 2.10— Services to be Provided. Itthe Contract
                    Activities are not fully accepted by MDHHS, MDHHS will notify Contractor by
                    the end of the State Review Period that either (a) the Contract Activities are
                    accepted, but noted deficiencies must be corrected; or (b) the Contract
                    Activities are rejected. If MDHHS finds material deficiencies, it may: (0 reject
                    the Contract Activities without performing any further inspections; (ii) demand
                    performance at no' additional cost; or (Hi) terminate' this Contract in
                    accordance with Section 4.23, Termination for Cause.

                   Within 10 business days from the date of Contractor's receipt of notification
                   of acceptance with deficiencies or rejection of any Contract Activities,
                   Contractor must cure, at no. additional cost, the., deficiency and deliver
                   unequivocally acceptable Contract Activities to MDHHS. If acceptance with
                   deficiencies or rejection of the Contract Activities impacts the content or
                   delivery of other non-completed Contract Activities, the parties' respective
                   Program Managers must determine an agreed to number of days for re-
                   submission that minimizes the overall impact to this Contract. However,
                   nothing herein affects, alters, or relieves Contractor of its obligations to
                   correct deficiencies in accordance with, the time response standards set forth
                   in this Contract.

                   If Contractor is unable or refuses to correct the deficiency within the time
                   response standards set forth in this Contract, MDHHS. 'may cancel the order
                   in whole or in part. .MDHHS, or a third party identified by MDHHS, may
                   perform the Contract Activities and recover the difference between the cost
                   to cure and the Cbntract price plus an additional 10% administrative fee.

             4.17 Reserved

             4.18 Reserved

            . 4.19. Reserved

             4.20 Terms of Payment

                   Invoices must conform to the requirements communicated from time-to-time
                   by MDHHS. All undisputed amounts are payable within 45 days of MOHHS's
                   receipt. Contractor may only charge for Contract Activities performed as
                   specified in Section 2.10 — Services to be Provided.' Invoices must include
                   an itemized statement of all charges. MDHHS is exernpt from State sales tax


                                                PAGE 36 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.119 Filed 06/05/19 Page 107 of 192




                   far direct purchases and may be exempt from federal excise tax, if Services
                   purchased under this 'Contract are for MDHHS's exclusive use.
                   Notwithstanding the foregoing, all prices are inclusive of taxes, and
                   Contractor is responsible for all sales, use and excise taxes, .and any other
                   similar' taxes,.duties and charges of any kind imposed by any federal, state,
                   or local governmental entity on any amounts payable by MDHHS under this
                   Contract..

                   MDHHS has the right to withhold payment of any disputed amounts until the
                   parties agree as to the validity of the disputed amount. MDHHS will notify
                   Contractor of any dispute within a reasonable time. Payment by MDHHS will
                   not constitute a waiver of any rights as to Contractor continuing obligations,
                   including claims for deficiencies or substandard Contract Activities.
                   Contractor's acceptance of final payment by MDHHS constitutes a waiver of
                   all claims by Contractor against MDHHS for payment under this Contract,
                   other than those claims previously filed in writing on a timely basis and still
                   disputed.

                   MDHHS will only disburse payments under this Contract through- Electronic
                   Funds- Transfer (EFT).      Contractor must register - with the State at
                   http://www.michicransiov/SIGMAVSS to receive electronic fund transfer
                   payments. If Contractor does not register, MDHHS is not liable for failure to
                   provide payment. Without prejudice to any other right or remedy it may have,
                   MDHHS reserves the right to set off at any time any amount then due and
                   owing to it by Contractor against any amount payable by MDHHS to
                   Contractor under this Contract.

             4.21 Reserved

             422 Stop Work Order

                   MDHHS may suspend any or all activities under this Contract at any time.
                   MDHHS will provide Contractor a written stop work order detailing the
                   suspension. Contractor must comply with the stop work order upon receipt.
                   Within 90 calendar days, or any longer period agreed to by Contractor,
                   MDHHS will either: (a) -issue a notice authorizing Contractor to resume. work,
                   or (b) terminate this Contract or purchase order. MDHHS will not pay for
                   Contract Activities, Contractor's lost profits, or any additional compensation
                   during a stop work period.

             4.23 Termination for Cause

                   MDHHS may terminate this Contract for, cause, in whole or in part, if
                   Contractor, as determined by MDHHS:




                                               PAGE 37 of 50
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.120 Filed 06/05/19 Page 108 of 192




                        Endangers the value, integrity, or security of any location, data, or
                        personnel;                                                              •
                        Becomes insolvent, petitions for bankruptcy court proceedings, or has an
                        involuntary bankruptcy proceeding filed against it by any creditor;
                        Engages in any conduct that may expose MDHHS to liability;
                        Breaches any of its material duties dr obligations; or
                     e.- Fails to-cure a breach within -the time stated in a notice of breach.

                     Any reference to specific breaches being material breaches within this
                     Contract will not be construed to mean that other breaches are not material.

                     If MDHHS terminates this Contract under this Section, MDHHS will issue a
                     termination notice specifying whether Contractor must: (a) cease
                     performance,immediately, or (b) continue to perform for a specified period. If
                     it is later determined that Contractor was not in breach of this Contract, the
                     termination will be deemed to have been a Termination for Convenience,
                     effective as of the same date, and the rights and obligations of the parties will
                     be limited to those provided in Section 4.24, Termination for Convenience.

                     MDHHS Will only pay for amounts due to Contractor for Contract Activities
                     accepted by MDHHS on or before tha date of termination, subject to
                     MDHHS's right to set off any amounts owed by the Contractor for MDHHS's
                     reasonable costs in terminating this Contract. The Contractor must pay all
                     reasonable costs incurred by MOHFIS in terminating this Contract for cause,
                     including administrative costs, attorneys' fees, court costs, transition costs,
                     and any costs MDHHS incurs to procure the Contract Activities from other
                     sources.

             4.24 Termination for Convenience

                     MDHHS may immediately terminate this Contract in whole or in part without
                     penalty and for any reason, including- but not limited to, appropriation or
                     budget shortfalls. The termination nOtice will specify whether Contractor
                     must: (a) cease performance of the Contract Activities immediately, or (b)
                     continue to perform the Contract Activities in accordance with Section 4.25,
                     Transition Responsibilities. • If MDHHS terminates this Contract for
                     convenience, MONKS will pay all reasonable costs, as determined by
                     MDHHS, for MDHHS approved Transition Responsibilities.

                   , The Contractor may terminate this Contract upon 30 days written notice to
                      MDHHS at any time prior to the completion of the Contract period.

             4.25 Transition Responsibilities

                     Upon termination or -expiration of this Contract for any reason', Contractor
                     must, for a period of time specified by MDFIFIS (not to exceed 120, dalendar


                                                  PAGE 38 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.121 Filed 06/05/19 Page 109 of 192




                   days), provide all 'reasonable transition assistance requested by MDHHS; to
                   allow for the expired or terminated portion of the - Contract Activities to .
                   continue without interruption or adverse effect, and to facilitate the orderly
                   transfer of such Contract Activities to MDHHS or its designees. Such
                   transition.assistance may include,, but is not limited to:

                   a. Continuing-to perform the Contract Activities at the established Contract- .
                      rates;
                   b. Taking all reasonable and necessary measures to transition performance
                      of the ' work, including all applicable Contract Activities, training,
                      equipment, software, leases, reports and other documentation, to MDHHS
                      or MDHHS's designee;
                   d. Taking all necessary and appropriate steps, or such other action as
                      MDHHS may direct, to preserve, maintain, protect, or return to MDHHS all
                      materials, data, property, and confidential information provided directly or
                      indirectly to Contractor by any entity, agent, vendor, or employee of
                      MDHHS;
                      Transferring title in and delivering to MDHHS, at MDHHS's discretion,, all
                      completed' or partially completed deliverables prepared under this
                      Contract as of the Contract termination date; and
                      Preparing an accurate accounting from which MDHHS and Contractor
                      may reconcile all outstanding accounts (collectively, "Transition
                      Restionsibilities").

                   .This Contract will automatically be extended through the end of the transition
                    period.

             4.26 General Indemnification

                   Contractor must defend, indemnify and hold the State, its departments,
                   divisions, agencies, offices, commissions, officers, and employees harmless,.
                   without limitation, from and against any and all actions, claims, losses,
                   liabilities, damages, costs; attorney fees, and. expenses (including thoSe
                   required to establish the right to indemnification), arising out of or relating to:

                      Any breach by 'Contractor (or any of Contractor's employees, agents,
                      subcontractors, or by anyone else for whose acts any of them may be
                      liable) of any of the promises, Contracts, representations, warranties, or
                      insurance requirements contained in this Contract;
                      Any infringement, misappropriation, or other violation, of any intellectual
                      property right or other right of any third party;
                      Any bodily injury, death, or damage to real or tangible personal property
                    . occurring wholly' or in part due to action Or inaction by Contractor (or any
                      of Contractor's employees, agents, subcontractors, or by anyone else for
                      whose acts any of them may be liable); and



                                                ?AGE 39 of 56
      Rev; 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.122 Filed 06/05/19 Page 110 of 192




                     d. Any acts or omissions of Contractor (or any of Contractor's employees,
                        agents, subcontractors, or by anyone else for whose acts any of them may
                        be liable).

                     MDHHS will notify Contractor "in writing if indemnification is sought; however,
                     failure to do so will not relieve Contractor, except to the extent that
                   . Contractor-is materially-prejudiced. Contractor must, -to the satisfaction of ---
                     MDHHSr dernonstrate its financial ability to carry out these obligations.

                    MDHHS is entitled to (i) regular updates on proceeding status; (H) participate
                    in the defense of the proceeding; (Hi) employ its own counsel; and to (iv)
                    retain control of the defense if MDHHS deems necessary. Contractor will
                    not, Without MDHHS's written consent (not to be unreasonably withheld),
                    settle, compromise, or consent to the entry of any judgment in or othenvise
                    seek to terminate any claim, action, or proceeding. To the extent that any
                    State employee, official, or law may be involved or challenged, MDHHS may,
                    at its own expense, control the defense of that portion of the claim.

                    Any litigation activity on behalf of the State, or any of subdivisions under
                    this Section, must be coordinated with the Department of Attorney General.
                    An attorney designated to represent MDHHS may not do so until approved
                    by the Michigan Attorney General and appointed as a Special Assistant
                    Attorney General.

             4.27 Infringement Remedies

                    If, in either party's opinion, any piece of equipment, software, commodity, or
                    service supplied by Contractor or its subcontractors, or its operation, use or
                    reproduction,. is" likely to become the subject of a copyright; patent,
                    trademark, or trade secret infringement claim, Contractor must, at its
                    expense:

                       Procure for MDHHS the right to continue 'using the equipment, software,
                       commodity, or service, or if this option is net reasonably available to
                       Contractor,       •
                       Replace or modify the same'so that it becomes non-infringing; or
                       Accept its return by MDHHS with appropriate credits to MDHHS against
                       Contractor's charges and reimburse MDHHS for any losses or costs
                       incurred as a consequence of MDHHS ceasing its use and returning it.

             4.28 Limitation of Liability and Disclaimer of Damages

                    In no event will the state's aggregate liability to contractor under this contract,
                     regardless of the form of action, whether in contract, tort, negligence, strict
                    liability or by statute or otherwise, for any claim related to or arising tinder
                    this contract, exceed the maximum amount of fees 'payable under this


                                                  PAdE 40 of 56 -
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.123 Filed 06/05/19 Page 111 of 192




                     contract. MDHHS is not liable for consequential, incidental, indirect, or
                     special damages, regardless of the nature of the action.

                4.29 Disclosure of Litigation, or Other Proceeding

                     Contractor must notify MDHHS within 14 'calendar days of receiving notice of
            -        any litigation,—investigation, arbitration, or. other proceeding '-(collectively,
                     Proceeding") involving Contractor, a subcontractor, or an officer or director
                     of Contractor or subcontractor, that arises during the term of this Contract,
                     including:

                     a. A criminal Proceeding;
                     b. A parole or probation Proceeding;
                     c. A Proceeding under the Sarbanes-Oxley Act;
                     d. A civil Proceeding involving:
                            A claim that might reasonably be expected to adversely affect
                          , Contractor's viability, or financial stability; or
                            A governmental or public entity's claim• or written allegation of fraud; or
                     e. A Proceeding involving any license that Contractor is required to possess
                        in order to perform under this Contract.

                4.30 Reserved

                4.31 State Data

                     a. Ownership. MDHHS's data ("State Data," which will be' treated by.
                        Contractor as Confidential Information) includes:

                            MDHHS's data collected, used, processed, stored, or generated as the
                            result of the-Contract Activities;
                            Personally identifiable information ("PO") collected, used, processed,
                            stored, or generated as the result of the Contract Activities, including,
                            without limitation, any information that identifies an individual, such as
                            an individual's. social security number or other government-issued •
                            identification number, date of' .birth, addrese, telephone number,
                            biometric data, mother's, maiden name, email, address, credit card
                            information, or an individual's name in combination with any other of
                            the elements here listed; and,
                            Personal health information ("PHI") collected, used, processed, Stored,
                            or generated .as the result of the Contract Activities, which is defined -•
                            under the Health Insurance Portability and Accountability Act, (HIPAA) .
                            arid its related rules and regulations. State Data island will remain the
                            sole and exclusive property of MDHHS and all right, title, arid interest
                            in the same .is reserved by MDHHS.

                        This Section survives the termination of this Contract.


                                                   PAGE 41 o156
       Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.124 Filed 06/05/19 Page 112 of 192




                   b. Contractor Use of State Data. Contractor is provided a limited license to
                      State Data for the sole and exclusive purpose of providing the Contract
                      Activities, including a license to collect, process, store, generate,, and
                      display State Data only to the extent necessary in the provision of the ,
                      Contract Activities. Contractor must:

                      _1) Keep and maintain State Data in strict confidence, using such degree ..
                         of care as is appropriate and consistent with its obligations. as further
                         described in -this Contract and applicable law to avoid unauthorized
                         access, use, disclosure, or loss;
                         Use and disclose State/Data solely and exclusively for the purpose of
                         providing the Contract Activities, such use and disclosure being in
                         accordance with this Contract, any applicable Statement of Work, and
                         applicable law; and
                         Not use, sell, rent, transfer, distribute, or otherwise disclose or make
                         available State Data for Contractors own purposes or for the benefit of
                         anyone other than MDHHS without MDHHS's prior written consent.

                      This Section survives the termination of this Contract.

                    c. Extraction of State Data. Contractor must, within five business 'days of
                   •• MDHHS's request, provide MDHHS, without 'charge and without any
                       conditions or contingencies whatsoever (including but not limited to the
                       payment of any fees due to Contractor), an extract of the State Data in the
                       format specified by MDHHS.

                   d. Backup and Recovery of State Data. Unless otherwise specified in
                      Section 2.5 - Services to Ibe Delivered, Contractor is responsible for
                      maintaining a backup of State Data and for an orderly and timely recovery
                      of such data. Unless otherwise/described in Section 2.10- Services to be
                      Provided, COntractor must maintain a contemporaneous backup of State
                      Data that can be recovered within two hours at any point in time.

                   e. Loss or Compromise of Data. In the event of any act, error or omission,
                      negligence, misconduct, or breach on' the part of Contractor that
                      compromises or is suspected to compromise the security, confidentiality,
                      or integrity of State Data or (the physical, technical, administrative, or
                      organizational safeguards put in place by Contractor that relate to the
                      protection of the security, confidentiality, or integrity of State Data,
                      Contractor must, as applicable:

                         Notify MDHHS as soon as practicable but no later than 24 hours of
                         becoming aware of such occurrence;
                         Cooperate with MDHHS in investigating the occurrence, including
                         making available all relevant records, logs, files, data reporting, and
                         other materials required to comply with applicable law or as otherwise
                         required-by MDHHS;


                                                PAGE 42 of 56
      Rev. 1C-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.125 Filed 06/05/19 Page 113 of 192




                   3) In the case • of Pll or PHI, at MDHHS's sole election, (i) with the
                       approval and assistance of MDHHS notify the affected individuals who
                       comprise the Pit or PHI as soon as practicable but no later than is
                       required to comply with applicable law, or, in the absence of any legally
                       required_ _notification period, within five . calendar days of the
                       occurrence; or (ii) reimburse MDHHS for any costs in notifying the
                       affected individuals;                                      .            _
                       In the case of PII, provide third-party credit and identity monitoring
                       services to each of the affected individuals who comprise the Pll for
                       the period required to comply with applicable law, or, in the absence of
                       any legally required monitoring services, for no less than 24. months
                       following the date of notification to such individuals;
                       Perform or take any other actions required to comply with applicable
                       law as a result of the occurrence;
                       Pay" for any costs associated with the occurrence, including but not
                       lirnited to any costs incurred by MDHHS in investigating and resolving
                       the occurrence, including reasonable attorney's fees' associated with
                       such investigation and'resolution;                    •
                       Without limiting Contractor's obligations' of indemnification as further
                      . described, in this Contract, indemnify, defend, and hold harmless
                       MDHHS for any and all claims, including reasonable attorneys' fees,
                       costs, and incidental expenses which may be suffered by, accrued
                       against, charged to, or recoverable from MDHHS in connection with
                       the occurrence;
                       Be responsible for recreating lost State Data in the manner and on the
                       schedule set by MDHHS without charge to MDHHS; and,
                       Provide to MDHHS a detailed plan within 10 'calendar 'days of the
                       occurrence 'describing the measures Contractor will undertake to
                       prevent a future occurrence.

                   Notification to affebted individuals, as described above, must comply with
                   applicable law, be written in plain language, n.ot be tangentially used for
                   any solicitation purposes, and contain, at a minimum: name and contact
                   information of Contractor's representative; 'a description of the nature of
                   the loss; a list of the types of data involved; the known or approximate
                   date of the loss; how such loss may affect the affected individual; what
                   steps Contractor has taken to protect the affected individual; what steps
                   the affected individual, can take to protect himself or herself; contact
                   information for major credit card reporting agencies; and, information
                   regarding the credit and identity monitoring services to, be provided by
                   Contractor MDHHS will have the option to review and approve any
                   notification sent to affected individuals. prior to its delivery. Notification to
                   any other party, including but not limited to public media outlets," must be
                   reviewed and approved by MDHHS in writing prior to its dissemination.'




                                              PAGE 43 of 58
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.126 Filed 06/05/19 Page 114 of 192




                     This Section survives termination or expiration of this Contract.

             4.32 Non-Disclosure of Confidential Information

                  :The parties acknowledge that each party may be exposed to or ac.quire
               •• comminication or data of the other party that is confidential,: privileged
                   .communication.not intended to be disclosed to third parties. The provisions
                    of this Section survive the termination of this Contract. ,

                   a. Meaning of Confidential Information. For the purposes of this Contrct,
                      the term . "Confidential Information" means all information and
                      documentation of a party that: ,

                         Has been marked "confidential" or with words of similar meaning', at
                         the time of disclosure by such party;
                         If disclosed orally or not marked "confidential" or with words of similar
                         meaning, was subsequently, summarized in writing by the disclosing
                         party and marked "confidential" or with. words of similar meaning; and,
                         ShoOld reasonably be recognized as confidential information of the
                         disclosing party.

                     The term "Confidential Information" does not include any information or
                     documentation that was:

                     1) Subject to disclosure under the Michigan Freedom of Information Act
                        (FOIA);
                        Already in the possession of the receiving party. without an obligation of
                        confidentiality;
                        Developed independently by the receiving party, as demonstrated by
                        the receiving party, without violating the disclosing party's proprietary
                        rights; •           ,
                        Obtained from a source other than the disclosing party without an
                        obligation of confidentiality; or,
                        Publicly available when received, or thereafter became publicly
                        available (other than through any unauthorized disclosure by, through,
                        or on behalf of, the receiving party).

                     For purposes of this Contract, in all cases and for all matters, State Data is
                     deemed to be Confidential Information.

                   b. Obligation of Confidentiality. The parties agree to hold all Confidential
                      Information in strict confidence and not to copy, reproduce, sell, transfer,,
                      or otherwise dispose of, give or disclbse such Confidential Information to
                      third parties other than employees, agents, or subcontractors of a party
                      who have a need to know in connection with this Contract or to use such
                      Confidential Information for any purposes whatsoever other- than the
                      performance of this Contract. The parties agree to advise and. require'

                                               PAGE 44 of 58
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.127 Filed 06/05/19 Page 115 of 192




                     their respective employees, agents, and subcontractors of their obligations .
                     to keep all Confidential Information confidential.     Disclosure to a
                     subcontractor is permissible Where:

                         Use of a subcontractor's authorized under this Contract;         .
                         The disclosure is necessary or otherwise, naturally occurs in
                         connection _with work that is within the subcontractor's responsibilities;
                         and .
                         Contractorobligatee the subcontractor in a written contract.to !maintain
                         MDHHS's Confidential Information in.confidence..

                     At MDHHS's request, any employee of Contractor or any subcontractor
                     may be required to execute a .separate Contract to be bound by the
                     provisions of this Section.

                   c. Cooperation to Prevent Disclosure of Confidential Information. Each party
                      must use its best efforts to assist the other party in identifying and
                      preventing any unauthorized use or disclosure of • any Confidential
                      Information. Without limiting the foregoing, each party must advise the
                      otherparty- immediately in the event either party learns or has reason to
                      believe that any person .who has had access to Confidential 'Information •
                      has violated or intends to violate the terms of this Contract and each party
                      will cooperate .with the other party in seeking injunctive or other equitable
                      relief against any such person.

                   d. Remedies for .Breach of Obligation .of Confidentialibl. Each party
                   ' acknowledges that breach of its obligation of confidentiality may give rise
                      to irreparable injury to the other party, which damage may be inadequately
                      compensable in the form of monetary damages. Acdordingly, a party may
                      seek and obtain injunctive relief against the breach or threatened breach
                      of the foregoing undertakings, in addition to any pther legal remedies
                      which may be available, to include, in the case of MDHHS, at the sole
                      election of MDHHS, thelmmediate termination, without liability to MDHHS,
                      of this Contract or any Statement of Work :corresponding to the breach or
                      threatened breach.

                   e. Surrender of Confidential Information upon Termination. Upon termination
                      of this Contract or a Statement of Work, in whole or in part, each party
                      must, within five calendar days from the date of termination, return to the
                      other party any and all Confidential Information received from the other
                      party, or created or received by a party on behalf of the other party,. which
                      are in such party's possession, custody, or control;. provided, however:
                      that Contractor must return State Data to MDHHS following the timeframe
                      and procedure described further in this Contract. Should Contractor or
                      MDHHS determine that the return of any Confidential Information is not
                      feasible, such party must destroy the Confidential Information and must
                      certify the same in writing within five calendar days from the date of

                                               PAGE 45 of p6
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.128 Filed 06/05/19 Page 116 of 192




                     termination to the other party. However, MDHHS's legal ability to destroy
                     Contractor data may be restricted by its retention and disposal schedule, •
                     in which case Contractor's Confidential Information will be destroyed after
                     the retention period expires.
                                                   •
             4.33 Data Privacy and Information Security

                     Undertaking • by Contractor. Without limiting Contractor's obligation of
                     confidentiality as further described, Contractor is responsible for
                     establishing and maintaining a data privacy and information security
                     program, including physical, technical, administrative, and organizational
                     safegbards, that is designed to:

                     1) Ensure the security and confidentiality of the State Data;
                          Protect against any anticipated threats or hazards to the security or
                          integrity of the State Data;
                          Protect against unauthorized disclosure, access to, or use of the State
                          Data;
                     4). Ensure the proper disposal of State Data; and
                     5) - Ensure that all employees, agents, and subcontractors of Contractor, if
                          any, comply with all of the foregoing. In no case will the safeguards of
                          Contractor's data privacy and information security program be less
                          stringent than the safeguards used by MDHHS, and Contractor must at
                          all times comply with all applicable State IT policies and standards,
                          which are available to Contractor upon request.

                     Audit by Contractor. No less than annually, Contractor must conduct a
                     comprehensive independent third-party audit of its data privacy and ,
                     information security program and provide. sUch audit findings to MDHHS.

                     Right of Audit by the State. Without limiting • any other audit rights of
                     MDHHS, MDHHS has the right to review Contractor's data privacy and
                     information security program prior to the commencement of ,Contract
                     Activities and from time to time during the term of this Contract. During
                     the providing of the Contract Activities, on an ongoing basis from time to
                     time and without notice,. MDHHS, at its own expense, is entitled to
                     perform, or to have performed, an on-site audit of Contractor's data,
                     privacy and information security program. In lieu of an on-site audit, upon
                     request by MDHHS, Contractor agrees to complete, within 45 calendar
                     days of receipt, an audit questionnaire provided by MDHHS regarding
                     Contractor's data privacy and information security program.

                   d. Audit Findings. Contractor must implement any required safeguards as
                      identified by MDHHS or by any audit of Contractor's data privacy and
                      information security program.



                                               PAGE 46 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.129 Filed 06/05/19 Page 117 of 192




                   e. State's Right to Termination for Deficiencies. MDHHS reserves the right,
                      at its sole election, to immediately terminate this Contract or a Statement
                      of Work without limitation and without liability if MDHHS determines that
                      Contractor fails or has failed to meet its obligations under this Section.

             4.34 Reserved

             4.35 Reserved

             4.36 .Records Maintenance, Inspection, Examination:and Audit

                   MDHHS or its designee may audit Contractor to verify compliance with this
                   Contract. Contractor must retain, and provide to MDHHS or its desibnee and
                   the auditor general Upon request, all financial and accounting records related
                   to this Contract through the term of this Contract and for four years after the
                   latter of termination, expiration, or final payment under this Contract or any
                   extension ("Audit Period"). If an audit, litigation, or other action involving the "
                   records is initiated before the end' of the Audit Period, Contractor must retain
                   the records until all issues are resolved*.

                   Within 10 calendar days of providing notice, MIDHHS and its authorized
                   representatives or designees have the right to enter and inspect Contractor's
                   premises or any Other places where Contract Adtivities are being performed,
                   and examine, copy, arid audit all records related to this .Contract. Contractor
                   must cooperate and provide reasonable assistance. If any financial errors
                   are revealed, the amount in error must -be reflected as a credit or debit on
                   subsequent invoices until the amount is paid or refunded. Any remaining
                   balance at the end of this Contract must be paid or, refunded within 45
                   calendar days. .

                   This Section applies to Contractor, any parent, affiliate, or subsidiary. .
                   organizaticin of Contractor, and any subcontractor that performs Contract
                   Activities in connection with this Contract.

             4.37 Warranties and Representations

                   ContraCtor represents and warrants:

                   a. Contractor is the owner, or licensee of any Contract 'Activities that it
                      licenses, sells, or develops and Contractor has the rights necessary to
                      convey title, ownership" rights, or licensed use;                    •
                   b. All Contract Activities are delivered free from any security 'interest, lien, or
                      encunibra.nce and will continue in that respect;
                   c. The Contract Activities will not infringe the patent, trademark, copyright,
                      trade secret, or other proprietary rights of any third party;



                                                 PAGE 47 of 56
      Rev. 10-1B
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.130 Filed 06/05/19 Page 118 of 192




                        Contractor -must assign or otherwise transfer to MDHHS or its designee
                        an manufacturer's warranty for the Contract Activities;
                        The Contract Activities are merchantable and fit for the specific purposes
                        identified in this Contract;
                    f.- The Contract signatory has the authority to enter into this Contract;
                        All information furnished by Contractor in connection with this Contract
                        fairly- and accurately represents Contractor's' business, properties,
                        finances; and operations as of the dates covered by the information, and
                        Contractor will inform MDHHS of any material adverse changes; -   -



                        All information furnished and representations made in connection with the
                        award of this Contract is true, accurate, and complete, and contains no
                        false statements or omits any fact that would make the information
                        misleading and that;

                       Contractor is neither currently engaged in nor will engage in the boycott of
                       a person based in or doing ,business with •a strategic partner, as described
                       in 22 USC 8601 to 8606

                    A breach of this Section is considered a material breach of this Contract,
                    which entitleS MDHHS to terminate this Contract under Section 4.23,
                    Termination for Cause.

             4.38 Conflicts and Ethics •

                    Contractor will uphold high ethicastandards and is prohibited from:

                       Holding or,acquiring an interest that would conflict with this Contract;
                       Doing anything that creates an appearance of impropriety with respect to
                       the aVtrard or performance of this. Contract; .
                       Attempting to influence.or appearing to influence any State employee by
                       th&direct or indirect offer of anything of value; or
                       Paying or agreeing to pay any person, other than employees and
                       conSultants working for Contractor, any consideration contingent upon the
                       award of this Contradt.        ,

                    Contractor must immediately notify MDEIHS of any violation or potential
                    violation of these standards. This Section applies to Contractor, any pPrent,
                    affiliate, or subsidiary organization of Contractor, and any -subcontractor that
                    performstontract Activities in Connection with this Contract.

             4.39 Compliance with Laws

                   • Contractor must comply with all federal, state and local laws, rules and
                     regulations.

             4.40 Reserved


                                                 PAGE 48 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.131 Filed 06/05/19 Page 119 of 192




             4.41 Reserved

             4.42 Nondiscrimination

                    Under the Elliott-Larsen Civil Rights Act, 1976 PA 453, MCL 37.2101, et
                    seq., and the Persons with Disabilities Civil Rights Act, 1976 PA 220, MCL
                    37.1101, at seq., Contractor and its subcontractors agree not to discriminate•
                    against an employee or applicant for employment with respect to hire, tenure,
                    terms, conditions, or privileges of employment, or a matter directly or
                    indirectly related to . employment, because of race, color, religion, national
                    origin, age, sex, height, weight, marital status, or mental or physical disability.
                    Breach of this covenant is a material breach of this Contract.

             4.43 Unfair Labor Practice

                    Under MCL 423.324, MDHHS may void any Contract with a Contractor or
                    subcontractor who appears on the Unfair Labor Practice register compiled
                    under MCL 423.322.

             4.44 Governing Law

                    This Contract is governed, construed, and enforced in accordance with.
                    Michigan law, excluding choice-of-law principles, and all claims relating to or
                    arising out of this Contract are governed by Michigan law, excluding choice-
                    of-law principles. Any dispute arising ifrom, this Contract must be resolved in
                    Michigan 'Court of Claims. Contractor consents to venue, in Ingharn County,
                    and waives any objections, such as lack of personal jurisdiction or forum non .
                    conveniens: Contractor must appoint agents in Michigan to receive service
                    of process.

              4.45 Non-Exclusivitv

                    Nothing contained in this Contract is intended nor will be construed as
                    creating any requirements contract with Contractor: This Contract does not
                    restrict the State or its agencies from acquiring similar, equal, or like Contract
                    Activities from other sources.       •

             4.46 Force Maieure

                    Neither party will be in breach of this Contract because of any failure arising.
                    from any disaster or acts of god that are beyond their control and without
                    their fault or negligence, Each party will use commercially reasonable efforts
                    lo resume performance. Contractor will not be relieved of a breach or delay
                    caused by its subcontractors. If immediate performance is necessary to



                                                 PAGE 49 of 56
      Reif. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.132 Filed 06/05/19 Page 120 of 192




                         ensure public health and safety, MDHHS may immediately contract with a
                         third party.

            4.47 Dispute Resolution

                          The parties will endeavor to resolve any Contract dispute in accordance with
                       - this provision. The-parties must Submit the dispute to.a senior executive if
                          unable to resolve the dispute within 15 business days. The parties will
                          Continua performing while a dispute is being, resolved, unless the dispute
                          precludes performance. A dispute involving payment does not preclude
                          performance:       ••

                          Litigation. to ,resolve the dispute,_will not be instituted until after) the dispute
                        . has been elevated to the parties' senior executive and either concludes that
                          resolution is unlikely, or fails to respond within 15 business days. The parties
                          are not prohibited from instituting formal proceedings: (a) to avoid the
                          expiration of statute of limitations period; (b) to preserve a superior position
                          with respect to creditors; or (c) where a party makes a determination that a
                          temporary' restraining order or other injunctive relief is the only adequate
                          remedy. this Section does not limit MDHHS's right to terminate this
                          Contract.

            4.48 Media Releases

                         News, releases (including promotional literature and commercial
                         advertisements) pertaining to the Contract, or project to which it relates must
                         not be made without prior written MDHHS approval, and then only in
                         accordance with the explicit written instructions of MDHHS.

             4.49 Website Incorporation

                         MDHHS is not bound by any content on Contractor's website unless
                         expressly incorporated, directly into this Contract.

             4.50 Entire Contract

                         This Contract is the entire Contract of the parties related to the Contract
                         Activities.  This' Contract supersedes and replaces all previous
                   .     understandings and Contracts betWeen the parties for the Contract Activities.

             4.51 Severabilitv

                         If any part of this Contract is held invalid or unenforceable, by any court of
                         competent jurisdiction, that part will be deemed deleted from this Contract
                         and the severed part will be replaced by agreed upon language that achieves



                                                        PAGE 80.of 58
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.133 Filed 06/05/19 Page 121 of 192




                   the same or similar objectives. The remaining Contract will continue in full
                   force and effect.

            4.52 Waiver

                   Failure to enforce any provision of this dOntradt will not constitute a waiver.

            4.53 Survival

                   The provisions of this Contract that impose continuing obligations, including
                   warranties and representations; termination, transition, insurance coverage,
                   indemnification, and confidentiality, will survive the expiration or termination
                   of this Contract.

            4.54 Contract Modification

                   This Contract may. not be amended except by signed Contract between the
                   parties. Notwithstanding the foredoing, no subsequent Statement of Work or
                   amendment executed after the effective date will be construed to amend this
                   Contract unless it specifically states its intent to' do so and cites the section or
                   sections amended.

                    The Contractor shall, upon request of MQHHS and receipt of a proposed
                    amendment, amend this Contract, if and when required in the opinion of
                    MDHHS,.due to the revision of federal or state laws or regulations.

            4.55 Reserved

            4.56 Certification Regarding Debarment, Suspension, and Other Responsibility
                 Matters

                    Assurance is hereby ) given to MDHHS that the Contractor will comply with.
                    Federal Regulation, 2 CFR part 180 and certifies to thetest of its knowledge and
                    belief that it its employees and its subcontractors:

                     a. Are not presently debarred, suspended, proposed for debarment, declared
                        ineligible, sentenced to a denial of federal benefits by a State or federal court;
                        or voluntarily excluded from covered transactions by any federal or state
                        department or agency;
                   . b. Have not within, a three-year period preceding this Contract been convicted of
                        or had civil judgment rendered against them for commission of fraud or a
                        criminal offense in connection with obtaining, attempting to.. obtain, cir
                        performing a public (federal, state, or 'local) transaction or contract under a
                        public transaction; violation of federal or state antitrust statutes or commission ..
                        of embezzlement, theft, forgery, bribery, falsification or destruction of records,
                        making false statements, or receiving Stolen property;


                                                   PAGE 51 of 56
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.134 Filed 06/05/19 Page 122 of 192




                    c. Are not presently Indicted for or otherwise criminally or civilly charged by a
                       governmental entity (federal, state, or local) with commission of any of the
                       offenses enumerated in section 2, and;
                    d. Have not within a three-year period preceding this Contract had one or more
                       pUblic transactions (federal, state or local) terminated for cause or default.

                   - Where the parties are unable to certify to any of the statements in this
                    certification, the Contractor shall attach an explanation to this Contract.

                    The Contractor certifies to the best of its knowledge that within the past three
                    yews, the Contractor has not;

                       Failed to substantially perform a state contract, Contract, or subcontract
                       according to • its terms, 'conditions, and specifications within specified time
                       limits.
                       Refused to provide information or documents required by a contract or
                       Contract including, but not limited to information or documents necessary for
                       monitoring contract perforrnanpe.
                       Failed to respond to requests for information regarding contract or Contract
                       compliance, or accumulated repeated aibstantiatect complaints regarding
                       performance of a contract or Contract.
                    d. Failed to perform a 'state contract, Contract, or subcontract in -a manner
                       consistent with any applicable state or federal law, rule, regulation, order, or
                       decree.

                    The Contractor shall include Section 4.56 (Certification Regarding Debarment,
                    Suspension, and Other Responsibility Matters) language as written above in all
                    subcontracts with other parties.

                     The Contractor shall require each primary subcontractor, whose subcontract will
                     exceed $25,000, to dieclose to the Contractor, in writing, whether at the time of
                     the award of the subcontract, the subcontractor, or its prinCipals, is or is not
                   . debarred, suspended, or proposed for debarment by the state of Michigan. The
                     Contractor shall then inform MDHHS of the subcontractor's status and reasons
                     for the Contractors decision to use such subcontractor, if the Contractor so
                     decides.

                     If it is • determined that the Contractor knowingly rendered an erroneous
                    ,certification under this provision, in addition to the other remediee available to the
                     state,. MDHHS may immediately terminate this Contract.

                    If the state finds that grounds to debar exist, it shall send notice to the Contractor
                    of proposed debarment indicating the grounds for proposed debarment and the
                    procedures for requesting a hearing. If the Contractor does not respond with a
                    written request for a hearing within 20 calendar days, the state shall issue the



                                                   PAGE 52 of 56
      Rev. iO-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.135 Filed 06/05/19 Page 123 of 192




                   decision to debar without a hearing. The debarment period may be of any length
                   up,to eight years. •

      5.     ADDENDUM— FEDERAL PROVISIONS

      The 'provisions in this addendum may apply if the purchase will be paid for in whole or in
      part with .funds obtained from the federal government. If any provision below is not .
      required by federal law for this Contract, the,n it does not apply and must be
      disregarded. If ariy provision below is required to be included in this Contract by federal
      law, then the applicable provision applies and the language is not negotiable. If any
      provision below conflicts with the State's terms and conditions: including any
      attachments, schedules, or exhibits to the State's Contract, the provisions below take
      priority to the extent a provision is required by federal law; otherwise, the order of
      precedence set forth in the Contract applies. Hyperlinks are provided for convenience'
      only; broken hyperlinkswill not relieve Contractor from compliance with the law.

           A. Federally Assisted Construction Contracts
                                                                            •
      If this contract is a "federally assisted construction contract" as defined in 41 CRF
      Part 60-1.3, and except as otherwise may be provided under 41 CRF Part 60, then
      during performance of this Contract, the Contractor agrees as follows:

      (1) The Contractor will not discriminate against any employee or applicant for
      employnient because of race, color, religion, sex, sexual orientation, gender identity, or
      national origin. The Contractor will take affirmative action to ensure, that applicants are
      employed, and that employees are treated \during employment without regard to. their
      race, color, religion; sex, sexual orientation, gender identity, or national origin. Such
      action shall include, but not be limited to the following:
                                                                                 •
      Emplbyment, upgrading, demotion, or transfer; recruitment or recruitment advertising;
      layoff or termination; rates of pay or other forms of compensation; and 'selection for
      training, including apprenticeship. The Contractor agrees to post in Conspicuous
      places, available to employees and applicants for employment, notices to be provided
      setting fdrth the provisions of this nondiscrimination clause.

          The Contractor will, in all solicitations or advertisements for employees placed.by or
      on behalf of the Contractor, state that all qualified applicants will receive consideration
      for employment without regard to race, color, religion, sex, sexual orientation, gender
      identity, or national origin.

          The Contractor will not discharge or in any other manner discriminate against any
      employee or applicant for employment because such employee or applicant has
      inquired about, discussed, or disclosed the compensation of the employee or applicant
      or another employee or applicant. •This provision shall not apply to instances in which
      an employee who has access to the compensation information of other employees or
      applicants as,a part of such employee's essential job functions discloses the


                                               RAGE 63 of 58
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.136 Filed 06/05/19 Page 124 of 192




      compensation of such other employees or applicants to individuals who do not
      otherwise have access to such information, unless such disclosure is in response to a
      formal complaint or charge, in furtherance of an investigation, proceeding, hearing, or
      action, including an investigation conducted by the employer, or is consistent with the
      Contractor's legal duty to furnish information.

         The Contractor will send to-each labor union or representative of workers with which
      he has a collective bargaining agreement or other contract or understanding, a notice to
      be provided advising the said labor union or workers' reprenentatives of the Contractor's
      commitments under this section, and shall post copies of the notice in conspicuous
      places available to employees and applicants for employment.

          The Contractor will comply with all provisions of Executive Order 11246 of
      September 24, 1965, 'and of the rules, regulations, and relevant orders of the Secretary
      of Labor.

          The Contractor will furnish all information and reports required by Executive Order
      11246 of Septerriber 24, 1965, and by rules, regulations, and orders of the Secretary of •
      Labor, or pursuant (hereto, and will permit access to his books, ecords, and accounts
      by the administering agency and the Secretary of Labor for purposes of investigation to
      ascertain compliance with such ruleS, regulations, and orders.

          In the event of the Contractor's noncompliance with the nondiscrimination, clauses of
      this contract or with any of the said rules, regulations, or orders, this Contract may be
      canceled, terminated, or suspended in whole or in part and the Contractor may be
      declared ineligible for further Government contracts or federally assisted construction
      contracts in accordance with procedures authorized in Executive Order 11246 of
      September,24, 1965, and such other sanctions may be imposed and remedies invoked
      as provided in Executive Order 11246 of September 24, 1965, or by rule, regulation, or
      order of the Secretary.of Labor, or as otherwise provided by law.

          The, Contractor will include the portion of the sentence immediately preceding
      paragraph (1) and the proVisions of paragraphs (1) through (8) in every subcontract or
      purchase.order unless exempted by rules, regulations, or orders of the Secretary of
      Labor issued pursuant to section 204 of Executive Order 11246 of September,24, 1965,
      so that such provisions will be binding upon each subcontractor or vendor. The      ,
      Contractor will take such aption with respect to any subcontract or purchase order as
      the administering agency may direct as a means of enforcing such proviSions, including
      sanctions for noncomPliance•

      Provided, however, that in the event a Contractor becomes involved in, or is threatened
      with, litigation with a subcontractoror vendor as a result of such direction by the
      administering agency, the Contractor may request the United Statesto enter into such
      litigation to protect the interests of the United States.

          B. Davis-Bacon Act (Prevailing Wage).


                                             PAGE 54 of 55
      Rev. 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.137 Filed 06/05/19 Page 125 of 192




      If applicable, the Contractor (and its subcontractors) for prime construction contracts
      in excess of $2,000 must comply with the Davis-Bacon Act (40 USC 3141-3148) as
      supplemented by Department of Labor regulations (29 CFR Part 5, "Labor Standards
      Provisions Applicable to Contracts Covering Federally Financed and Assisted          .
      Construction").

          C. •Copeland "Anti-Kickback" Act

      If applicable, the Contractor must comply with the Copeland "Anti-Kickback" Act (4D.
      USC 3145), as supplemented by Department of Labor regulations (29 CFR Part 3,
      "Contractors and Subcontractors on Public Building or Public Work Financed in Whole
      or in Part by Loans or Grants from the United Statesl, which prohibits the Contractor
      and subrecipients from inducing, by any means, any person employed in the
      construction, completion, or repair of public work, to give up any part of the
      compensation to which he or she is otherwise entitled.

              Contract Work Hours and Safety Standards Act

      If the Contract is in excess of $100,000 and involves the employment of mechanics
      or laborers, the Contractor must comply with 40 USC 3702 and 3704, as supplemented
      by Department of Labor regulations (29 CFR Part 5), as applicable.

              Rights to Inventions Made Under a Contractor Agreement

      If the Contract is funded by a fedqral "funding agreement" as defined under 37 CFR
      §401.2 (a) and the recipient or subrecipient wishes to enter into a contract with a small
      business firm or nonprofit organization regarding the substitution of parties, assignment
      or performance of experimental, developmental, or research work under that "funding
      agreement," the recipient or subrecipient must comply with 37 CFR Part 401, "Rights to
      Inventions Made by Nonprofit Organizations and Small Business Firms Under
      Government Grants, Contracts and Cooperative Agreements," and any implementing
      regulations issued by the awarding agency.

               Clean Air Act

      If this Contract is in excess of $150,000, the Contractor must comply with all applicable
      standards, orders, and regulations issued under the Clean Air Act (42 USC 7401:- •
      7671q) and the Federal Water Pollution Control Act (33 USC 1251-1387). Violations
      must bereported to the federal awarding agency and the regional office of the
      Environmental Protection Agency.

               Debarment and Suspension

      A "contract award" (see 2 CFR 180.220) must not be made to parties listed on the
      government-wide exclusions in the System for Award Management (SAM), in


                                             PAGE 55 of 58
      Rev, 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.138 Filed 06/05/19 Page 126 of 192




      accordance with the OMB guidelines at;2 CFR 180 that .implement Executive Orders
      12549 (3 CFR part 1986 Comp., p. 189) and,12689 (3 CFR part 1989 Comp., p.235),
      "Debarment and Suspension." SAM Exclusions contains the names of parties              ,
      debarred, suspended, or otherwise excluded by agencies, as well as parties declared
      ineligible under statutory or regulatory authority other than Executive Order 12549..

               Byrd Anti-Lobbying Amendment

      If this Contract exceeds $100,000, bidders and the Contractor must file the certification
      required under 31 USC 1352.

               Procurement of Recovered Materials

      Under 2 CFR 200.322, a non-Federal entity that is a state agency or agency of a
      political subdivision of a state and its contractors must comply with section 6002 of the
      Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
      Act. The requirements of Section 60021nclude procuring only items designated in
      guidelines of the Environmental! Protection Agency (EPA) at 40 CFR part 247 that
      contain the highest percentage of recovered materials practicable, consistent with
      maintaining a satisfactory level of competition, where the purchase price of the item
      exceeds $10,000 or the value of the quantity acquired during the preceding fiscal year
      exceeded $10,000; procuring solid waste management services in a manner that
      maximizes energy and resource recovery; and establishing an affirmative procurement
      program for procurement of recovered materials identified in the EPA guidelines.




                                             PAGE 56 of 56
      Rev, 10-18
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.139 Filed 06/05/19 Page 127 of 192




                   EXHIBIT 7
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.140 Filed 06/05/19 Page 128 of 192

                                                                                                  Rectel
                                                   State of Michigan
                                       Department of Health and Human Services                           SEP -   7   2016
                                              Bureau of Purchasing (BOP)
                                            PO Box 30037, Lansing, MI 48909
                                                          Or                                 Bureau of Purchasing
                                   235 S. Grand Avenue, Suite 1201, Lansing, MI 48933

                                   AGREEMENT NUMBER: A17-61001
                                            Between
                                     THE STATE OF MICHIGAN
                            DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                              And
CONTRACTOR                                            PRIMARY CONTACT                        EMAIL
Catholic Charities West Michigan                      Terry Walsh                            twalsh@ccwestmi.org
CONTRACTOR ADDRESS                                                                                         TELEPHONE
3605, Division, Suite 3A, Grand Rapids, MI 49503-4501                                                     616-243-9122
STATE CONTACT            NAME                                  TELEPHONE                     EMAIL
Contract Administrator Cathe Hoover                            517-241-8817                  hooverc3@rnichigan.gov
OCP Analyst              Dawn Akers                            517-335-6366                  akersd@michigan.gov

                                                AGREEMENT SUMMARY
SERVICE DESCRIPTION Adoption
GEOGRAPHIC AREA     Statewide
      INITIAL TERM       EFFECTIVE DATE*        EXPIRATION DATE                               AVAILABLE OPTION YEARS
3 years              October 1.2016          September 30, 2019                              2. one year options
MISCELLANEOUS INFORMATION
ESTIMATED AGREEMENT VALUE AT TIME OF EXECUTION $450,000,00
AGREEMENT TYPE Unit Rate
*The effective date of this Agreement shall be the date listed in the "Effective Date" box above, or the date of Michigan
Department of Health and Human Services (MDHHS) signature below, whichever is later.

The Undersigned have the lawful authority to bind the Contractor and MDHHS to the terms set forth in this Agreement.
Section 291 of the fiscal year 2016 Omnibus Budget, PA 84 of 2015, requires verification that all new employees of the
Contractor and all new employees of any approved subcontractor, workihg under this Agreement, are legally present to
work in the United States. The Contractor shall perform this verification using the E-verify system
(http://www.uscis.00v/oortalisite/uscis), The Contractor's signature on this Agreement is the Contractor's certification that
verification has and will be performed. The Contractor's signature also certifies that the Contractor is not an Iran linked
business as defined in MCL 129.312.

FOR THE CONTRACTOR:                                                    FOR THE STATE:
                                                                      MICHIGAN DEPARTMENT OF HEALTH AND
Catholic Charities West Michigan                                      HUMAN SERVICES
                        Contractor

fX(21/9
     16
       Signature4     irector or Authorized Designee                                           sle
                                                                             Signature of Director or Atian Designee
                                                                                                       thonzed
     Terrence L. Walsh, Jr., MBA, MSW                                                       Kim Stephen
                   Print Name                                                                Print Name
                  911 /1 6                                                                   c7      '7-/b
                          Date                                                                    Date
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.141 Filed 06/05/19 Page 129 of 192




    This Agreement will be in effect from the date of MDHHS signature through September 30,
    2019. No service will be provided and no costs to the state will be incurred before October 1,
    2016, or the effective date of the Agreement, whichever is later. Throughout this Agreement,
    the date of MDHHS signature or October 1, 2016, whichever is later, shall be referred to as
    the begin date.

                                 Agreement Period                  Amount
                          Begin date through September 30, 2019 $450,000.00
                Total Amount:                                           $450,000.00

    1.     PROGRAM REQUIREMENTS

           1.1.    Client Eligibility Criteria

                       The Contractor shall perform activities for Michigan permanent wards that
                       are Title IV-E funded and Michigan Children's Institute (MCI) wards for
                       which adoption is the plan or for children from a participating Inter-State
                       Compact (ICPC) state's child welfare system that has been referred for
                       adoption services to Michigan through ICPC. Any exceptions to this criteria
                       must be approved by the MDHHS Central Office Adoption Program
                       Manager.

                       Determination of Eligibility

                       Determination of eligibility will be made by MDHHS.

           1.2.    Referral Process

                       Adoption referrals are initiated by MDHHS. Contractors may not transfer
                       adoption cases to another child placing agency. After acceptance of an
                       adoption referral, the Contractor may not transfer the case back to the
                       Department, except upon the written approval of the County Director,
                       the Children's Services Agency Director, or the Deputy Director.

                       If MDHHS makes a referral to a child placing agency for adoption
                       services pursuant to a contract with the child placing agency, the child
                       placing agency must accept or decline the referral within seven working
                       days of receipt of the referral from foster care. Any reasons given for
                       declining a referral may be documented in MiSACWIS.

                       At the time of referral to a private agency, MDHHS shall provide that
                       agency with a referral packet as prescribed in Section 210 of the Adoption
                       Services Manual (ADM 210).

                       When an eligible child is photo-listed on MARE and the Contractor notifies

                                                  PAGE 2 of 51
    Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.142 Filed 06/05/19 Page 130 of 192




                       the local MDHHS county office that the Contractor has a studied and
                       approved available family, MDHHS shall send a copy of the case file to
                       the Contractor within ten (10) working days of receipt of notification.

     2.     CONTRACTOR RESPONSIBILITIES

            2.1.   Email Address

                   The Contractor authorizes MDHHS to use the contact information below to send
                   Agreement related notifications/information. The Contractor shall provide
                   MDHHS with updated contact information if it changes.

                   Contact email address: twalshccwestmi.orq

            2.2    Requests for Information

                   The Contractor may be required to meet and communicate with MDHHS
                   representatives and from time to time MDHHS may require that the Contractor
                   create reports or fulfill requests for information as necessary to fulfill the MDHHS
                   obligations under statute and/or Dwayne B. v. Snyder, et al., 2:06-cv-13548,
                   herein referred to as the Implementation, Sustainability, and Exit Plan (ISEP).

                   The Contractor shall make available to MDHHS copies of any outside reviews,
                   non-redacted FOIA requests, or audits relating to the contracted program.

            2.3    Geographic Area

                   The Contractor shall provide services described herein in the following geo-
                   graphic area: Statewide

            2.4    Licensing Requirements

                   The MDHHS Division of Child Welfare Licensing (DCWL) is the licensing agency
                   for Child Placing Agencies (CPA). A license is issued to a certain person or
                   organization at a specific location, is non-transferable, and remains the property
                   of the Department. Therefore, a child placing agency must be established at a
                   specific location.

                   The Contractor shall ensure that, for the duration of this agreement, it shall
                   maintain a license for those program areas and services that are provided for in
                   this Agreement. If the Contractor fails to comply with this section, MDHHS may
                   terminate this Agreement for default.

                   The Contractor is licensed to provide service under this agreement under the
                   following license number CB610201023



                                                 PAGE 3 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.143 Filed 06/05/19 Page 131 of 192




            2.5.   Location of Facilities

                   The Contractor shall provide services described herein at the following
                   location(s):

                   1095 Third Street, #125, Muskegon, MI 49441-1976

            2.6    Program Focus and Statement

                   The Contractor shall perform activities for Michigan permanent wards that are
                   Title IV-E funded and Michigan Children's Institute (MCI) wards for which
                   adoption is the plan or for children from a participating Inter-State Compact
                   (ICPC) state's child welfare system that has been referred for adoption services
                   to Michigan through ICPC.

                   Reimburse licensed child placing agencies through a current MDHHS adoption
                   contract at specific rates for the legal placement and finalization of an adoption
                   for an eligible child. Per diem payments for cases referred to the contractor by
                   MDHHS for adoption services can be charged a maximum of $3000.00 per
                   child. The total amount paid for the per diem rate is deducted from the
                   applicable placement rate when the child is placed by the court in an adoptive
                   home. Reimbursement for contract agency staffs successful completion of
                   applicable training provided by the Office of Workforce Development and
                   Training is included.

                   The Contractor shall provide MDHHS with copies of their Adoption Program
                   Statement. The program statement shall comply with the requirements of
                   MDHHS Division of Child Welfare Licensing standards and MDHHS policy.
                   The Contractor shall inform MDHHS of any changes made to the program
                   statement at any point during the term of this Agreement and provide copies of
                   the new statement to MDHHS within 60 days.

            2.7    Reserved

            2.8. Credentials

                   The Contractor shall assure that appropriately credentialed or trained staff
                   under its control, including Contractor employees and/or subcontractors, shall
                   perform functions under this Agreement.

            2.9    Compliance Requirements

                   Except as stated in e. below, the Contractor shall comply with the following
                   requirements:



                                               PAGE 4 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.144 Filed 06/05/19 Page 132 of 192




                      The Contractor shall comply with all applicable MD H H S policy and
                       MDHHS policy amendments including fingerprint-based criminal history
                       policy. M D H H S policies and MDHHS policy amendments/bulletins
                       are      published     on     the     following    intemet      link:
                       http://www.michioan.qov/mdhhs-manuals.

                      Throughout the terms of this Agreement, the Contractor shall ensure
                      that it provides all applicable MDHHS policy and MDHHS
                      policy amendments to social service staff. The Contractor shall ensure
                      that social service staff complies with all applicable requirements.

                 a The Contractor shall comply with the MDHHS non-discrimination
                     statement:

                      Michigan Department of Health and Human Services (MDHHS) will not
                      discriminate against any individual or group because of race, sex, religion,
                      age, national origin, color, height, weight, marital status, gender identity or
                      expression, sexual orientation, political beliefs or disability.

                      The above statement applies to all applications filed for adoption of
                      MDHHS supervised children, including MDHHS supervised children
                      assigned to a contracted agency.

                 d.   The Contractor accepts a referral from MDHHS under this Agreement by
                      doing either of the following:

                           Submitting to MDHHS a written agreement to perform the services
                           related to the particular child or particular individuals that the
                           Department referred to the Contractor, or
                           Engaging in any other activity that results in MDHHS being obligated
                           to pay the Contractor for the services related to the particular child or
                           particular individuals that the Department referred to the Contractor.

                 e.   Under 1973 PA 116, as amended by 2015 PA 53, the Contractor has the
                      sole discretion to decide whether to accept or not acr•Ppt a referral from
                      MDHHS. Nothing in this Agreement limits or expands the application of the
                      Public Act.

                      Adoption referrals are initiated by MDHHS. Contractors may not
                      transfer adoption cases to another child placing agency. After
                      acceptance of an adoption referral, the Contractor may not transfer the
                      case back to the Department, except upon the written approval of the
                      County Director, the Children's Services Agency Director, or the
                      Deputy Director.

                      If MDHHS makes a referral to a child placing agency for adoption
                      services pursuant to a contract with the child placing agency, the child

                                              PAGE 5 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.145 Filed 06/05/19 Page 133 of 192




                       placing agency must accept or decline the referral within seven
                       working days of receipt of the referral from foster care. Any reasons
                       given for declining a referral may be documented in MiSACWIS.

                       The contractor shall ensure all directives and services ordered by the court
                       are completed to the satisfaction of the court within the timeframes ordered

                       The Contractor shall participate in random moment time studies (RMTS).
                       An RMTS is a process where participants are emailed short surveys
                       and asked to indicate what they were doing at an assigned time. The
                       time study is required to determine the amount of time spent on
                       various activities. Based on these results, MDHHS determines the
                       amount that can be charged to various funding sources.

                       Compliance with MDHHS Implementation, Sustainability, and Exit Plan

                       The Contractor shall ensure compliance with all applicable provisions and
                       requirements of Dwayne B. v. Snyder, et al., 2:06-cv-13548,
                       Implementation Sustainability and Exit Plan.

                       Additional Compliance Provisions

                           1984 Public Act, 114, as amended, being M.C.L.3.711 et seq.,
                           Interstate Compact on the Placement of Children.
                           1939 Public Act 288, Chapter X, being M.C.L. 710.1 et seq.,
                           Michigan Adoption Code.
                           1984 Public Act 203, as amended, being M.C1. 722.951 et seq.,
                           Michigan Foster Care and Adoption Services Act.
                           The Social Security Act as amended by the Multiethnic Placement
                           Act of 1994 (MEPA); Public Law 103-382, and as amended by Section
                           1808 of the Small Business Job Protection, the Interethnic Adoption
                           Provision (IEAP).
                           The Indian Child Welfare Act (ICWA); Public Law 95-608 being 25
                           U.S.C. 1901 et seq.
                           P.L. 110-351, known as the Fostering Connections to Success and
                           Increasing Adoptions Act of 2008.
                           Social Security Act, 42 USC 671(a)(20)
                           Federal Bureau of Investigation (FBI), Criminal Justice Information
                           Services (CJIS) Security Policy located on the following link:
                           https://www.fbi.govia bou t-us/cjis/cj is-sec urity-pol icy-resou rce-
                           center

            2.10 Services to be Provided

                   a. General Adoption Responsibilities

                      1)   Place the child for adoption under the provisions of this Agreement or

                                              PAGE 6 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.146 Filed 06/05/19 Page 134 of 192




                       assist in the child's placement by another private agency or MDHHS
                       local office.

                      The Contractor that has the identified adoptive family shall be
                      the agency to perform adoptive activities including: placement, case
                      management, supervision and court related requirements.

                      When the Contractor has an identified adoptive family for a child under
                      supervision of another agency the Contractor shall work cooperatively
                      with the child's agency in coordinating and sharing responsibility for
                      pre- placement activities and associated costs for transportation and
                      other case services.

                      When a placement for adoption disrupts or a finalized adoption
                      dissolves within eighteen (18) months of the date of the order for
                      placement or finalization the Contractor shall be, unless ordered
                      or directed otherwise by the Court or MDHHS, responsible to
                      provide full adoption services for the child/youth as detailed in this
                      contract. The responsible contractor is defined as the Contractor that
                      had adoption planning responsibilities for the child when the initial
                      adoption placement occurred. The exception shall be in a contested
                      case where a child is placed in an adoptive home against the
                      recommendation of the contractor.

                      Provide guidance to the child's foster parent in preparation of the child
                      for adoption or in facilitating a transfer of the child's attachment to the
                      adoptive parents.

                      In instances where the child's agency has performed pre-
                      placement activities for the adoptive family's agency, the adoptive
                      family's agency shall provide the child's agency with a copy of the
                      court order placing the child in the adoptive home within thirty (30)
                      working days, after receipt of said order.

                      The Contractor shall develop plans for the effective use of cross-
                      jurisdictional resources to facilitate timely adoptive or permanent
                      placements for waiting children. This shall include photo listing on the
                      MARE website, networking with other private agencies in
                      determining availability of resource families and other recruitment
                      activities that are statewide and national in nature. The Contractor
                      shall respond to and actively work with, prospective adoptive parents
                      outside of the State of Michigan.

                      The Contractor shall maintain documentation of completion of the
                      above listed requirements in the child's adoption case file for review by
                      MDHHS.



                                          PAGE 7 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.147 Filed 06/05/19 Page 135 of 192




                 b. Adoption, Recruitment, Orientation and Training

                        The Contractor shall develop and implement a plan for adoptive home
                        recruitment, retention, and support consistent with the MDHHS DCWL
                        Licensing Standards specific to the Contractor's license specified in
                        Section 2.4.

                        The Contractor shall provide adoption recruitment activities in
                        collaboration with other private agencies and MDHHS local offices to
                        focus on children registered on Michigan Adoption Resource
                        Exchange (MARE).

                        The Contractor shall work cooperatively with other contracted adoption
                        agencies, MDHHS and trained adoptive parents to provide orientation
                        and training. It is recommended that adoptive parent peer
                        mentors be matched to prospective and new adoptive parents. The
                        Contractor shall retain in the case record verification of training
                        provided to the adoptive family including but not limited to:

                            a.Type of training provided
                            b.Date training provided
                            c.Subject material covered during training

                        The Contractor shall involve youth in the planning and organizing
                        of adoption recruitment events.

                        The Contractor shall develop supports for children and youth moving to
                        permanency through adoption. Best practice research indicates
                        that support groups, peer mentors, informational sessions and
                        individual counseling are effective tools. Developing appropriate
                        rituals and recognition for the transitions experienced shall be part of
                        the adoption process.

                        The Contractor shall be responsible for providing information to
                        the prospective adoptive parent(s) regarding the adoption assistance
                        programs on behalf of all children available for adoption. If the
                        Contractor fails to provide information, fails to apply for adoption
                        assistance or finalizes an adoption prior to the execution of an
                        adoption assistance agreement, and it is later determined that the
                        child w a s eligible for adoption assistance, the Contractor shall be
                        responsible for providing financial support to the family equal to the
                        adoption assistance amount and eligible Medicaid coverage, from
                        the time the family makes the request for the re-determination of
                        eligibility and the date MDHHS determines that an error occurred
                        based on the Contractor's failure to inform or apply for adoption
                        assistance.

                 c. MARE Related Responsibilities

                                           PAGE 8 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.148 Filed 06/05/19 Page 136 of 192




                  The Contractor shall cooperate with MARE related activities and
                  responsibilities, as detailed in this document including but not limited to:

                      The Contractor shall appropriately inform and prepare children
                      concerning the process of photo listing. Children shall be
                      adequately attired and well groomed. Adequately attired is defined as
                      that which a parent would provide for their child in a school photo. The
                      Contractor is responsible for securing photography services and
                      may request coupons or assistance from the MARE office. The
                      Contractor is responsible for facilitating transportation to key photo
                      sites and supervision of the child (ren) during the process.

                      The Contractor shall, as appropriate to the child's ability, involve youth
                       over age nine (9) in developing individual recruitment materials
                       and narratives for MARE photo listing.

                      The Contractor must submit a copy of the Order Placing Child after
                      Consent and the Order of Adoption to the MARE office within ten (10)
                      working days of issuance by the court.

                       Upon determination by the Contractor that the MARE potential
                       family 'match' is appropriate, the child and family agencies shall
                       begin the process towards adoption within ten (10) working days.

                       The Contractor shall provide a written brochure (developed by
                       MARE) to adoptive families regarding their right to be included in
                       the MARE prospective family registry and provide an explanation of
                       this process during orientation. This brochure and information shall
                       again be provided to the prospective family during the formal training
                       process.

                       The Contractor shall ensure all age appropriate youth available
                       for adoption have knowledge of and access to the MARE newsletter
                       for youth.

                       The Contractor shall notify MARE no less than quarterly of
                       planned adoption related events, scheduled or tentatively scheduled
                       for the next quarter. These activities shall include but are not limited to
                       orientation, training dates, workshops, adoption fairs, recruitment
                       activities, post adoption support activities and guest speakers. The
                       Contractor will indicate if the events are open to the public or
                       limited to a specific audience and any costs for family participation.

                       If the local court is participating, the Contractor shall cooperate with
                       MARE during planning and implementation of National Adoption
                       Day activities and regionally based adoption events.


                                           PAGE 9 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.149 Filed 06/05/19 Page 137 of 192




                  9) The Contractor shall ensure MARE staff has access to case records,
                       the child, child's worker, and other material or persons necessary
                       for the development and updating of the child's MARE file and
                       recruitment material.

                  10) The Contractor shall submit the completed Disruption/Dissolution
                       survey to MARE within thirty (30) days of receipt of the survey from
                       MARE.

                  11) The Contractor shall provide to MARE by October 30 of each year the
                       following:

                           The address of all offices.
                           Names, telephone numbers and email addresses of all
                           adoption workers and supervisors.
                           Types of services provided by the Contractor.

                  12) The Contractor shall ensure that a supervisor attends the
                      regionally based MARE sessions on changes to MARE processes and
                      services. This individual shall then be responsible to disseminate
                      MARE information and material to appropriate agency staff.

                  Caseload Tracking and Reporting

                  The Contractor shall report to MDHHS caseload ratios for social services
                  supervisors, social service staff and licensing staff in a format and within
                  timeframes as determined by MDHHS.

                  Staff Training

                       Pre-Service Institute: Requirements

                       The Contractor shall ensure that staff transferring to an adoption social
                       service position from another children's services position that has
                       successfully completed the Office of VVorIcforce Development and
                       Training (OWD1) Pre-Service Institute (PSI) training in that program,
                       shall attend and complete       Adoption Program Specific Transfer
                       Training (PSTT) within six months of assuming the adoption position.

                       OWDT Registration Process

                           The Contractor shall register all staff required to attend training by
                           each individual staff member through the Learning Management
                           System.
                           The Contractor supervisor and/or the Contractor training facility
                           coordinator can register Contractor staff online for any training. To


                                          PAGE 10 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.150 Filed 06/05/19 Page 138 of 192




                               cancel or change training registration, the Contractor will need to
                               directly contact OWDT by telephone or email.
                           c) Confirmations, with specific details on times and locations, will be
                               emailed to the Contractor/trainee by MDHHS at least seven days
                               before the training commences.

                           Training Documentation

                           The Contractor shall maintain training documentation which verifies
                           registration and successful completion of training. Additionally, the
                           Contractor shall maintain documentation of the completion of required
                           in-service training for both social service staff and social service
                           supervisory staff.

                          Completion of Security Awareness Training (SAT)

                           The Contractor shall require each employee, subcontractor,
                           subcontractor employee or volunteer who works directly with clients or
                           who is authorized to have access to client fingerprint-based criminal
                           history record information (CHRI) under this Agreement to successfully
                           complete security awareness training (SAT) within six months of
                           appointment to a position with (CHRI) access and every two years
                           thereafter. Documentation of successful SAT completion is to be
                           located in the personnel record.

                          Security awareness training is located through the Learning
                          Management          System      or     on      the    following   link:
                          http://www.michician.qov/mdhhs/0,5885,7-339-71551 11120 74572—.00.html

            2.11 Expected Performance Outcomes

                 During the Agreement, the Contractor shall demonstrate measurable progress
                 toward the achievement of the outcomes listed below:

                  a. Fewer than 5% of placements for adoption will end in disruption.

                  Ii Fewer than 5% of finalized adoptions will end in dissolution.

                     By September 30, 2017, not less than 80% of the number of
                     children with a goal of adoption that are legally free for adoption on
                     September 30, 2016 shall have adoptions finalized.

                     By September 30, 2017, not less than 80% of the number of children with a
                     goal of adoption that are legally free for adoption on September 30, 2016 will
                     have the adoption petition filed with the court.




                                              PAGE 11 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.151 Filed 06/05/19 Page 139 of 192




             2.12 Audit Requirements

                   Contractor/Vendor Relationship

                   This Agreement constitutes a contractor/vendor relationship with MDHHS..

                   The Contractor must immediately report to the MDHHS Bureau of Audit,
                   Reimbursement and Quality Assurance accounting irregularities including
                   noncompliance with provisions of this Agreement.

             2.13. Financial Audit Requirements

                   a. Required Audit or Notification Letter
                       Contractors must submit to the Department either a Single Audit, Financial
                       Statement Audit, or Audit Status Notification Letter as described below. If
                       submitting a Single Audit or Financial Statement Audit, Contractors must also
                       submit a Corrective Action Plan for any audit findings that impact MDHHS-
                       funded programs, and management letter (if issued) with a response.

                          Single Audit
                          Contractors that are a non-profit organization and that expend $750,000
                          or more in federal awards during the Contractor's fiscal year, must submit
                          a Single Audit to the Department, regardless of the amount of funding
                          received from the Department. The Single Audit must comply with the
                          requirements of Title 2 Code of Federal Regulations, Subpart F.

                          Financial Statement Audit
                          Contractors exempt from the Single Audit requirements with fiscal years
                          that receive $500,000 or more in total funding from the Department in
                          State and Federal grant funding must submit to the Department a
                          Financial Statement Audit prepared in accordance with generally
                          accepted auditing standards (GAAS).

                          Audit Status Notification Letter
                          Contractors exempt from the Single Audit and Financial Statement Audit
                          requirements (1 and 2 above) must submit an Audit Status Notification
                          Letter that certifies these exemptions. The template Audit Status
                          Notification Letter and further instructions are available at
                          http://www.michigan.gov/mdhhs by selecting Inside MDHHS menu, then
                          MDHHS Audit, then Audit Reporting.

                   b. Due Date and Where to Send
                       The required audit and any other required submissions (i.e. Corrective Action
                       Plan and management letter with a response), or Audit Status Notification
                       Letter must be submitted to the Department within nine months after the end
                       of the Contractor's fiscal year by e-mail to the Department at MDHHS-


                                               PAGE 12 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.152 Filed 06/05/19 Page 140 of 192




                     AuditReports@michigan.gov. The required submissions must be in PDF
                     files and compatible with Adobe Acrobat (read only). The subject line must
                     state the agency name and fiscal year end. The Department reserves the
                     right to request a hard copy of the audit materials if for any reason the
                     electronic submission process is not successful.

                     Penalty
                     Failure to meet reporting responsibilities as identified in this agreement may
                     result in delay or withholding of future payments.

                     Other Audits
                     The Department or federal agencies may also conduct or arrange for
                     "agreed upon procedures" or additional audits to meet their needs.

            2.14. Cost Reporting

                  The Contractor shall submit annual financial cost reports based on the state's
                  fiscal year which begins October 1 and ends September 30 in the following
                  calendar year. The reports shall contain the actual costs incurred by providers in
                  delivering services required in this agreement to MDHHS clients for the reporting
                  period. Costs for non-MDHHS children are not to be included. Reports will be
                  submitted using a template provided by MDHHS. The financial reports shall be
                  submitted annually, and will be due November 30 of each fiscal year. The
                  Contractor must comply with all other program and fiscal reporting procedures
                  as are or may hereinafter be established by MDHHS. Reports shall be
                  submitted electronically to MDHHS-Foster-Care-Auditsmichigan.gov with the
                  subject line: Adoption Actual Cost Report. Failure to meet reporting
                  responsibilities as identified in this agreement may result in delay or withholding
                  of future payments.

            2.15. Service Documentation

                  The Contractor agrees to maintain program records required by MDHHS,
                  program statistical records required by MDHHS, and to produce program
                  narrative and statistical data at times prescribed by, and on forms furnished by,
                  MDHHS.

            2.16. Private Agency MiSACWIS

                 The Contractor shall ensure that private agency staff has access to the Michigan
                 Statewide Automated Child Welfare Information System (MiSACWIS) through a
                 web-based interface, henceforth referred to as the "MiSACWIS application,"
                 The contractor shall ensure that staff follow the MiSACWIS requirements for
                 CPA          contracts            which          are           found          at
                 http://www.michigan.govidocuments/dhs/Private Agency MiSACWIS for C
                 PA Contracts 464663 7.pdf


                                               PAGE 13 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.153 Filed 06/05/19 Page 141 of 192




                  For all agency assigned cases in MiSACWIS, the Contractor shall enter all case
                  management activities, including payments and all required documentation per
                  policy in MiSACWIS.

            2.17. Billing

                   The Contractor shall maintain a record system that documents the total
                   number of units of service as defined in this Agreement and delivered
                   during the term of this Agreement. These records shall also document the
                   specific units billed to MDHHS under this Agreement.

                  The Contractor shall submit a DHS-1582A to:

                  Michigan Department of Health and Human Services
                  Office of Child Welfare Policy and Programs
                  Suite 514 PO Box 30037
                  Lansing, MI 48909

                  The DHS-1582A shall indicate the title of the service provided and the pre
                  adoptive and adoptive name, case number and date of birth of the child served.
                  The DHS-1582A and any subsequent corrections must be completed and
                  received in the Office of Child Welfare Policy and Programs within 120 days of
                  the date of the placement or finalization, whichever is applicable, as those
                  terms are defined in Section l(M)(2-3) of this Agreement.

                        Billing for all designated services including: per diem, placement,
                        finalization, permanency, and disruptions require a copy of the Order
                        Terminating Parental Rights (Permanent Court Ward/Commitment), the
                        signed DHS3600 for cases referred on or after May 2016, or
                        earlier if applicable, and with the exception of per diems, the
                        signed and dated documentation by the court (DHS 5308 or petition date
                        stamped from the court) verifying the date that the court has accepted the
                        adoption petition and support documentation .

                        The MARE rates require a copy of the MARE photo listing and the
                        subsequent MARE "Hold" document.

                        The Residential rate requires a copy of the discharge summary from
                        the residential facility and a copy of the placement record including
                        placement with the prospective adoptive parent prior to filling the petition.

                        Billing for finalizations requires a copy of the Order of Adoption.

                       Billing for delayed referrals must include a copy of the Contractors
                       arnptance form with the referral date and statement by MDHHS that
                       includes the child's commitment date. The referral form must be signed


                                               PAGE 14 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.154 Filed 06/05/19 Page 142 of 192




                     by a MDH HS representative and must have "Delayed Referral"
                     designated on the payment voucher.

                 f   Billing for placement requires a copy of the referral/acceptance form
                     (signed DHS 3600 for cases referred on or after May 2016, or
                     earlier if applicable), Order Terminating Parental Rights and the
                     Order Placing Child.

                     Disruptions require an Ex Parte Order, or order dismissing, a copy of the
                     initial placement order, initial commitment order, documentation verifying
                     the medical condition of the family member if appropriate, a copy of the
                     placement check and agency disruption report.

                     Legal Risk—Order Placing Child Filed: In cases where a birth parent,
                     individually or through an attorney, has filed a petition to appeal the
                     termination of parental rights, the Contractor shall submit a DHS-
                     1582A requesting payment (placement and finalization). The Contractor
                     must also submit a photocopy of the Claim, filed in conformity with MCR
                     7.203.

                     When billing for the per diem, each payment voucher shall be child specific.
                     Attached to the initial payment voucher the following documents must
                     be included: the DHS-3600 (for Adoption Services) with the date of
                     arreptance indicated, the signed agreement of intent to adopt by a
                     relative or identified family (for matched cases only) and verification
                     from MARE that a complete photo listing or a complete "hold" registration
                     was submitted on the case. The Contractor shall identify in Box 13 of the
                     payment voucher the number of days covered, date range, and the
                     number of per diem billings submitted on behalf of the child.

                     When requesting an exception to the payment rate, it is the responsibility
                     of the Contractor to demonstrate that requests for adoption assistance
                     eligibility determination or MCI consent delayed the adoption placement. If
                     the delay was caused by submission of incomplete paperwork or a lack
                     of response to requests for information, the consideration for exception will
                     be denied. There is a thirty (30) day standard of promptness for adoption
                     assistance eligibility determinations and MCI regular and expedited
                     consent requests and a ninety (90) day standard of promptness for MCI
                     consent requests on competing parties. If information is missing,
                     incomplete, or unclear and needing follow-up, the standard of promptness
                     timeframe will not begin until all needed information is available for review,
                     including legal documents and information needed to fulfill policy
                     requirements. The Adoption Payment Exception Request, DHS 832 form
                     must be submitted with the completed DHS-1582A.

                     The ICPC rate(s) require copies of the ICPC referral, DHS-3600 (for
                     Adoption Services), adoptive family home study, adoption supervision

                                             PAGE 15 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.155 Filed 06/05/19 Page 143 of 192




                       reports (if applicable), Order Terminating Parental Rights (Permanent
                       Court Ward/Commitment), Adoption Petition documentation and Order
                       of Adoption, if applicable.

                       Billings for competing parties, in which the case would be eligible for a rate
                       less than the Baseline rate and the Contractor is requesting the Baseline
                       rate, requires the Contractor to submit a Competing Party Rate Exception
                       Request (DHHS-5445) and copies of the case acceptance documentation,
                       dates of the initial inquiry, adoption application and DHS-4809 from each
                       competing party and copies of the assessment for each competing party.

            2.18. Fees and Other Sources of Funding

                  The Contractor guarantees that any claims made to MDHHS under this
                  Agreement shall not be financed by any source other than MDHHS under the
                  terms of this Agreement. If funding is received through any other source, the
                  Contractor agrees to deduct from the amount billed to MDHHS the greater of
                  either the fee amounts, or the actual costs of the services provided.

                  The Contractor may not accept reimbursement from a client unless the
                  Agreement specifically authorizes such reimbursement in the "Contractor
                  Responsibility" Section. In such case, a detailed fee scale and criteria for
                  charging the fee must be included. If the Contractor accepts reimbursement
                  from a client in accordance with the terms of the Agreement, the Contractor
                  shall deduct these fees from billings to MDHHS.

                  Other third party funding sources, e.g., insurance companies, may be billed for
                  contracted client services. Third party reimbursement shall be considered
                  payment in full unless the third party fund source requires a co-pay, in which
                  case MDHHS may be billed for the amount of the co-pay. No supplemental
                  billing is allowed.

            2.19. Recoupment of Funding and Repayment of Debts

                  a Recoupment of Funding

                     If the Contractor fails to comply with requirements as set forth in this
                     Agreement, or fails to submit a revised IDHS-3469 'payment request within
                     allotted time frames established by MDHHS in consultation with the
                     Contractor, MDHHS may, at its discretion, recoup or require the Contractor
                     to reimburse payments made under this Agreement which MDHHS has
                     determined that the Contractor has been overpaid. The Contractor is liable
                     for any cost incurred by MDHHS in the recoupment of any funding.

                     Upon notification by MDHHS that repayment is required, the Contractor shall
                     make payment directly to MDHHS within 30 days or MDHHS may withhold


                                              PAGE 16 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.156 Filed 06/05/19 Page 144 of 192




                      current or future payments made under this or any other agreements,
                      current or future, between MDHHS and the Contractor.

                      If the Contractor fails to: (1) correct noncompliance activities identified by
                      MDHHS, (2) submit revised billings as requested as part of a corrective
                      action plan when required; or (3) remit overpayments or make arrangements
                      to have the overpayments deducted from future payments within 30 days,
                      such failure shall constitute grounds to terminate immediately any or all of
                      MDHHS' agreements with the Contractor. MDHHS shall also report
                      noncompliance of the Contractor to Michigan's Department of Technology,
                      Management and Budget. Such report may result in the Contractor's
                      debarment from further contracts with the state of Michigan.

                   b. Repayment of Debts and Other Amounts due MDHHS

                      By entering into this Agreement, the Contractor agrees to honor all prior
                      repayment agreements established by MDHHS with the Contractor or
                      Contractor's predecessors. If the Contractor has an outstanding debt due to
                      MDHHS but does not have a repayment agreement, the Contractor agrees
                      to make monthly payments to MDHHS at an amount not less than 5% of any
                      outstanding balance and to begin on the date this Agreement is executed.

                      If the Contractor fails to honor prior repayment agreements, or the
                      Contractor fails to begin repayment on an obligation due MDHHS that is not
                      subject to a repayment agreement, MDHHS will initiate the administrative
                      process to reduce payments to the Contractor under this Agreement to
                      recoup the debt. The payment reduction will be made at the amount
                      originally established in the repayment agreement or at an amount not less
                      than 5% of any outstanding balance effective on the date this Agreement is
                      executed.

            2.20. Child Protection Law Reporting Requirements

                      The Contractor shall ensure that all employees who have reasonable
                      cause to suspect child abuse or neglect shall report any suspected
                      abuse or neglect of a child in care to MDHHS for investigation as
                      required by Public Acts of 1975, Act Number 238.

                      Failure of the Contractor or its employees to report suspected abuse or
                      neglect of a child to MDHHS shall result in an immediate investigation
                      to determine the appropriate corrective action up to and including
                      termination of the contract.

                      Failure of the Contractor or its employees to report suspected child
                      abuse or neglect two or more times within a one-year period shall result
                      in a review of the contract agency's violations by a designated


                                              PAGE 17 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.157 Filed 06/05/19 Page 145 of 192




                      Administrative Review Team, which shall include the Director of CSA
                      and the Director of DCWL or its successor agency, that shall consider
                      mitigating and aggravating circumstances to determine the appropriate
                      corrective action up to and included license revocation and contract
                      termination.

            2.21 The Division of Child Welfare Licensing (DCWL)

                  DCWL shall be responsible for review of the Contractor's compliance with the
                  Agreement and any court orders, via an Annual Compliance Review (ACR) and
                  Special Investigations. DCWL may review, analyze and comment on all
                  activities covered within the terms of the Agreement or court order. If the ACR or
                  Special Investigation reveals that the Contractor has not complied with the
                  requirements of this Agreement or court order, the following procedures shall be
                  implemented:

                       DCWL shall notify the Contractor of the Agreement or court
                       noncompliance. This notification shall occur verbally during an exit
                       conference, and be followed with a written report of the findings. The
                       Contractor may request a meeting to discuss and examine the identified
                       Agreement or court noncompliance.

                       Following the identification of the Agreement or court noncompliance,
                       DCWL will request the Contractor submit a Corrective Action Plans (CAP)
                       to DCWL within 15 days of receiving the written report of findings.

                       After the Contractor's CAP has been reviewed and approved by DCWL,
                       the Contractor's compliance with the CAP shall be reviewed in accordance
                       with time frames established by DCWL in the written notification of
                       acceptance of the CAP.

                       Based on the severity or repeated nature of cited violations, a
                       recommendation may be made by DCWL at any time to place a
                       moratorium on new placements with the contractor or to cancel the
                       contract. If either recommendation is made, a meeting will be convened
                       with the director of the contracted agency, the division director of DCWL
                       and the CSA director or designee to provide the contractor with the
                       opportunity to provide documented information on why the moratorium or
                       cancellation of the contract should not occur.

                       If a moratorium on new placements is put into place, it shall be for a
                       minimum of 90 days to allow the contractor to remedy cited violations and
                       comply with any agreed on CAP. If the cited violations are not corrected
                       during the period of the moratorium or additional serious violations are
                       cited, consideration shall be given to cancellation of the agency's contract.



                                              PAGE 18 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.158 Filed 06/05/19 Page 146 of 192




                       Final decisions regarding the cancellation of a contract shall be made by
                       the CSA director.

            2.22 Corrective Action Requirements

                  If a program review by MDHHS reveals a lack of compliance with the
                  requirements of this Agreement, the Contractor shall:

                       Meet with MDHHS to discuss the noncompliance.

                       Prepare a corrective action plan within 30 days of receiving MDHHS'
                       written findings.

                       Achieve compliance within 60 days of receipt of MDHHS' approval of the
                       corrective action plan (unless other time frames are agreed to in writing by
                       MDHHS) or MDHHS may terminate this Agreement, subject to the
                       standard contract terms.

            2.23. Criminal Background Check

                  As a condition of this Agreement, the Contractor certifies that the Contractor shall,
                  prior to any individual performing work under this Agreement, conduct or cause to
                  be conducted for each new employee, employee, subcontractor,
                  subcontractor employee or volunteer who works directly with:

                       Clients under this Agreement, or who has access to client information, an
                       Internet Criminal History Access Tool (ICHAT) check and a National and
                       State Sex Offender Registry check.

                       Information about ICHAT can be found at http://apps.michigan.gov/ichat.

                       The Michigan Public Sex Offender Registry web address is
                       http://www.m ipso rstate.mi.us.

                       The National Sex Offender Public Website address is
                       http://www.nsopw.gov.

                      Children under this Agreement, a Central Registry (CR) check.

                       Information       about     CR       can      be      found                  at
                       http://www.mi.crov/MDHHS/0,1607,7-124-5452 7119 48330-180331-
                        00. html,

                       The Contractor shall require each employee, subcontractor,
                       subcontractor employee or volunteer who works directly with clients or who
                       has access to client information, under this Agreement to timely notify


                                               PAGE 19 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.159 Filed 06/05/19 Page 147 of 192




                      the Contractor in writing of criminal convictions (felony or misdemeanor)
                      and/or pending felony charges or placement on the Central Registry as a
                      perpetrator.

                      Additionally, the Contractor shall require each new employee, employee,
                      subcontractor, subcontractor employee or volunteer who works directly
                      with clients under this Agreement or who has access to client
                      information and who has not resided or lived in Michigan for each of the
                      previous ten (10) years to sign a waiver attesting to the fact that they
                      have never been convicted of a felony or identified as a perpetrator, or if
                      they have, the nature and recency of the felony.

                     The Contractor further certifies that the Contractor shall not submit
                     claims for or assign to duties under this Agreement, any employee,
                     subcontractor, subcontractor employee, or volunteer based on a
                     determination by the Contractor that the results of a positive !CHAT
                     and/or a CR response or reported criminal felony conviction or
                     perpetrator identification make the individual ineligible to provide the
                     services.

                     The Contractor must have a written policy describing the criteria on
                     which its determinations shall be made and must document the basis
                     for each determination. The Contractor may consider the recency and
                     type of crime when making a determination. Failure to comply with this
                     provision may be cause for immediate cancellation of this Agreement.
                     In addition, the Contractor must further have a written policy regarding
                     acceptable screening practices of new staff members and volunteers
                     who have direct amass to clients and/or clients personal information,
                     which serve to protect the organization and its clients that is clearly
                     defined. The Contractor must also assure that any subcontractors have
                     both of these written policies.

                     If MDHHS determines that an individual provided services under this
                     Agreement for any period prior to completion of the required checks as
                     described above, MDHHS may require repayment of that individual's
                     salary, fringe benefits, and all related costs of employment for the period
                     that the required checks had not been completed.


     3.     MDHHS RESPONSIBILITIES

            3.1. Payment

                 MDHHS shall make payments to the Contractor pursuant to MCL 17.51-17.57
                 and State of Michigan Financial Management Guide, Part II-Accounting and



                                            PAGE 20 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.160 Filed 06/05/19 Page 148 of 192




                 Financial Reporting, Chapter 25, Section 100, "Prompt Payment for Goods and
                 Services."

                    MDHHS shall make the following payments to the Contractor:

                 Rate Category                         Placement      Finalization   Permanency
                 Early Adoption Level 2                $6,900         $3,450         $1,150
                 Early Adoption Level 1                $6,000         $3,000         $1,000
                 Baseline                              $5,400         $2,700         $900
                 Late Adoption Level 1                 $4,800         $2,400         $800
                 Late Adoption Level 2                 $4,200         $2,100         $700
                 Late Adoption Level 3                 $3,000         $1,500         $500
                 MARE                                  $12,240        $6,120         $2,040
                 Residential                           $7,980         $3,990         $1,330
                 In-State Transfer Services            $3,000
                 Inter-State Existing Services         $3,000
                 Inter-State New Services              $3,500
                 Inter-State      Transfer     from    $2000
                 another
                 ICPC participating state through
                 ICPC (non-Michigan ward) —
                 Adoptive Home Study Denial
                 Inter-State      Transfer     from    $2000
                 another
                 ICPC participating state through
                 ICPC (non-Michigan ward) —
                 Adoptive Home Study Approval
                 Inter-State      Transfer     from    $500 at Placement
                 another                               $500 at Finalization
                 ICPC participating state through
                 ICPC (non-Michigan ward) —
                 Adoption      Supervision      with
                 applicable reports

                    Per Diem Payments

                    For each child where the adoption case is referred to the Contractor by
                    MDHHS, the Contractor shall receive payment of $20.00 per diem for each
                    day of adoptive services from acceptance of the case (DHS 3600 for cases
                    referred on or after October 2016, or earlier if applica ble) to the date of
                    the signed documentation from the court (DHS 5308 or petition date
                    stamped by the court) verifying that the court has accepted the petition and
                    support documentation, or for one hundred fifty (150) days, whichever
                    comes first. The maximum per diem payment amount per child is $3,000.



                                            PAGE 21 o151
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.161 Filed 06/05/19 Page 149 of 192




                    For adoption cases referred on or after October 2016, the Contractor may
                    bill for the full per diem amount of $3,000 and must include verification from
                    MARE that either a complete photo listing or a complete hold registration
                    was submitted to MARE on the case. In the event that the Contractor
                    receives the full per diem amount on a case which is not assigned to the
                    Contractor for 150 days, the Contractor will be responsible for repayment of
                    the per diem at a rate of $20.00 for each day in which they received a per
                    diem payment and were no longer assigned to the case.
                    Payment of the initial placement rate: the total of all per diem payments for
                    each child shall be deducted from the applicable placement rate to be paid.

                 c. Adoption Training Payments

                    The Contractor must submit the following with the completed OHS-1582A to
                    the Office of Child Welfare Policy and Programs in central office:

                       A copy of the transcript reflecting the completion of the CVVTI pre-
                       service training for each adoption worker.

                       A statement confirming that 50% of the adoption worker's caseload will
                       be children in the MDHHS foster care system.

                 d. Placement Disruption

                    Payment after Placement for adoptions ending in disruption will only be
                    made in the following cases:

                       Disruption Due to Medical Condition of Prospective Family Member: If
                       the adoptive family experiences a documented chronic medical
                       condition requiring long term care or a condition anticipated to result in
                       the death of a family member after the adoptive placement of a child,
                       the Contractor shall be eligible for a per-diem rate. The payment shall
                       be a portion of the appropriate rate for finalization, which shall be
                       established by dividing the duration (number of days) of the adoptive
                       placement until disruption by 182 days. The disruption rate shall not
                       exceed the rate that would have otherwise been paid had finalization
                       occurred.

                       Death of an Adoptive Child: In cases where a child dies between order
                       placing in the adoptive home and the final order of adoption, the
                       Contractor shall be eligible for a per-diem from the date of placement to
                       the date of death (unless cause of death is determined to be neglect or
                       abuse) not to exceed the rate that would have otherwise been paid had
                       finalization occurred.

                       Disruption after Order Placing Child in the adoptive home: When the


                                            PAGE 22 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.162 Filed 06/05/19 Page 150 of 192




                       disruption order is issued more than 182 days from the date of the order
                       placing the child in the adoptive home, the Contractor shall be paid the
                       full finalization rate.

                    4) Disruption of Placement Determined by MCI Superintendent: In a case
                        where the child is placed in a home based on the decision of the MCI
                        Superintendent, against the recommendation of the Contractor, the
                        Contractor shall be eligible for a per-diem rate. The payment shall be a
                        portion of the appropriate rate for finalization, which shall be established
                        by dividing the duration (number of days) of the adoptive placement
                        until disruption by 182 days. The disruption rate shall not exceed the
                        rate that would have otherwise been paid had finalization occurred.
                       Payment for subsequent placements will not reflect a disruption.

                 e Adoption Dissolution

                    MDHHS shall recover, from the Contractor, the Permanency Unit Rate
                    for adoptions that end in dissolution within 182 days of issuance of an Order
                    of Adoption.

                    Payment— Re-Placement of Child after Disruption by Same Contractor

                    Re-placement of child photo listed on MARE or from a Residential facility:

                    Subsequent adoptive placement and finalization by the same Contractor
                    (that placed the child in the disrupted/dissolved home) for a child previously
                    reimbursed at one of the MARE rates or the Residential rate, shall not
                    exceed the Baseline rate for a second adoptive placement/finalization. The
                    maximum rate for any re-placement of a child photo listed on MARE or from
                    a Residential facility beyond the second placement shall not exceed the
                    Late Adoption Penalty Level 3 rate if paid to the same Contractor.

                    Re-placement by the same Contractor of a child under any rate other than a
                    MARE or Residential rate shall not exceed the Baseline rate.

                    Exceptions may be made to the re-placement rate. The Contractor must
                    submit documentation of efforts that were required to prepare a child for
                    subsequent placement and the recruitment of an adoptive family. Submit
                    request for exceptions to the Adoption Analyst in MDHHS Central Office
                    and stipulate the rate requested.

                    Unit Definitions

                    1) Unit Title: Per Diem Payments
                        For each child where the adoption case is referred to the Contractor by
                        MDHHS , the Contractor shall receive payment of $20.00 per diem for


                                             PAGE 23 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.163 Filed 06/05/19 Page 151 of 192




                     each day of adoptive services from acceptance of the case
                     (signed DHS 3600 for cases referred on or
                     after Oct o ber 2016,     or earlier if applicable)to date of
                     the signed documentation from the court (DHS 5308 or petition date
                     stamped from the court) verifying that the court has accepted the
                     adoption petition and support documentation, or for one hundred fifty
                     (150) days, whichever comes first. The maximum per diem payment
                     amount per child is $3,000.

                     The total amount paid for the per diem rate will be deducted from
                     the applicable placement rate when the child is placed for adoption.

                     The Contractor must submit the Individual Service Agreement (DHS-
                     3600) (for Adoption Services) with the date of acceptance indicated and
                     the completed Adoption Payment Voucher (OHS-1582A).

                     For adoption cases referred on or after October 2016, the Contractor
                     may bill for the full per diem amount of $3,000 and must include
                     verification from MARE that either a complete photo listing or a complete
                     hold registration was submitted to MARE on the case. In the event that
                     the Contractor receives the full per diem amount on a case which is not
                     assigned to the Contractor for 150 days, the Contractor will be
                     responsible for repayment of the per diem at a rate of $20.00 for each
                     day in which they received a per diem payment and were no longer
                     assigned to the case.

                  2) Unit Title: Placement
                     All unit definitions below are based on the length of time from the
                     receipt of the written order from the court terminating all parental rights
                     or, the date on which the DHS-3600 is fully executed, whichever is later;
                     to the date of the signed documentation from the court (DHS 5308 or
                     petition or petition date stamped from the court) verifying that the court
                     has accepted the adoption petition and support documentation.

                     If the child's goal changes from adoption to another goal and then
                     changes back to the goal of adoption, the Contractor must obtain a
                     new DHS-3600 for adoption services for the updated goal of adoption.

                     The Contractor must submit the Order Terminating Parental Rights,
                     signed and dated documentation from the court (DHS 5308 or petition
                     date stamped from the court) verifying the date that the court has
                     accepted the adoption petition and support documentation, the
                     Adoption Petition documentation and the Acceptance of Case Transfer
                     documents (OHS3600) if applicable. The document indicating the date
                     of acceptance must be signed by a MDHHS representative as
                     verification. If there was a per diem payment for the case prior to


                                          PAGE 24 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.164 Filed 06/05/19 Page 152 of 192




                     placement the Contractor must note "per diem billed" in box 13 of the
                     DHS-1582A.

                     Unit Title: Finalization
                     Unit Definition: One unit equals receipt of an Order of Adoption for a
                     child for whom a Placement rate was paid.

                     Unit Title: Permanency
                     Unit Definition: One unit equals an adoption that does not end in
                     dissolution within 182 days of the issuance of an Order of Adoption.
                     The Permanency Unit Rate shall be paid at the same time as the
                     Finalization Unit Rate. The Contractor will be responsible for repayment
                     of the Permanency Unit Rate for those cases for which the adoption
                     ended in dissolution.

                     Unit Title: Baseline
                     Unit Definition: The DHS 5308 or Adoption Petition documentation or
                     Order Placing Child is signed and dated by the court more than two
                     hundred ten (210) days, but two hundred forty (240) or fewer days after
                     the date of placement as defined in Subsection 3.1. g. ii above.

                     Unit Title: Early Adoption - Level 1
                     Unit Definition: The DHS 5308 or Adoption Petition documentation
                     or Order Placing Child is signed by the court more than one hundred
                     fifty (150) but two hundred ten (210) or fewer days after the date of
                     placement as defined in Subsection 3.1. g. ii above.

                     Unit Title: Early Adoption - Level 2
                     Unit Definition: The DHS 5308 or Adoption Petition documentation or
                     Order Placing Child is signed and dated by the court one hundred fifty
                     (150) or fewer days after the date of placement as defined in
                     Subsection 3.1. g. ii above.

                     Unit Title: Late Adoption - Level 1
                     Unit Definition: The DHS 5308 or Adoption Petition documentation or
                     Order Placing Child is signed and dated by the court more than two
                     hundred forty (240) days, but three hundred (300) or fewer days after
                     the date of placement as defined in Subsection 3.1. g. h above.

                     Unit Title: Late Adoption - Level 2
                     Unit Definition: The DHS 5308 or Adoption Petition documentation or
                     Order Placing Child is signed and dated by the court more than three
                     hundred (300) days, but three hundred sixty (365) or fewer days after
                     the date of placement as defined in Subsection 3.1. g. ii above.

                     Unit Title: Late Adoption - Level 3


                                         PAGE 25 of 51
     Rev. 416
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.165 Filed 06/05/19 Page 153 of 192




                     Unit Definition: The Adoption Petition documentation or Order Placing
                     Child is signed and dated by the court more than three hundred sixty
                     (365) days after the date of placement as defined in Subsection 3.1. g. H
                     above.

                     Unit Title: MARE
                     Unit Definition: The Order Placing Child is signed and dated by the
                     court for a child who has been registered for photo listing on MARE.

                     The Contractor is not eligible for the MARE rate if the Contractor photo
                     lists the child. The exception to allow for payment of the MARE rate
                     to the supervising agency requires the Contractor to submit a written
                     request verifying that the child was photo listed for six (6) months and
                     documentation must be provided to demonstrate the family is a newly
                     approved recruited family and the following conditions are true:

                     a. The identified family is not a relative or foster parent to the
                         adoptive child.
                     b, The identified family has either not previously provided care for the
                         child or has previously provided care and during the time that the
                         child was photo listed had indicated in writing that they were not
                         interested in adopting the child. The written document from the
                         family must be submitted with the MARE payment request.

                    The Contractor is eligible for the MARE rate if the child's foster care
                    case remains with MDHHS and, at the time of referral, there
                    was no identified adoptive resource. The Contractor must register the
                    child for photo listing within 30 days of acceptance of the case if no
                    adoptive resource has been identified. If the Contractor applies for the
                    MARE rate there must be a written explanation of why the adoptive
                    family was not identified as a potential adoptive resource within the
                    first 30 days after acceptance of the case.

                    Unit Title: Residential
                    Unit Definition: The Order Placing Child is signed and dated by the
                    court for a child who has been placed in residential care (defined as
                    staffed institutional care, not including foster group homes) and the
                    child is under the Contractor's supervision for Adoption Services.

                    Unit Title: MARE and Residential Rate with Pre-placement
                    Unit Definition: When a child photo-listed with MARE or in a
                    Residential facility is placed into a prospective adoptive home
                    through a foster care placement to allow for a period of adjustment
                    and supervision (prior to petition to place for adoption), the
                    reimbursement for the appropriate rate shall be calculated based on the
                    date the pre-placement began.


                                         PAGE 26 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.166 Filed 06/05/19 Page 154 of 192




                         The MARE, and Residential Rate will be applied when the court signs
                         the Order Placing Child within two hundred seventy (270) days of placing
                         the child in the home for foster care services.

                        Unit Title: In-State Transfer Services
                        Unit Definition: The Contractor completes satisfactory services
                        requested for pre-placement activities for a child under the supervision
                        of the Contractor and referred for adoptive placement to another
                        contractor or MDHHS local office. The MDHHS monitor for the foster care
                        case shall define satisfactory services.

                        Unit Title: Interstate Existing Services
                        Unit Definition: A child under the adoption services supervision of the
                        Contractor is referred for adoptive placement through a private or public
                        agency in the state where the adoptive family resides and the child
                        has previously been placed with the family through Interstate
                        foster/relative care prior to termination of parental rights and assignment
                        of an adoption worker.

                        Unit Title: Interstate New Services
                        Unit Definition: A child under the adoption services supervision of the
                        Contractor is referred for adoptive placement through a private or
                        public agency in the state where the adoptive family resides and the
                        child has not been placed with the family through Interstate
                        foster/relative care prior to termination of parental rights and assignment
                        of an adoption worker.

                        Unit Title: ICPC Referred from Other U.S. States
                        A child under the child welfare system of another ICPC participating
                        state is referred to Michigan for adoption services through ICPC.
                        DHS-3600 (for Adoption Services) is required from the local Michigan
                        county.

                         Unit Title: Competing Parties
                         More than one party is interested in adopting a particular child or sibling
                         group and is assessed by the contractor in one of the following formats:
                         Preliminary Adoptive Family Assessment, BCAL 3130 Initial Foster
                         Home/Adoption Evaluation, or DHS 612, Adoptive Family Assessment
                         Addendum. The rate paid on a competing parties' case shall not fall
                         below the "Baseline" rate category, unless an agency has failed to act
                         according to the timeframes outlined in policy.

                 h.   Adoption Training Payments

                      A payment will be made to the Contractor for each staff that completes
                      adoption training and passes competency tests as required:

                                             PAGE 27 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.167 Filed 06/05/19 Page 155 of 192




                          Completion of the Caseworker Training

                          Payment will be $6,000 for completion of a MDHHS Pre-Service
                          Institute training that includes a total of nine weeks of competency-
                          based classroom and field training within 16 weeks of hire.

                          Completion of the Child Welfare Certificate (CWC) Training

                          Payment will be a maximum of $3,000, calculated on an actual cost
                          reimbursement basis, for completion of the       Office of Workforce
                          Development and Training (OWDT)-CWC training. This training
                          includes a minimum of five weeks of competency-based classroom,
                          and field training if the caseworker certificate holder passes the
                          competency evaluation.

                           Completion of the Child Welfare Supervisor Training.

                          Payment will be a maximum of $1500, calculated on an actual cost
                          reimbursement basis for completion of the Supervisor Training. This
                          includes a minimum of one week of training within 90 days of
                          hire/promotion if the supervisor passes the competency-based
                          evaluation including the written exam through OVVDT.

                          All supervisors hired on or after January 1, 2017 must complete the
                          Supervisor Training and pass the competency evaluation.

                          Completion of the adoption Program Specific Transfer Training (PSTT)
                          within 6 months of hire.

                          Payment will be a maximum of $2,800, calculated on an actual cost
                          reimbursement basis for completion of the adoption PSTT training.
                          This training is the same as the Adoption Core Training for adoption
                          caseworkers. If a supervisor has completed this training as a
                          caseworker since April 1, 2006, the training does not need to be
                          repeated. If a supervisor has not completed this training since April 1,
                          2006, they need to complete this PSTT Training within 6 months of hire.

            3.2. Performance Evaluation and Monitoring

                  The services provided by the Contractor under this Agreement shall be
                  evaluated and assessed at least annually by MDHHS on the basis of the criteria
                  outlined in Section 2.11.

                  MDHHS shall perform contract monitoring through activities such as:

                  a. Auditing expenditure reports.

                                              PAGE 28 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.168 Filed 06/05/19 Page 156 of 192




                      Conducting on-site monitoring.
                      Reviewing and analyzing reports.

     4.     STANDARD TERMS

            4.1   Duties of Contractor

                  Contractor must perform the services and provide the deliverables described
                  in Section 2.10 — Services to be Provided (the "Agreement Activities"). An
                  obligation to provide delivery of any commodity is considered a service and is
                  an Agreement Activity.

                  Contractor must furnish all labor, equipment, materials, and supplies
                  necessary for the performance of the Agreement Activities, and meet
                  operational standards, unless otherwise specified in Section 2.10 — Services
                  to be Provided.

                  Contractor must:

                  a.Perform the Agreement Activities in a timely, professional, safe, and
                     workmanlike manner consistent with standards in the trade, profession, or
                     industry;
                  b.Meet or exceed the performance and operational standards, and
                     specifications of this Agreement;
                  c.Provide all Agreement Activities in good quality, with no material defects;
                  d.Not interfere with MDHHS's operations;
                  e.Obtain and maintain all necessary licenses, permits or other authorizations
                     necessary for the performance of this Agreement;
                  f.Cooperate with MDHHS, including MDHHS's quality assurance personnel,
                     and any third party to achieve the objectives of this Agreement;
                  g.Return to MDHHS any State-furnished equipment or other resources in the
                     same condition as when provided when no longer required for this
                     Agreement;
                  h.Not make any media releases without prior written authorization from
                     MDHHS;
                  i.Assign to MDHHS any claims resulting from state or federal antitrust
                     violations to the extent that those violations concern materials or services
                     supplied by third parties toward fulfillment of this Agreement;
                  j.Comply with all State physical and IT security policies and standards which
                     will be made available upon request; and
                  k.Provide MDHHS priority in performance of this Agreement except as
                     mandated by federal disaster response requirements.

                  Any breach under this provision is considered a material breach.




                                              PAGE 29 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.169 Filed 06/05/19 Page 157 of 192




                 Contractor must also be clearly identifiable while on State property by
                 wearing identification issued by the State, and clearly identify themselves
                 whenever making contact with the State.

             4.2 Notices

                 All notices and other communications required or permitted under this
                 Agreement must be in writing and will be considered given and received: (a)
                 when verified by written receipt if sent by courier; (b) when actually received
                 if sent by mail without verification of receipt; or (c) when verified by
                 automated receipt or electronic logs if sent by facsimile or email.

            4.3 Reserved

            4.4 Reserved

            4.5 Performance Guarantee

                 Contractor must at all times have financial resources sufficient, in the opinion
                 of MDHHS, to ensure performance of this Agreement and must provide proof
                 upon request. MDHHS may require a performance bond if, in the opinion of
                 MDHHS, it will ensure performance of this Agreement.

            4.6 Insurance Requirements

                 Contractor must maintain the insurances identified below and is responsible
                 for all deductibles. All required insurance must:

                 a.Protect the State from claims that may arise out of, are alleged to arise out
                    of, or result from Contractors or a subcontractor's performance;
                 b.Be primary and non-contributing to any comparable liability insurance
                    (including self-insurance) carried by the State; and
                 c.Be provided by a company with an A.M. Best rating of "A" or better and a
                    financial size of VII or better.

                            Insurance Type                Additional Requirements
                                 Commercial General Liability Insurance

                    Minimal Limits:                          Contractor must have their policy
                    $1,000,000 Each Occurrence Limit         endorsed to add "the State of
                    $1,000,000 Personal & Advertising        Michigan, its departments,
                    Injury Limit                             divisions, agencies, offices,
                    $2,000,000 General Aggregate             commissions, officers,
                    Limit                                    employees, and agents" as
                    $2,000,000 Products/Completed            additional insureds using
                    Operations                               endorsement CG 20 10 11 85, or

                                             PAGE 30 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.170 Filed 06/05/19 Page 158 of 192




                                                        both CG 2010 07 04 and CG
                 Deductible Maximum:                    2037 07 04.
                 $50,000 Each Occurrence
                                                     If the contractor will deal with
                                                     children, schools, or the
                                                     cognitively impaired, coverage
                                                     must not have exclusions or
                                                     limitations related to sexual abuse
                                                     and molestation liability.
                                  Automobile Liability Insurance

                 Minimal Limits:                  Contractor must have their policy:
                 $1,000,000 Per Occurrence        (1) endorsed to add "the State of
                                                  Michigan, its departments,
                                                  divisions, agencies, offices,
                                                  commissions, officers,
                                                  employees, and agents" as
                                                  additional insureds; and (2)
                                                  include Hired and Non-Owned
                                                  Automobile coverage.
                                Workers' Compensation Insurance

                 Minimal Limits:                    Waiver of subrogation, except
                 Coverage according to applicable   where waiver is prohibited by law.
                 laws governing work activities.
                                  Employers Liabil'ty Insurance

                 Minimal Limits:
                 $500,000 Each Accident
                 $500,000 Each Employee by
                 Disease
                 $500,000 Aggregate Disease.
                  Privacy and Security Liability (Cyber Liability) Liability Insurance




                                        PAGE 31 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.171 Filed 06/05/19 Page 159 of 192




                    Minimal Limits:                           Contractor must have their policy:
                    $1,000,000 Each Occurrence                (1) endorsed to add "the State of
                    $1,000,000 Annual Aggregate               Michigan, its departments,
                                                              divisions, agencies, offices,
                                                              commissions, officers,
                                                              employees, and agents" as
                                                              additional insureds; and (2) cover
                                                              information security and privacy
                                                              liability, privacy notification costs,
                                                              regulatory defense and penalties,
                                                              and website media content
                                                              liability.

                 If any of the required policies provide claims-made coverage, the Contractor
                 must:

                 a.Provide coverage with a retroactive date before the effective date of the
                    Agreement or the beginning of Agreement Activities;
                 b.Maintain coverage and provide evidence of coverage for at least three
                    years after completion of the Agreement Activities; and
                 c.lf coverage is canceled or not renewed, and not replaced with another
                    claims-made policy form with a retroactive date prior to the Agreement
                    effective date, Contractor must purchase extended reporting coverage for
                    a minimum of three years after completion of work.

                 Contractor must:

                 a.Provide insurance certificates to the Contract Administrator, containing the
                    agreement or purchase order number, at Agreement formation and within
                    20 calendar days of the expiration date of the applicable policies;
                 b.Require that subcontractors maintain the required insurances contained in
                    this Section;
                 c.Notify the Contract Administrator within five business days if any insurance
                    is cancelled; and
                 d.Waive all rights against the State for damages covered by insurance.
                    Failure to maintain the required insurance does not limit this waiver.

                 Contractors who are self-insured must provide the following:

                 a.Proof of self-insurance from the Michigan Department of Insurance and
                    Financial Services for auto liability.
                 b.Proof of self-insurance from the Michigan Department of Licensing and
                    Regulatory Affairs for workers compensation and employers liability.
                 c.A copy of their most recent, independently audited financial statements.




                                              PAGE 32 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.172 Filed 06/05/19 Page 160 of 192




                 This Section is not intended to and is not to be construed in any manner as
                 waiving, restricting or limiting the liability of either party for any obligations
                 under this Agreement (including any provisions hereof requiring Contractor to
                 indemnify, defend and hold harmless the State).

           4.7 Reserved

           4.8 Extended Purchasing Program

                 Upon written agreement between MDHHS and the Contractor, this
                 Agreement may be extended to: (a) MiDEAL members, (b) other states
                 (including governmental subdivisions and authorized entities), or (c) State of
                 Michigan employees. MiDEAL members include local units of government,
                 school districts, universities, community colleges, and nonprofit hospitals. A
                 current list of MiDEAL members is available at www.michigan.gov/mideal.

                 If extended, Contractor must supply all Agreement Activities at the
                 established Agreement prices and terms, and MDHHS reserves the right to
                 impose an administrative fee and negotiate additional discounts based on
                 any increased volume generated by such extensions.

                 Contractor must submit invoices to, and receive payment from, extended
                 purchasing program members on a direct and individual basis.

           4.9   Independent Contractor

                 Contractor is an independent contractor and assumes all rights, obligations
                 and liabilities set forth in this Agreement. Contractor, its employees, and
                 agents will not be considered employees of MDHHS. No partnership or joint
                 venture relationship is created by virtue of this Agreement. Contractor, and
                 not MDHHS, is responsible for the payment of wages, benefits and taxes of
                 Contractor's employees and any subcontractors. Prior performance does not
                 modify Contractor's status as an independent contractor.

           4.10 Subcontracting

                 Contractor may not delegate any of its obligations under this Agreement
                 without the prior written approval of MDHHS. Contractor must notify MDHHS
                 prior to the proposed delegation, and provide MDHHS any information it
                 requests to determine whether the delegation is in its best interest. If
                 approved, Contractor must:

                 a.13e the sole point of contact regarding all contractual matters, including
                   payment and charges for all Agreement Activities;
                 b.Make all payments to the subcontractor; and



                                              PAGE 33 of 51
    Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.173 Filed 06/05/19 Page 161 of 192




                 c.Incorporate the terms and conditions contained in this Agreement in any
                    subcontract with a subcontractor.

                 Contractor remains responsible for the completion of the Agreement
                 Activities, compliance with the terms of this Agreement, and the acts and
                 omissions of the subcontractor. MDHHS, in its sole discretion, may require
                 the replacement of any subcontractor.

            4.11 Staffing

                 MDHHS's Contract Administrator may require Contractor to remove or
                 reassign personnel by providing a notice to Contractor.

            4.12 Reserved

            4.13 Assignment

                 Contractor may not assign this Agreement to any other party without the prior
                 approval of MDHHS. Upon notice to Contractor, MDHHS, in its sole
                 discretion, may assign in whole or in part, its rights or responsibilities under
                 this Agreement to any other party. If MDHHS determines that a novation of
                 this Agreement to a third party is necessary, Contractor will agree to the
                 novation and provide all necessary documentation and signatures.

            4.14 Change of Control

                 Contractor will notify, at least 90 calendar days before the effective date,
                 MDHHS of a change in Contractor's organizational structure or ownership.
                 For purposes of this Agreement, a change in control means any of the
                 following:

                 a.A sale of more than 50% of Contractor's stock;
                 b.A sale of substantially all of Contractor's assets;
                 c.A change in a majority of Contractor's board members;
                 d.Consummation of a merger or consolidation of Contractor with any other
                    entity;
                 e.A change in ownership through a transaction or series of transactions; or
                 f.The board (or the stockholders) approves a plan of complete liquidation.

                 A change of control does not include any consolidation or merger effected
                 exclusively to change the domicile of Contractor, or any transaction or series
                 of transactions principally for bona fide equity financing purposes.

                 In the event of a change of control, Contractor must require the successor to
                 assume this Agreement and all of its obligations under this Agreement.



                                             PAGE 34 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.174 Filed 06/05/19 Page 162 of 192




            4.15 Reserved

            4.16 Acceptance

                 Agreement Activities are subject to inspection and testing by MDHHS within
                 30 calendar days of MDHHS's receipt of them (State Review Period"),
                 unless otherwise provided in Section 2.10 — Services to be Provided. If the
                 Agreement Activities are not fully accepted by MDHHS, MDHHS will notify
                 Contractor by the end of the State Review Period that either: (a) the
                 Agreement Activities are accepted, but noted deficiencies must be corrected;
                 or (b) the Agreement Activities are rejected. If MDHHS finds material
                 deficiencies, it may: (i) reject the Agreement Activities without performing any
                 further inspections; (ii) demand performance at no additional cost; or (iii)
                 terminate this Agreement in accordance with Section 4.23, Termination for
                 Cause.

                 Within 10 business days from the date of Contractor's receipt of notification
                 of acceptance with deficiencies or rejection of any Agreement Activities,
                 Contractor must cure, at no additional cost, the deficiency and deliver
                 unequivocally acceptable Agreement Activities to MDHHS. If acceptance
                 with deficiencies or rejection of the Agreement Activities impacts the content
                 or delivery of other non-completed Agreement Activities, the parties'
                 respective Program Managers must determine an agreed to number of days
                 for re-submission that minimizes the overall impact to this Agreement.
                 However, nothing herein affects, alters, or relieves Contractor of its
                 obligations to correct deficiencies in accordance with the time response
                 standards set forth in this Agreement.

                 If Contractor is unable or refuses to correct the deficiency within the time
                 response standards set forth in this Agreement, MDHHS may cancel the
                 order in whole or in part. MDHHS, or a third party identified by MDHHS, may
                 perform the Agreement Activities and recover the difference between the
                 cost to cure and the Agreement price plus an additional 10% administrative
                 fee.

            4.17 Reserved

            4.18 Reserved

            4.19 Reserved

            4.20 Terms of Payment

                 Invoices must conform to the requirements communicated from time-to-time
                 by MDHHS. All undisputed amounts are payable within 45 days of MDHHS's
                 receipt. Contractor may only charge for Agreement Activities performed as


                                             PAGE 35 o151
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.175 Filed 06/05/19 Page 163 of 192




                 specified in Section 2.10 — Services to be Provided. Invoices must include
                 an itemized statement of all charges. MDHHS is exempt from State sales tax
                 for direct purchases and may be exempt from federal excise tax, if Services
                 purchased under this Agreement are for MDHHS's exclusive use.
                 Notwithstanding the foregoing, all prices are inclusive of taxes, and
                 Contractor is responsible for all sales, use and excise taxes, and any other
                 similar taxes, duties and charges of any kind imposed by any federal, state,
                 or local governmental entity on any amounts payable by MDHHS under this
                 Agreement.

                 MDHHS has the right to withhold payment of any disputed amounts until the
                 parties agree as to the validity of the disputed amount. MDHHS will notify
                 Contractor of any dispute within a reasonable time. Payment by MDHHS will
                 not constitute a waiver of any rights as to Contractor's continuing obligations,
                 including claims for deficiencies or substandard Agreement Activities.
                 Contractor's acceptance of final payment by MDHHS constitutes a waiver of
                 all claims by Contractor against MDHHS for payment under this Agreement,
                 other than those claims previously filed in writing on a timely basis and still
                 disputed.

                 MDHHS will only disburse payments under this Agreement through
                 Electronic Funds Transfer (EFT). Contractor must register with the State at
                 http://www.michigan.gov/cpexpress to receive electronic fund transfer
                 payments. If Contractor does not register, MDHHS is not liable for failure to
                 provide payment.

                 Without prejudice to any other right or remedy it may have, MDHHS reserves
                 the right to set off at any time any amount then due and owing to it by
                 Contractor against any amount payable by MDHHS to Contractor under this
                 Agreement.

            4.21 Reserved

            4.22 Stop Work Order

                 MDHHS may suspend any or all activities under this Agreement at any time.
                 MDHHS will provide Contractor a written stop work order detailing the
                 suspension. Contractor must comply with the stop work order upon receipt.
                 Within 90 calendar days, or any longer period agreed to by Contractor,
                 MDHHS will either: (a) issue a notice authorizing Contractor to resume work,
                 or (b) terminate this Agreement or purchase order. MDHHS will not pay for
                 Agreement Activities, Contractor's lost profits, or any additional
                 compensation during a stop work period.

            4.23 Termination for Cause



                                             PAGE 36 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.176 Filed 06/05/19 Page 164 of 192




                 MDHHS may terminate this Agreement for cause, in whole or in part, if
                 Contractor, as determined by MDHHS:

                 a.Endangers the value, integrity, or security of any location, data, or
                    personnel;
                 b.Becomes insolvent, petitions for bankruptcy court proceedings, or has an
                    involuntary bankruptcy proceeding filed against it by any creditor;
                 c.Engages in any conduct that may expose MDHHS to liability;
                 d.Breaches any of its material duties or obligations; or
                 e.Fails to cure a breach within the time stated in a notice of breach.

                 Any reference to specific breaches being material breaches within this
                 Agreement will not be construed to mean that other breaches are not
                 material.

                 If MDHHS terminates this Agreement under this Section, MDHHS will issue a
                 termination notice specifying whether Contractor must: (a) cease
                 performance immediately, or (b) continue to perform for a specified period. If
                 it is later determined that Contractor was not in breach of this Agreement, the
                 termination will be deemed to have been a Termination for Convenience,
                 effective as of the same date, and the rights and obligations of the parties will
                 be limited to those provided in Section 4.24, Termination for Convenience.

                 MDHHS will only pay for amounts due to Contractor for Agreement Activities
                 accepted by MDHHS on or before the date of termination, subject to
                 MDHHS's right to set off any amounts owed by the Contractor for MDHHS's
                 reasonable costs in terminating this Agreement. The Contractor must pay all
                 reasonable costs incurred by MDHHS in terminating this Agreement for
                 cause, including administrative costs, attorneys' fees, court costs, transition
                 costs, and any costs MDHHS incurs to procure the Agreement Activities from
                 other sources.

            4.24 Termination for Convenience

                 MDHHS may immediately terminate this Agreement in whole or in part
                 without penalty and for any reason, including but not limited to, appropriation
                 or budget shortfalls. The termination notice will specify whether Contractor
                 must: (a) cease performance of the Agreement Activities immediately, or (b)
                 continue to perform the Agreement Activities in accordance with Section
                 4.25, Transition Responsibilities. If MDHHS terminates this Agreement for
                 convenience, MDHHS will pay all reasonable costs, as determined by
                 MDHHS, for MDHHS approved Transition Responsibilities.

                 The Contractor may terminate this Agreement upon 30 days written notice to
                 MDHHS at any time prior to the completion of the Agreement period.



                                               PAGE 37 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.177 Filed 06/05/19 Page 165 of 192




            4.25 Transition Responsibilities

                 Upon termination or expiration of this Agreement for any reason, Contractor
                 must, for a period of time specified by MDHHS (not to exceed 90 calendar
                 days), provide all reasonable transition assistance requested by MDHHS, to
                 allow for the expired or terminated portion of the Agreement Activities to
                 continue without interruption or adverse effect, and to facilitate the orderly
                 transfer of such Agreement Activities to MDHHS or its designees. Such
                 transition assistance may include, but is not limited to:

                 a.Continuing to perform the Agreement Activities at the established
                    Agreement rates;
                 b.Taking all reasonable and necessary measures to transition performance
                    of the work, including all applicable Agreement Activities, training,
                    equipment, software, leases, reports and other documentation, to MDHHS
                    or MDHHS's designee;
                 c.Taking all necessary and appropriate steps, or such other action as
                    MDHHS may direct, to preserve, maintain, protect, or return to MDHHS all
                    materials, data, property, and confidential information provided directly or
                    indirectly to Contractor by any entity, agent, vendor, or employee of
                    MDHHS;
                 d.Transferring title in and delivering to MDHHS, at MDHHS's discretion, all
                    completed or partially completed deliverables prepared under this
                    Agreement as of the Agreement termination date; and
                 e.Preparing an accurate accounting from which MDHHS and Contractor may
                    reconcile    all    outstanding     accounts     (collectively, "Transition
                   Responsibilities").

                 This Agreement will automatically be extended through the end of the
                 transition period.

            4.26 General Indemnification

                 Contractor must defend, indemnify and hold the State, its departments,
                 divisions, agencies, offices, commissions, officers, and employees harmless,
                 without limitation, from and against any and all actions, claims, losses,
                 liabilities, damages, costs, attorney fees, and expenses (including those
                 required to establish the right to indemnification), arising out of or relating to:

                 a.Any breach by Contractor (or any of Contractor's employees, agents,
                   subcontractors, or by anyone else for whose acts any of them may be
                   liable) of any of the promises, agreements, representations, warranties, or
                   insurance requirements contained in this Agreement;
                 b.Any infringement, misappropriation, or other violation of any intellectual
                   property right or other right of any third party;



                                               PAGE 38 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.178 Filed 06/05/19 Page 166 of 192




                  c.Any bodily injury, death, or damage to real or tangible personal property
                     occurring wholly or in part due to action or inaction by Contractor (or any
                    of Contractor's employees, agents, subcontractors, or by anyone else for
                     whose acts any of them may be liable); and
                  d.Any acts or omissions of Contractor (or any of Contractor's employees,
                    agents, subcontractors, or by anyone else for whose acts any of them may
                     be liable).

                  MDHHS will notify Contractor in writing if indemnification is sought; however,
                  failure to do so will not relieve Contractor, except to the extent that
                  Contractor is materially prejudiced. Contractor must, to the satisfaction of
                  MDHHS, demonstrate its financial ability to carry out these obligations.

                  MDHHS is entitled to: (i) regular updates on proceeding status; (ii) participate
                  in the defense of the proceeding; (iii) employ its own counsel; and to (iv)
                  retain control of the defense if MDHHS deems necessary. Contractor will
                  not, without MDHHS's written consent (not to be unreasonably withheld),
                  settle, compromise, or consent to the entry of any judgment in or otherwise
                  seek to terminate any claim, action, or proceeding. To the extent that any
                  State employee, official, or law may be involved or challenged, MDHHS may,
                  at its own expense, control the defense of that portion of the claim.

                  Any litigation activity on behalf of the State, or any of its subdivisions under
                  this Section, must be coordinated with the Department of Attorney General.
                  An attorney designated to represent MDHHS may not do so until approved
                  by the Michigan Attorney General and appointed as a Special Assistant
                  Attorney General.

            4.27 Infringement Remedies

                  If, in either party's opinion, any piece of equipment, software, commodity, or
                  service supplied by Contractor or its subcontractors, or its operation, use or
                  reproduction, is likely to become the subject of a copyright, patent,
                  trademark, or trade secret infringement claim, Contractor must, at its
                  expense:

                  a.Procure for MDHHS the right to continue using the equipment, software,
                     commodity, or service, or if this option is not reasonably available to
                    Contractor,
                  b.Replace or modify the same so that it becomes non-infringing; or
                  c.Accept its retum by MDHHS with appropriate credits to MDHHS against
                    Contractor's charges and reimburse MDHHS for any losses or costs
                    incurred as a consequence of MDHHS ceasing its use and returning it.

            4.28 Limitation of Liability



                                              PAGE 39 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.179 Filed 06/05/19 Page 167 of 192




                 MDHHS is not liable for consequential, incidental, indirect, or special
                 damages, regardless of the nature of the action.

            4.29 Disclosure of Litigation, or Other Proceeding

                 Contractor must notify MDHHS within 14 calendar days of receiving notice of
                 any litigation, investigation, arbitration, or other proceeding (collectively,
                 "Proceeding") involving Contractor, a subcontractor, or an officer or director
                 of Contractor or subcontractor, that arises during the term of this Agreement,
                 including:

                 a.A criminal Proceeding;
                 b.A parole or probation Proceeding;
                 c.A Proceeding under the Sarbanes-Oxley Act;
                 d.A civil Proceeding involving:
                    1)A claim that might reasonably be expected to adversely affect
                        Contractor's viability or financial stability; or
                    2)A governmental or public entity's claim or written allegation of fraud; or
                 e.A Proceeding involving any license that Contractor is required to possess
                    in order to perform under this Agreement.

            4.30 Reserved

            4.31 State Data

                 a.Ownership. MDHHS's data ("State Data," which will be treated by
                   Contractor as Confidential Information) includes:

                    1)MDHHS's data collected, used, processed, stored, or generated as the
                       result of the Agreement Activities;
                    2)Personally identifiable information ("PH") collected, used, processed,
                       stored, or generated as the result of the Agreement Activities,
                       including, without limitation, any information that identifies an
                       individual, such as an individual's social security number or other
                       government-issued identification number, date of birth, address,
                       telephone number, biometric data, mother's maiden name, email
                       address, credit card information, or an individual's name in
                       combination with any other of the elements here listed; and,
                    3)Personal health information ("PHI") collected, used, processed, stored,
                       or generated as the result of the Agreement Activities, which is defined
                       under the Health Insurance Portability and Accountability Act (HIPAA)
                       and its related rules and regulations. State Data is and will remain the
                       sole and exclusive property of MDHHS and all right, title, and interest
                       in the same is reserved by MDHHS.

                    This Section survives the termination of this Agreement.


                                               PAGE 40 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.180 Filed 06/05/19 Page 168 of 192




                 b.Contractor Use of State Data. Contractor is provided a limited license to
                   State Data for the sole and exclusive purpose of providing the Agreement
                   Activities, including a license to collect, process, store, generate, and
                   display State Data only to the extent necessary in the provision of the
                   Agreement Activities. Contractor must:

                   1)Keep and maintain State Data in strict confidence, using such degree of
                      care as is appropriate and consistent with its obligations as further
                      described in this Agreement and applicable law to avoid unauthorized
                      access, use, disclosure, or loss;
                   2)Use and disclose State Data solely and exclusively for the purpose of
                      providing the Agreement Activities, such use and disclosure being in
                      accordance with this Agreement, any applicable Statement of Work,
                      and applicable law; and
                   3)Not use, sell, rent, transfer, distribute, or otherwise disclose or make
                      available State Data for Contractor's own purposes or for the benefit of
                      anyone other than MDHHS without MDHHS's prior written consent.

                   This Section survives the termination of this Agreement.

                 c.Extraction of State Data. Contractor must, within five business days of
                   MDHHS's request, provide MDHHS, without charge and without any
                   conditions or contingencies whatsoever (including but not limited to the
                   payment of any fees due to Contractor), an extract of the State Data in the
                   format specified by MDHHS.

                 d.Backup and Recovery of State Data. Unless otherwise specified in Section
                    2.5 — Services to be Delivered, Contractor is responsible for maintaining a
                    backup of State Data and for an orderly and timely recovery of such data.
                    Unless otherwise described in Section 2.10 — Services to be Provided,
                    Contractor must maintain a contemporaneous backup of State Data that
                    can be recovered within two hours at any point in time.

                 e.Loss of Data. In the event of any act, error or omission, negligence,
                   misconduct, or breach that compromises or is suspected to compromise
                   the security, confidentiality, or integrity of State Data or the physical,
                   technical, administrative, or organizational safeguards put in place by
                   Contractor that relate to the protection of the security, confidentiality, or
                   integrity of State Data, Contractor must, as applicable:

                   1)Notify MDHHS as soon as practicable but no later than 24 hours of
                      becoming aware of such occurrence;
                   2)Cooperate with MDHHS in investigating the occurrence, including
                      making available all relevant records, logs, files, data reporting, and
                      other materials required to comply with applicable law or as otherwise
                      required by MDHHS;



                                             PAGE 41 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.181 Filed 06/05/19 Page 169 of 192




                    3)In the case of Pll or PHI, at MDHHS's sole election, (i) notify the
                       affected individuals who comprise the Pll or PHI as soon as practicable
                       but no later than is required to comply with applicable law, or, in the
                       absence of any legally required notification period, within five calendar
                       days of the occurrence; or (ii) reimburse MDHHS for any costs in
                       notifying the affected individuals;
                    4)In the case of PII, provide third-party credit and identity monitoring
                       services to each of the affected individuals who comprise the Pll for
                       the period required to comply with applicable law, or, in the absence of
                       any legally required monitoring services, for no less than 24 months
                       following the date of notification to such individuals;
                    5)Perform or take any other actions required to comply with applicable law
                       as a result of the occurrence;
                    6)Without limiting Contractor's obligations of indemnification as further
                       described in this Agreement, indemnify, defend, and hold harmless
                       MDHHS for any and all claims, including reasonable attorneys' fees,
                       costs, and expenses incidental thereto, which may be suffered by,
                       accrued against, charged to, or recoverable from MDHHS in
                       connection with the occurrence;
                    7)Be responsible for recreating lost State Data in the manner and on the
                       schedule set by MDHHS without charge to MDHHS; and,
                    8)Provide to MDHHS a detailed plan within 10 calendar days of the
                       occurrence describing the measures Contractor will undertake to
                       prevent a future occurrence.

                    Notification to affected individuals, as described above, must comply with
                    applicable law, be written in plain language, and contain, at a minimum:
                    name and contact information of Contractor's representative; a description
                    of the nature of the loss; a list of the types of data involved; the known or
                    approximate date of the loss; how such loss may affect the affected
                    individual; what steps Contractor has taken to protect the affected
                    individual; what steps the affected individual can take to protect himself or
                    herself; contact information for major credit card reporting agencies; and,
                    information regarding the credit and identity monitoring services to be
                    provided by Contractor.

                    This Section survives the termination of this Agreement.

            4.32 Non-Disclosure of Confidential Information

                 The parties acknowledge that each party may be exposed to or acquire
                 communication or data of the other party that is confidential, privileged
                 communication not intended to be disclosed to third parties. The provisions
                 of this Section survive the termination of this Agreement.




                                              PAGE 42 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.182 Filed 06/05/19 Page 170 of 192




                 a.Meaninci of Confidential Information. For the purposes of this Agreement,
                   the term "Confidential Information" means all information and
                   documentation of a party that:

                   1)Has been marked "confidential" or with words of similar meaning, at the
                       time of disclosure by such party;
                   2)If disclosed orally or not marked "confidential" or with words of similar
                       meaning, was subsequently summarized in writing by the disclosing
                       party and marked "confidential" or with words of similar meaning; and,
                   3)Should reasonably be recognized as confidential information of the
                       disclosing party.

                   The term "Confidential Information" does not include any information or
                   documentation that was:

                   1)Subject to disclosure under the Michigan Freedom of Information Act
                      (FOIA);
                   2)Already in the possession of the receiving party without an obligation of
                      confidentiality;
                   3)Developed independently by the receiving party, as demonstrated by the
                      receiving party, without violating the disclosing party's proprietary
                      rights;
                   4)Obtained from a source other than the disclosing party without an
                      obligation of confidentiality; or,
                   5)Publicly available when received, or thereafter became publicly available
                      (other than through any unauthorized disclosure by, through, or on
                      behalf of, the receiving party).

                   For purposes of this Agreement, in all cases and for all matters, State
                   Data is deemed to be Confidential Information.

                 b.Obliaation of Confidentiality. The parties agree to hold all Confidential
                   Information in strict confidence and not to copy, reproduce, sell, transfer,
                   or otherwise dispose of, give or disclose such Confidential Information to
                   third parties other than employees, agents, or subcontractors of a party
                   who have a need to know in connection with this Agreement or to use
                   such Confidential Information for any purposes whatsoever other than the
                   performance of this Agreement. The parties agree to advise and require
                   their respective employees, agents, and subcontractors of their obligations
                   to keep all Confidential Information confidential.       Disclosure to a
                   subcontractor is permissible where:

                   1)Use of a subcontractor is authorized under this Agreement;
                   2)The disclosure is necessary or otherwise naturally occurs in connection
                      with work that is within the subcontractor's responsibilities; and
                   3)Contractor obligates the subcontractor in a written contract to maintain
                      MDHHS's Confidential Information in confidence.

                                             PAGE 43 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.183 Filed 06/05/19 Page 171 of 192




                    At MDHHS's request, any employee of Contractor or any subcontractor
                    may be required to execute a separate agreement to be bound by the
                    provisions of this Section.

                 c.Cooperation to Prevent Disclosure of Confidential Information. Each party
                    must use its best efforts to assist the other party in identifying and
                    preventing any unauthorized use or disclosure of any Confidential
                   Information. Without limiting the foregoing, each party must advise the
                    other party immediately in the event either party learns or has reason to
                    believe that any person who has had access to Confidential Information
                    has violated or intends to violate the terms of this Agreement and each
                    party will cooperate with the other party in seeking injunctive or other
                    equitable relief against any such person.

                 d.Remedies for Breach of Obligation of Confidentiality.          Each party
                   acknowledges that breach of its obligation of confidentiality may give rise
                   to irreparable injury to the other party, which damage may be inadequately
                   compensable in the form of monetary damages. Accordingly, a party may
                   seek and obtain injunctive relief against the breach or threatened breach
                   of the foregoing undertakings, in addition to any other legal remedies
                   which may be available, to include, in the case of MDHHS, at the sole
                   election of MDHHS, the immediate termination, without liability to MDHHS,
                   of this Agreement or any Statement of Work corresponding to the breach
                   or threatened breach.

                 e.Surrender of Confidential Information upon Termination. Upon termination
                    of this Agreement or a Statement of Work, in whole or in part, each party
                   must, within five calendar days from the date of termination, return to the
                    other party any and all Confidential Information received from the other
                   party, or created or received by a party on behalf of the other party, which
                   are in such party's possession, custody, or control; provided, however,
                   that Contractor must return State Data to MDHHS following the timeframe
                   and procedure described further in this Agreement. Should Contractor or
                   MDHHS determine that the return of any Confidential Information is not
                   feasible, such party must destroy the Confidential Information and must
                   certify the same in writing within five calendar days from the date of
                   termination to the other party. However, MDHHS's legal ability to destroy
                   Contractor data may be restricted by its retention and disposal schedule,
                   in which case Contractor's Confidential Information will be destroyed after
                   the retention period expires.

            4.33 Data Privacy and Information Security

                 a.Undertaking by Contractor. Without limiting Contractor's obligation of
                   confidentiality as further described, Contractor is responsible for


                                              PAGE 44 of 51
     Rev. 4-15
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.184 Filed 06/05/19 Page 172 of 192




                  establishing and maintaining a data privacy and information security
                  program, including physical, technical, administrative, and organizational
                  safeguards, that is designed to:

                  1)Ensure the security and confidentiality of the State Data;
                  2)Protect against any anticipated threats or hazards to the security or
                     integrity of the State Data;
                  3)Protect against unauthorized disclosure, access to, or use of the State
                     Data;
                  4)Ensure the proper disposal of State Data; and
                  5)Ensure that all employees, agents, and subcontractors of Contractor, if
                     any, comply with all of the foregoing. In no case will the safeguards of
                     Contractor's data privacy and information security program be less
                     stringent than the safeguards used by MDHHS, and Contractor must at
                     all times comply with all applicable State IT policies and standards,
                     which are available to Contractor upon request.

                b.Audit by Contractor. No less than annually, Contractor must conduct a
                  comprehensive independent third-party audit of its data privacy and
                  information security program and provide such audit findings to MDHHS.

                c.Right of Audit by the State. Without limiting any other audit rights of
                  MDHHS, MDHHS has the right to review Contractor's data privacy and
                  information security program prior to the commencement of Agreement
                  Activities and from time to time during the term of this Agreement. During
                  the providing of the Agreement Activities, on an ongoing basis from time to
                  time and without notice, MDHHS, at its own expense, is entitled to
                  perform, or to have performed, an on-site audit of Contractor's data
                  privacy and information security program. In lieu of an on-site audit, upon
                  request by MDHHS, Contractor agrees to complete, within 45 calendar
                  days of receipt, an audit questionnaire provided by MDHHS regarding
                  Contractor's data privacy and information security program.

                d.Audit Findings. Contractor must implement any required safeguards as
                  identified by MDHHS or by any audit of Contractor's data privacy and
                  information security program.

                e.State's Right to Termination for Deficiencies. MDHHS reserves the right, at
                  its sole election, to immediately terminate this Agreement or a Statement
                   of Work without limitation and without liability if MDHHS determines that
                  Contractor fails or has failed to meet its obligations under this Section.

           4.34 Reserved

           4.35 Reserved


                                           PAGE 45 of 51
     Rev. 416
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.185 Filed 06/05/19 Page 173 of 192




            4.36 Records Maintenance, Inspection, Examination, and Audit

                 MDHHS or its designee may audit Contractor to verify compliance with this
                 Agreement. Contractor must retain, and provide to MDHHS or its designee
                 and the auditor general upon request, all financial and accounting records
                 related to this Agreement through the term of this Agreement and for four
                 years after the latter of termination, expiration, or final payment under this
                 Agreement or any extension ("Audit Period"). If an audit, litigation, or other
                 action involving the records is initiated before the end of the Audit Period,
                 Contractor must retain the records until all issues are resolved.

                 Within 10 calendar days of providing notice, MDHHS and its authorized
                 representatives or designees have the right to enter and inspect Contractor's
                 premises or any other places where Agreement Activities are being
                 performed, and examine, copy, and audit all records related to this
                 Agreement. Contractor must cooperate and provide reasonable assistance.
                 If any financial errors are revealed, the amount in error must be reflected as
                 a credit or debit on subsequent invoices until the amount is paid or refunded.
                 Any remaining balance at the end of this Agreement must be paid or
                 refunded within 45 calendar days.

                 This Section applies to Contractor, any parent, affiliate, or subsidiary
                 organization of Contractor, and any subcontractor that performs Agreement
                 Activities in connection with this Agreement.

            4.37 Warranties and Representations

                 Contractor represents and warrants:

                 a.Contractor is the owner or licensee of any Agreement Activities that it
                    licenses, sells, or develops and Contractor has the rights necessary to
                    convey title, ownership rights, or licensed use;
                 b.All Agreement Activities are delivered free from any security interest, lien,
                    or encumbrance and will continue in that respect;
                 c.The Agreement Activities will not infringe the patent, trademark, copyright,
                    trade secret, or other proprietary rights of any third party;
                 d.Contractor must assign or otherwise transfer to MDHHS or its designee
                    any manufacturer's warranty for the Agreement Activities;
                 e.The Agreement Activities are merchantable and fit for the specific purposes
                    identified in this Agreement;
                 f.The Agreement signatory has the authority to enter into this Agreement;
                 g.AII information furnished by Contractor in connection with this Agreement
                    fairly and accurately represents Contractor's business, properties,
                    finances, and operations as of the dates covered by the information, and
                    Contractor will inform MDHHS of any material adverse changes; and



                                             PAGE 46 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.186 Filed 06/05/19 Page 174 of 192




                 h.All information furnished and representations made in connection with the
                   award of this Agreement is true, accurate, and complete, and contains no
                   false statements or omits any fact that would make the information
                   misleading.

                 A breach of this Section is considered a material breach of this Agreement,
                 which entitles MDHHS to terminate this Agreement under Section 4.23,
                 Termination for Cause.

            4.38 Conflicts and Ethics

                 Contractor will uphold high ethical standards and is prohibited from:

                 a.Holding or acquiring an interest that would conflict with this Agreement;
                 b.Doing anything that creates an appearance of impropriety with respect to
                   the award or performance of this Agreement;
                 c.Attempting to influence or appearing to influence any State employee by
                    the direct or indirect offer of anything of value; or
                 d.Paying or agreeing to pay any person, other than employees and
                   consultants working for Contractor, any consideration contingent upon the
                   award of this Agreement.

                 Contractor must immediately notify MDHHS of any violation or potential
                 violation of these standards. This Section applies to Contractor, any parent,
                 affiliate, or subsidiary organization of Contractor, and any subcontractor that
                 performs Agreement Activities in connection with this Agreement.

            4.39 Compliance with Laws

                 Contractor must comply with all federal, state and local laws, rules and
                 regulations.

            4.40 Reserved

            4.41 Reserved

            4.42 Nondiscrimination

                 Under the Elliott-Larsen Civil Rights Act, 1976 PA 453, MCL 37.2101, et
                 seq., and the Persons with Disabilities Civil Rights Act, 1976 PA 220, MCL
                 37.1101, et seq., Contractor and its subcontractors agree not to discriminate
                 against an employee or applicant for employment with respect to hire, tenure,
                 terms, conditions, or privileges of employment, or a matter directly or
                 indirectly related to employment, because of race, color, religion, national
                 origin, age, sex, height, weight, marital status, or mental or physical disability.
                 Breach of this covenant is a material breach of this Agreement.


                                              PAGE 47 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.187 Filed 06/05/19 Page 175 of 192




             4.43 Unfair Labor Practice

                  Under MCL 423.324, MDHHS may void any Agreement with a Contractor or
                  subcontractor who appears on the Unfair Labor Practice register complied
                  under MCL 423.322.

            4.44 Goveminq Law

                  This Agreement is governed, construed, and enforced in accordance with
                  Michigan law, excluding choice-of-law principles, and all claims relating to or
                  arising out of this Agreement are governed by Michigan law, excluding
                  choice-of-law principles. Any dispute arising from this Agreement must be
                  resolved in Michigan Court of Claims. Contractor consents to venue in
                  Ingham County, and waives any objections, such as lack of personal
                  jurisdiction or forum non conveniens. Contractor must appoint agents in
                  Michigan to receive service of process.

            4.45 Non-Exclusivity

                  Nothing contained in this Agreement is intended nor will be construed as
                  creating any requirements contract with Contractor. This Agreement does
                  not restrict the State or its agencies from acquiring similar, equal, or like
                  Agreement Activities from other sources.

            4.46 Force Majeure

                  Neither party will be in breach of this Agreement because of any failure
                  arising from any disaster or acts of god that are beyond their control and
                  without their fault or negligence.     Each party will use commercially
                  reasonable efforts to resume performance. Contractor will not be relieved of
                  a breach or delay caused by its subcontractors. If immediate performance is
                  necessary to ensure public health and safety, MDHHS may immediately
                  contract with a third party.

            4.47 Dispute Resolution

                  The parties will endeavor to resolve any Agreement dispute in accordance
                  with this provision. The parties must submit the dispute to a senior executive
                  if unable to resolve the dispute within 15 business days. The parties will
                  continue performing while a dispute is being resolved, unless the dispute
                  precludes performance. A dispute involving payment does not preclude
                  performance.

                  Litigation to resolve the dispute will not be instituted until after the dispute
                  has been elevated to the parties' senior executive and either concludes that


                                              PAGE 48 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.188 Filed 06/05/19 Page 176 of 192




                  resolution is unlikely, or fails to respond within 15 business days. The parties
                  are not prohibited from instituting formal proceedings: (a) to avoid the
                  expiration of statute of limitations period; (b) to preserve a superior position
                  with respect to creditors; or (c) where a party makes a determination that a
                  temporary restraining order or other injunctive relief is the only adequate
                  remedy. This Section does not limit MDHHS's right to terminate this
                  Agreement.

             4.48 Media Releases

                  News releases (including promotional literature and commercial
                  advertisements) pertaining to the Agreement or project to which it relates
                  must not be made without prior written MDHHS approval, and then only in
                  accordance with the explicit written instructions of MDHHS.

             4.49 Website Incorporation

                  MDHHS is not bound by any content on Contractor's website unless
                  expressly incorporated directly into this Agreement.

             4.50 Entire Agreement

                  This Agreement is the entire agreement of the parties related to the
                  Agreement Activities. This Agreement supersedes and replaces all previous
                  understandings and agreements between the parties for the Agreement
                  Activities.

            4.51 Severabilitv

                  If any part of this Agreement is held invalid or unenforceable, by any court of
                  competent jurisdiction, that part will be deemed deleted from this Agreement
                  and the severed part will be replaced by agreed upon language that achieves
                  the same or similar objectives. The remaining Agreement will continue in full
                  force and effect.

            4.52 Waiver

                  Failure to enforce any provision of this Agreement will not constitute a
                  waiver.

            4.53 Survival

                 The provisions of this Agreement that impose continuing obligations,
                 including warranties and representations, termination, transition, insurance
                 coverage, indemnification, and confidentiality, will survive the expiration or
                 termination of this Agreement.


                                              PAGE 49 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.189 Filed 06/05/19 Page 177 of 192




            4.54 Agreement Modification

                 This Agreement may not be amended except by signed agreement between
                 the parties. Notwithstanding the foregoing, no subsequent Statement of
                 Work or amendment executed after the effective date will be construed to
                 amend this Agreement unless it specifically states its intent to do so and cites
                 the section or sections amended.

                 The Contractor shall, upon request of MDHHS and receipt of a proposed
                 amendment, amend this Agreement, if and when required in the opinion of
                 MDHHS, due to the revision of federal or state laws or regulations.

            4.55 Options to Renew

                 At the discretion of MDHHS, this Agreement may be renewed in writing by an
                 amendment not less than 30 days before its expiration. This Agreement may
                 be renewed for up to two additional one-year periods.

            4.56 Certification Regarding Debarment, Suspension, and Other Responsibility
                 Matters

                 Assurance is hereby given to MDHHS that the Contractor will comply with
                 Federal Regulation, 2 CFR part 180 and certifies to the best of its knowledge and
                 belief that it, its employees and its subcontractors:

                 a.Are not presently debarred, suspended, proposed for debarment, declared
                    ineligible, sentenced to a denial of federal benefits by a state or federal court,
                    or voluntarily excluded from covered transactions by any federal or state
                    department or agency;
                 b.Have not within a three-year period preceding this Agreement been convicted of
                    or had civil judgment rendered against them for commission of fraud or a
                    criminal offense in connection with obtaining, attempting to obtain, or
                    performing a public (federal, state, or local) transaction or contract under a
                    public transaction; violation of federal or state antitrust statutes or commission
                    of embezzlement, theft, forgery, bribery, falsification or destruction of records,
                    making false statements, or receiving stolen property;
                 c.Are not presently indicted for or otherwise criminally or civilly charged by a
                    governmental entity (federal, state, or local) with commission of any of the
                    offenses enumerated in section 2, and;
                 d.Have not within a three-year period preceding this Agreement had one or more
                    public transactions (federal, state or local) terminated for cause or default.

                 Where the parties are unable to certify to any of the statements in this
                 certification, the Contractor shall attach an explanation to this Agreement.



                                               PAGE 50 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.190 Filed 06/05/19 Page 178 of 192




                 The Contractor certifies to the best of its knowledge that within the past three
                 years, the Contractor has not;

                 a.Failed to substantially perform a state contract, agreement, or subcontract
                    according to its terms, conditions, and specifications within specified time
                    limits.
                 b.Refused to provide information or documents required by a contract or
                    agreement including, but not limited to information or documents necessary for
                    monitoring contract performance.
                 c.Failed to respond to requests for information regarding contract or agreement
                    compliance, or accumulated repeated substantiated complaints regarding
                    performance of a contract or agreement.
                 d.Failed to perform a state contract, agreement, or subcontract in a manner
                    consistent with any applicable state or federal law, rule, regulation, order, or
                    decree.

                 The Contractor shall include Section 4.56 (Certification Regarding Debarment,
                 Suspension, and Other Responsibility Matters) language as written above in all
                 subcontracts with other parties.

                 The Contractor shall require each primary subcontractor, whose subcontract will
                 exceed $25,000, to disclose to the Contractor, in writing, whether at the time of
                 the award of the subcontract, the subcontractor, or its principals, is or is not
                 debarred, suspended, or proposed for debarment by the state of Michigan. The
                 Contractor shall then inform MDHHS of the subcontractor's status and reasons
                 for the Contractor's decision to use such subcontractor, if the Contractor so
                 decides.

                 If it is determined that the Contractor knowingly rendered an erroneous
                 certification under this provision, in addition to the other remedies available to the
                 state, MDHHS may immediately terminate this Agreement.

                 If the state finds that grounds to debar exist, it shall send notice to the Contractor
                 of proposed debarment indicating the grounds for proposed debarment and the
                 procedures for requesting a hearing. If the Contractor does not respond with a
                 written request for a hearing within 20 calendar days, the state shall issue the
                 decision to debar without a hearing. The debarment period may be of any length
                 up to eight years. After the debarment period expires, the Contractor may reapply
                 for inclusion on bidder lists through the regular application process by authority of
                 Executive Order 2003-1.




                                                PAGE 51 of 51
     Rev. 4-16
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.191 Filed 06/05/19 Page 179 of 192




                   EXHIBIT 8
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.192 Filed 06/05/19 Page 180 of 192
   Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 Page ID.1444 Page 8 of 31



                                    SETTLEMENT AGREEMENT

                                   Dumont et al. v. Gordon et at
                            USDC EDMI Case No. 2:17-cv-13080-PDB-EAS

            This Settlement Agreement (the "Agreement") between Kristy Dumont, Dana Dumont,
    Erin Busk-Sutton and Rebecca Busk-Sutton (collectively, the "Plaintiffs"), and Robert Gordon, in
    his official capacity as the Director of the Michigan Department of Health and Human Services
    ("MDHHS"), and Jennifer Wrayno, in her official capacity as the Acting Executive Director of the
    Michigan Children's Services Agency ("MCSA") (Gordon, Wrayno, MDHHS and MCSA
    collectively referred to herein as the "Department"), resolves Plaintiffs' claims against the
    Department in the case captioned Dumont et at v. Gordon et at, Case No. 2:17-cv-13080-PDB-
    EAS, pending in the United States District Court for the Eastern District of Michigan (the
    "Litigation"), as stated herein. Throughout this Agreement, Plaintiffs and the Department may be
    referred to as a "Party" or collectively referred to as "Parties."

           WHEREAS, the Department contracts with licensed child placing agencies ("CPAs") to
    provide adoption-related services for permanent wards placed with the Department for care,
    supervision, and adoption ("Adoption Services Contracts").

            WHEREAS, the Department contracts with licensed CPAs to provide foster care case
    management related services for children placed with the Department for care, supervision, and
    foster care placement ("PAFC Services Contracts"). Throughout this Agreement, the Adoption
    Services Contracts and the PAFC Services Contracts are collectively referred to as "Contracts."

           WHEREAS, the Department may contract with one or more licensed CPAs ("Contractors")
    to subcontract with other licensed CPAs to provide adoption related services, in substantial
    compliance with the terms of the Adoption Services Contract, for permanent wards placed with
    the Department for care, supervision, and adoption ("Adoption Services Subcontracts").

            WHEREAS, the Department may contract with one or more Contractors to subcontract
    with other licensed CPAs to provide foster care case management related services, in substantial
    compliance with the terms of the PAFC Services Contracts, for children placed with the
    Department for care, supervision, and foster care placement ("PAFC Services Subcontracts").
    Throughout this Agreement, Adoption Services Subcontracts and PAFC Services Subcontracts are
    collectively referred to as "Subcontracts."

            WHEREAS, the Contracts and the Subcontracts include a non-discrimination provision
    mandating that contracted CPAs comply with the Department's non-discrimination statement
    prohibiting discrimination "against any individual or group because of race, sex, religion, age,
    national origin, color, height, weight, marital status, gender identity or expression, sexual
    orientation, political beliefs, or disability" in the provision of services under contract with the
    Department (the "Non-Discrimination Provision").

            WHEREAS, on September 20, 2017, Plaintiffs filed a complaint asserting claims against
    the Department in the Litigation. Thereafter, St. Vincent Catholic Charities, Melissa Buck, Chad
    Buck, and Shamber Fiore intervened as defendants (collectively, "Intervening Defendants") in the
    Litigation. Plaintiffs have asserted no claims, and have no current intention to assert any claims,
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.193 Filed 06/05/19 Page 181 of 192
   Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1445 Page 9 of 31



    against Intervening Defendants in the Litigation. Likewise, the named Defendants have asserted
    no claims, and have no current intention to assert any claims, against Intervening Defendants in
    the Litigation. Intervening Defendants have not asserted any claims, counter-claims or cross-
    claims against Plaintiffs, Defendants, or any third party in the Litigation.

            WHEREAS, Plaintiffs and the Department wish to resolve the Litigation; the Parties agree
    that they are entering into this Agreement for that purpose only and it is not to be construed as an
    admission of any liability or wrongdoing.

            THEREFORE, in addition to the foregoing, and in the interest of resolving the Litigation,
    the Parties agree as follows:

    Section I.     Unless prohibited by law or court order:

                   a. The Department shall continue including in Contracts, and shall continue
                       requiring all Contractors to include in Subcontracts, the Non-Discrimination
                       Provision, or a materially and substantially similar provision ("Similar
                       Provision").

                   b. For the avoidance of doubt, policies and practices prohibited under the Non-
                       Discrimination Provision include, without limitation,

                           turning away or referring to another contracted CPA an otherwise
                           potentially qualified LGBTQ individual or same-sex couple that may be a
                           suitable foster or adoptive family for any child accepted by the CPA for
                           services under a Contract or a Subcontract;

                           refusing to provide orientation or training to an otherwise potentially
                           qualified LGBTQ individual or same-sex couple that may be a suitable
                           foster or adoptive family for any child accepted by the CPA for services
                           under a Contract or a Subcontract;

                           refusing to perform a home study or process a foster care licensing
                           application or an adoption application for an otherwise potentially qualified
                           LGBTQ individual or same-sex couple that may be a suitable foster or
                           adoptive family for any child accepted by the CPA for services under a
                           Contract or a Subcontract; and

                           refusing to place a child accepted by the CPA for services under a Contract
                           or a Subcontract with an otherwise qualified LGBTQ individual or same-
                           sex couple suitable as a foster or adoptive family for the child;

                   in each case, without regard to whether such individual or couple has identified any
                   particular child for foster placement or adoption.

                   c. The Department shall enforce the Non-Discrimination Provision or Similar
                       Provision against a CPA that the Department determines is in violation of, or is
                       unwilling to comply with, such provisions (collectively, a "Contract

                                                     2
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.194 Filed 06/05/19 Page 182 of 192

  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1446 Page 10 of 31




                  Violation"), up to and including termination of the Contracts in accordance with
                  the termination provisions therein, including without limitation:

                      In the event a CPA refuses to comply with the Non-Discrimination
                      Provision or Similar Provision within a reasonable time after notification by
                      the Department of a Contract Violation, the Department will terminate the
                      CPA's Contracts.

                      The Department will initiate an investigation when made aware of an
                      alleged Contract Violation. In the event the Department determines that a
                      CPA has committed a Contract Violation, the Department will provide the
                      CPA with notice and a reasonable opportunity to implement a Department-
                      approved corrective action plan mandating immediate, regular, and
                      continuous provision of foster care case management services or adoption
                      services, as applicable, in compliance with the Non-Discrimination
                      Provision or Similar Provision; where the CPA fails to demonstrate
                      compliance after a reasonable opportunity to implement the approved
                      corrective action plan, the Department will terminate the CPA's Contracts.

               d. The Department shall require all Contractors to enforce the Non-Discrimination
                   Provision or Similar Provision against a CPA that the Contractor or the
                   Department determines is in violation of, or is unwilling to comply with, such
                   provisions (collectively, a "Subcontract Violation"), up to and including
                   termination of the Subcontracts in accordance with the termination provisions
                   therein, including without limitation:

                  i. In the event a CPA refuses to comply with the Non-Discrimination
                      Provision or Similar Provision within a reasonable time after notification by
                      the Contractor or the Department of a Subcontract Violation, the
                      Department will require the Contractor to terminate the CPA's
                      Subcontracts.

                  H. The Department will require a Contractor to initiate an investigation when
                     made aware of an alleged Subcontract Violation. In the event the Contractor
                     or the Department determines that a CPA has committed a Subcontract
                     Violation, the Department will require the Contractor to provide the CPA
                     with notice and a reasonable opportunity to implement a Contractor-
                     approved corrective action plan mandating immediate, regular, and
                     continuous provision of foster care case management services or adoption
                     services, as applicable, in compliance with the Non-Discrimination
                     Provision or Similar Provision; where the CPA fails to demonstrate
                     compliance after a reasonable opportunity to implement the approved
                     corrective action plan, the Department will require the Contractor to
                     terminate the CPA's Subcontracts.




                                                3
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.195 Filed 06/05/19 Page 183 of 192

  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1447 Page 11 of 31




               e. The Department shall provide ongoing training as part of the Department's
                   existing training programs to Department employees, Contractors, and
                   contracted CPAs with respect to:

                      the Litigation and the obligations under this Agreement;

                      the obligations of, and reporting channels available to, the Department's
                      employees and Contractors to report any Contract or Subcontract Violation
                      or suspected Contract or Subcontract Violation by contracted CPAs,
                      including, without limitation, to the Department's Division of Child
                      Welfare Licensing via the "Online Complaint Form" accessible on the
                      Department's website;

                      the Department's obligations to investigate any Contract Violation or
                      suspected Contract Violation reported verbally or in writing to the
                      Department and to enforce the Non-Discrimination Provision or Similar
                      Provision; and

                      a Contractor's obligations to investigate any Subcontract Violation or
                      suspected Subcontract Violation by contracted CPAs reported verbally or
                      in writing to the Contractor, and to enforce the Subcontracts.

               f. The Department shall publish and maintain a hyperlink to the Department's
                   Division of Child Welfare Licensing "Online Complaint Form" in a prominent
                   place on the landing page of the Department's website; and

               g. The Department shall make a public announcement in substantially the
                  following form:

                             The Department's contracts with child placing agencies prohibit
                             discrimination against any individual or group because of race,
                             religion, age, national origin, color, height, weight, marital status,
                             sex, sexual orientation, gender identity or expression, political
                             beliefs or disability.

                             Examples of prohibited discriminatory conduct include:

                                 turning away or referring to another contracted CPA an
                                 otherwise potentially qualified LGBTQ individual or same-sex
                                 couple that may be a suitable foster or adoptive family for any
                                 child accepted by the CPA for contracted services;

                                 refusing to provide orientation or training to an otherwise
                                 potentially qualified LGBTQ individual or same-sex couple that
                                 may be a suitable foster or adoptive family for any child
                                 accepted by the CPA for contracted services;



                                               4
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.196 Filed 06/05/19 Page 184 of 192

  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1448 Page 12 of 31




                                    refusing to perform a home study or process a foster care
                                    licensing application or an adoption application for an otherwise
                                    potentially qualified LGBTQ individual or same-sex couple that
                                    may be a suitable foster or adoptive family for any child
                                    accepted by the CPA for contracted services; and

                                    refusing to place a child accepted by the CPA for contracted
                                    services with an otherwise qualified LGBTQ individual or same-
                                    sex couple suitable as a foster or adoptive family for the child.

                                If you are aware of a violation or suspected violation of these
                                nondiscrimination provisions, a complaint may be made via the
                                Online Complaint Form accessible on the Department's website.

    Section 2.   For the avoidance of doubt, nothing in this Agreement shall require the Department
                 to take adverse action against any CPA on the basis that such CPA has decided to
                 accept or not accept a referral from the Department of a particular child for services
                 under a contract with the Department.

    Section 3.   Subject to Section 1, nothing in this Agreement shall affect the Department's
                 obligations, authority, or discretion to audit, train, diligently investigate, or
                 vigorously enforce the terms of the Contracts or Subcontracts in accordance with
                 applicable laws, rules, regulations, policies, court orders, and contract terms.

    Section 4.   Subject to Section 1, the Department retains sole authority and sole discretion on
                 all matters pertaining to all Contracts and Subcontracts, including without
                 limitation all training, all aspects of investigating an alleged Contract or
                 Subcontract Violation, determining whether a Contract or Subcontract Violation
                 occurred, and all enforcement measures.

    Section 5.   Subject to Section 1, nothing in this Agreement expands the Department's
                 obligation to monitor CPA compliance with Contracts and Subcontracts beyond
                 that which is required under applicable law, rules, regulations, and policies.

    Section 6.   This Agreement is intended for the direct benefit of the following individuals
                 injured by a breach of this Agreement: (i) the Parties hereto, (ii) any LGBTQ
                 individual or same-sex couple that seeks to foster a child accepted by a CPA for
                 foster care case management services or adoption services under a Contract or
                 Subcontract and the CPA is alleged to have committed a Contract Violation or
                 Subcontract Violation directly involving the individual or couple, (iii) any LGBTQ
                 individual or married same-sex couple that seeks to adopt a child accepted by a
                 CPA for foster care case management services or adoption services under a
                 Contract or Subcontract and the CPA is alleged to have committed a Contract
                 Violation or Subcontract Violation directly involving the individual or couple, and
                 (iv) any child accepted by a CPA for foster care case management services or
                 adoption services under a Contract or Subcontract and the CPA is alleged to have
                 committed a Contract Violation or Subcontract Violation directly involving the

                                                   5
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.197 Filed 06/05/19 Page 185 of 192
  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1449 Page 13 of 31




                  child. Each person described in subclauses (ii), (Hi) and (iv) of the immediately
                  preceding sentence shall be a direct third-party beneficiary of, and may, to the
                  extent of their injury and ability to satisfy standing requirements, independently
                  enforce the terms of this Agreement as if it were a party hereto.

    Section 7.    In the event any Party or a third-party beneficiary asserts that another Party is not
                  in compliance with one or more of its obligations in this Agreement, the Parties and
                  any third-party beneficiaries shall address such alleged breach in good faith and act
                  promptly in an attempt to resolve it. The asserting Party or third-party beneficiary
                  shall provide the other Party with written notice of such assertion and a ninety (90)
                  day opportunity to cure such noncompliance prior to taking legal action. Notice
                  shall be made via certified mail, return receipt requested as follows:

                   Michigan Department of Health             American Civil Liberties Union
                   and Human Services                        Fund of Michigan
                   State of Michigan
                   Director, Bureau of Legal Affairs         Jay D. Kaplan / Michael J. Steinberg
                   333 South Grand Avenue                    2966 Woodward Avenue
                   Lansing, MI 48909                         Detroit, MI 48201
                   517.241.0048                              (313) 578-6823
                                                             jkaplan@aclumich.org
                                                             msteinberg@aclumich.org

    Section 8.    Specific performance shall be the sole and exclusive remedy available to each Party
                  and each third-party beneficiary asserting any claim relating to the Department's
                  failure to meet its obligations under this Agreement. Each Party and each third-
                  party beneficiary asserting any claim relating to the Department's obligations under
                  this Agreement waives all rights to recover any damage, loss, attorney fees, costs,
                  or any other expense arising out of asserting such claims. The Parties also agree
                  that, regardless of the failure of the sole and exclusive remedy, the Department will
                  not be liable to any Party or third-party beneficiary asserting any claim relating to
                  the Department's obligations under this Agreement for any incidental or
                  consequential damages of whatsoever kind or nature. The Parties intend the
                  exclusion of incidental and consequential damages as an independent agreement
                  apart from the sole and exclusive remedy herein. The limitations of this Section 8
                  apply only to claims relating to the Department's obligations under this Agreement.

    Section 9.    Upon signing this Agreement, Plaintiffs shall file a Stipulation of Voluntary
                  Dismissal with Prejudice substantially in the form attached to as Annex A and
                  submit a Proposed Order on Stipulation of Dismissal substantially in the form
                  attached hereto as Annex B. This Agreement becomes effective upon entry of the
                  Proposed Order on Stipulation of Dismissal by the district court.

    Section 10.   The Parties shall bear their own attorneys' fees and costs associated with the
                  Litigation.



                                                    6
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.198 Filed 06/05/19 Page 186 of 192

  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1450 Page 14 of 31



    Section 11.   The Parties understand that this Agreement is a public record that may be disclosed
                  in response to a proper request under Michigan's Freedom of Information Act.

    Section 12. The Parties acknowledge and agree that this Agreement shall be governed by and
                  construed in accordance with the laws of the State of Michigan without giving
                  effect to conflict of laws, rules or statutes.

    Section 13.   The Parties acknowledge, understand, and agree that they are entering into this
                  Agreement knowingly, voluntarily, and of their own free will and volition, without
                  coercion or undue influence.

    Section 14.   Each Party has been represented by counsel and cooperated in the drafting and
                  preparation of this Agreement. Hence, this Agreement shall not be construed
                  against any Party on the basis that the Party was the drafter.

    Section 15. This Agreement may be executed in any number of counterparts, and each such
                  counterpart shall be deemed to be an original instrument, but all such counterparts
                  shall constitute one Agreement.

    Section 16.   The undersigned represent that they are authorized to sign this Agreement.

    Section 17.   Each Party represents that they believe there is no state or federal law, rule,
                  regulation, policy, contract term, or other obligation that prevents it from
                  complying with its obligations under this Agreement; provided, that solely for
                  purposes of this Section 17, the obligations in Section 1 shall be read without the
                  introductory phrase "Unless prohibited by law or court order."

    Section 18.   This Agreement shall be binding upon and inure to the benefit of the Parties and
                  their respective successors and permitted assigns. No Party may assign this
                  Agreement or any rights or obligations hereunder without the prior written consent
                  of each other Party hereto.

    Section 19. No modification or waivers of any provision of this Agreement shall be valid or
                 binding unless made in writing and signed by each Party or by a person authorized
                 to sign on behalf of such Party.



                                       [Signature Page Follows]




                                                   7
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.199 Filed 06/05/19 Page 187 of 192

  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1451 Page 15 of 31




            IN WITNESS WHEREOF, this Agreement is executed as of March 2.11— 2019.

                                         PLAINTIFFS




                                         Kristy Dumont



                                         Dana Dumont



                                         Erin Busk-Sutton



                                         Rebecca Busk-Sutton



                                         DEFENDANTS




                                          Robert Gordon, in his official capacity as
                                          Director, Michigan Department
                                          of Health and Human Services



                                          Jennifer Wrayno, in her official capacity
                                          as Acting Executive Director, Michigan
                                          Children's Services Agency




                             [Signature Page to Settlement Agreement]
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.200 Filed 06/05/19 Page 188 of 192
  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1452 Page 16 of 31




           IN WITNESS WHEREOF, this Agreement is executed as ofMarchfl 2019.
                                       PLAIN i,Ibt S




                                       Kristy Dumont




                                       p.
                                       Dana Dumont
                                      Jr_
                                                                        <14
                                       Erin Busk-S on



                                       Rebecca Busk-Sutton



                                       DEFENDANTS




                                       Robert Gordon, in his official capacity as
                                       Director, Michigan Department
                                       of Health and Human Services



                                        Jennifer Wrayno, in her official capacity
                                        as Acting Executive Director, Michigan
                                        Children's Services Agency




                              Signature Page 10 Settlement Agreement)
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.201 Filed 06/05/19 Page 189 of 192
  Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19 PagelD.1453 Page 17 of 31




              IN WITNESS WHEREOF, this Agreement is executed as of March 2.1, 2019.

                                            PLAINTIFFS




                                            Kristy Dumont



                                            Dana Dumont



                                            Erin Busk-Sutton



                                           Rebecca Busk-Sutton



                                           DEFENDANTS




                                           Robert Gordon, in his official capacity as
                                           Director, Michigan Department
                                           of Health and Human Services



                                           Jenq'èi'ffiraynoJff her official capacity as
                                           AS6g Executive Director, Michigan
                                           Children's Services Agency




                              [Signature Page to Settlement Agreement]
Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.202 Filed 06/05/19 Page 190 of 192




                   EXHIBIT 9
 Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.203 Filed 06/05/19 Page 191 of 192




                                                    Subject/Title   Settlement Agreement — Dumont v. MDHHS
                                                    Type          0 Informational Memorandum
                                                                     Program Instruction


  AsSDHHS
                                                                  liPolicy Guide
                                                    Issuance Date 04/10/2019
                                                    Obsolete Date N/A
   Michigan Department Of Health & Human Services
                                                    Contact Name Office of Child Welfare Policy & Programs
                                                    Email         Child-Welfare-Policv@michigan.gov
  Children's Services Agency
                           ,                        Due Date      N/A
                                                    Due to        N/A
                                                    Distribution    0 CSA Central Office Managers/Staff
     Communication                                                  0 MDHHS BSC and County Directors
                                                                    0 MDHHS Juvenile Justice Managers/Staff
       Issuance                                                     N MDHHS Child Welfare Managers/Staff
                                                                    lig Native American Tribes
                   19-041                                           0.. Office of Workforce Development and Training
                                                                    0 Private Agency Child Welfare Managers/Staff
                                                                    0 Private Residential Abuse/Neglect Managers/Staff
                                                                    0 Private Residential Juvenile Justice Managers/Staff
                                                                         Other:

On March 22, 2019, MDHHS entered into a settlement agreement with the plaintiffs in a lawsuit
pertaining to non-discrimination in the delivery of foster care and adoption services. The settlement
agreement requires MDHHS to:
       Release a public announcement regarding the department's non-discrimination provision.
       Include specific language pertaining to non-discrimination in all Adoption and Placement
       Agency Foster Care (PAFC) Services Contracts/Subcontracts and applicable policies.
       Include in all Adoption Services Contracts/Subcontracts and all PAFC Services
       Contracts/Subcontracts a requirement that agencies comply with the MDHHS non-
       discrimination statement.
       Investigate reports of alleged non-compliance with the non-discrimination provision.
       Initiate contract action when violations occur or when an agency expresses unwillingness to
       comply.
       Provide ongoing training regarding MDHHS contract obligations and enforcement, settlement
       agreement obligations, and mechanisms to report alleged non-compliance.
       Maintain a link on the MDHHS website to the Division of Child Welfare Licensing (DCWL)
       Online Complaint Form.

Adoption and PAFC Services contracts prohibit discrimination "against any individual or group
because of race, sex, religion, age, national origin, color, height, weight, marital status, gender
identity or expression, sexual orientation, political beliefs, or disability" in the provision of services
under contract with MDHHS.

In every case, regardless of whether the individual or couple being considered has identified a
particular child for foster or adoptive placement, policies and practices prohibited under the non-
discrimination provision include, among others:


        Rev. 6-16                                                                                                       1
 Case 2:19-cv-11661-DPH-DRG ECF No. 1-2, PageID.204 Filed 06/05/19 Page 192 of 192


                                                                              CSA Communications Issuance


      Turning away or referring to another contracted Child Placing Agency (CPA) an otherwise
      potentially qualified LGBTQ individual or same-sex couple that may be a suitable foster or
      adoptive family for any child accepted by the CPA for services under a contract or a
      subcontract.
      Refusing to provide orientation or training to an otherwise potentially qualified LGBTQ
      individual or same-sex couple that may be a suitable foster or adoptive family for any child
      accepted by the CPA for services under a contract or a subcontract.
      Refusing to perform a home study or process a foster care licensing application or an adoption
      application for an otherwise potentially qualified LGBTQ individual or same-sex couple that
      may be a suitable foster or adoptive family for any child accepted by the CPA for services
      under a contract or a subcontract.
      Refusing to place a child accepted by the CPA for services under a contract or a subcontract
      with an otherwise qualified LGBTQ individual or same-sex couple suitable as a foster or
      adoptive family for the child.

MDHHS is required to investigate allegations of non-compliance with the non-discrimination provision
and enforce the contract/subcontracts when violations are established. If MDHHS determines a CPA
has committed a contract violation, it will provide the agency with notice and a reasonable opportunity
to implement a MDHHS-approved corrective action plan mandating immediate, regular, and
continuous provision of foster care case management services or adoption services in compliance
with the non-discrimination provision. If the agency refuses to comply or fails to demonstrate
compliance after a reasonable opportunity to implement the approved corrective action plan, MDHHS
will terminate the agency's contract. MDHHS must also require all contractors to enforce the non-
discrimination provision with any subcontractors.

If a MDHHS employee or contractor employee is aware of a violation or suspected violation of these
non-discrimination provisions, a complaint should be made and utilizing the Division of Child Welfare
Licensing (DCWL) Online Complaint Form accessible on the MDHHS website:
https://www.michician.qov/mdhhs/0,5885,7-339-71551 27716-82239--,00.html

Applicable contracts and policies will be updated to reflect these requirements. Additionally, training
regarding these provisions is required to be completed by all MDHHS and private agency child
welfare staff by June 30, 2019. A recorded webinar to complete this requirement is available on the
learning management system, Non-discrimination Settlement Agreement Training. Completion of
training will be monitored.

Questions regarding the settlement provisions can be directed to: Child-Welfare-
Policvamichician.qov.




                                                                                                          2
